Exhibit 10.2
[EXECUTION COPY]








CREDIT AGREEMENT


Dated as of April 7, 2010


by and among


THE TALBOTS, INC.,


THE TALBOTS GROUP, LIMITED PARTNERSHIP,
 
and
 
TALBOTS CLASSICS FINANCE COMPANY, INC.,
 
as the Borrowers,

 
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,


GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender and as Agent for all Lenders,




and


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders






****************************************






GE CAPITAL MARKETS, INC.,
as Lead Arranger and Bookrunner
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I.
THE CREDITS
1
     
1.1
Amounts and Terms of Commitments
1
     
1.2
Notes
9
     
1.3
Interest
9
     
1.4
Loan Accounts
10
     
1.5
Procedure for Revolving Credit Borrowing
12
     
1.6
Conversion and Continuation Elections
12
     
1.7
Optional Prepayments of Loans and Commitment Reductions
14
     
1.8
Mandatory Prepayments of Loans
14
     
1.9
Fees
16
     
1.10
Payments by the Borrowers
17
     
1.11
Payments by the Lenders to Agent; Settlement
19
     
1.12
Borrower Representative
22
     
ARTICLE II.
CONDITIONS PRECEDENT
23
     
2.1
Conditions of Initial Loans
23
     
2.2
Conditions to All Borrowings
27
     
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
28
     
3.1
Corporate Existence and Power
28
     
3.2
Corporate Authorization; No Contravention
29
     
3.3
Governmental Authorization
29
     
3.4
Binding Effect
29
     
3.5
Litigation
29
     
3.6
No Default
30
     
3.7
ERISA Compliance
31
     
3.8
Use of Proceeds; Margin Regulations
31
     
3.9
Ownership of Property; Liens
31
     
3.10
Taxes
32
     
3.11
Financial Condition
32
     
3.12
Environmental Matters
33
     
3.13
Regulated Entities
34
     
3.14
Solvency
34

 
 
-i-

--------------------------------------------------------------------------------

 
 
3.15
Labor Relations
34
     
3.16
Intellectual Property
35
     
3.17
Brokers’ Fees; Transaction Fees
35
     
3.18
Insurance
35
     
3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
36
     
3.20
Jurisdiction of Organization; Chief Executive Office
36
     
3.21
Locations of Inventory, Equipment and Books and Records
36
     
3.22
Deposit Accounts and Other Accounts
36
     
3.23
Government Contracts
37
     
3.24
Trade Relations
37
     
3.25
Bonding; Licenses
37
     
3.26
Subordinated Debt
37
     
3.27
Full Disclosure
37
     
3.28
Foreign Assets Control Regulations and Anti-Money Laundering
37
     
3.29
Patriot Act
38
     
ARTICLE IV.
AFFIRMATIVE COVENANTS
38
     
4.1
Financial Statements
38
     
4.2
Appraisals; Certificates; Other Information
39
     
4.3
Notices
43
     
4.4
Preservation of Corporate Existence, Etc
45
     
4.5
Maintenance of Property
46
     
4.6
Insurance
46
     
4.7
Payment of Obligations
47
     
4.8
Compliance with Laws
48
     
4.9
Inspection of Property and Books and Records
48
     
4.10
Use of Proceeds
49
     
4.11
Cash Management Systems
50
     
4.12
Leases
52
     
4.13
Further Assurances
53
     
4.14
Environmental Matters
54
     
4.15
Merger Subsidiary
55
     
4.16
Lien Searches
55
     
ARTICLE V.
NEGATIVE COVENANTS
55

 
 
-ii-

--------------------------------------------------------------------------------

 
 
5.1
Limitation on Liens
55
     
5.2
Disposition of Assets
57
     
5.3
Consolidations and Mergers
58
     
5.4
Acquisitions; Loans and Investments
58
     
5.5
Limitation on Indebtedness
61
     
5.6
Employee Loans and Transactions with Affiliates
63
     
5.7
Compensation
63
     
5.8
Margin Stock; Use of Proceeds
63
     
5.9
Contingent Obligations
64
     
5.10
Compliance with ERISA
65
     
5.11
Restricted Payments
65
     
5.12
Change in Business
66
     
5.13
Change in Structure
66
     
5.14
Changes in Accounting, Name or Jurisdiction of Organization
66
     
5.15
Amendments to Subordinated Indebtedness
67
     
5.16
No Negative Pledges
67
     
5.17
OFAC; Patriot Act
67
     
5.18
Sale-Leasebacks
67
     
5.19
Hazardous Materials
68
     
5.20
Prepayments of Other Indebtedness
68
     
5.21
Amendments or Waivers of Term Loan B Credit Documents, the Supplemental L/C
Facility Documents and Merger Documents
68
     
5.22
Cash Accumulation
69
     
5.23
No Commingling of Funds, Etc
69
     
5.24
Private Label Credit Card Agreements
69
     
5.25
J. Jill Entities; Merger Subsidiary
69
     
ARTICLE VI.
[INTENTIONALLY OMITTED]
70
     
ARTICLE VII.
EVENTS OF DEFAULT
70
     
7.1
Events of Default
70
     
7.2
Remedies
73
     
7.3
Rights Not Exclusive
73
     
7.4
Cash Collateral for Letters of Credit
73
     
ARTICLE VIII.
THE AGENT
74

 
 
-iii-

--------------------------------------------------------------------------------

 
 
8.1
Appointment and Duties
74
     
8.2
Binding Effect
75
     
8.3
Use of Discretion
75
     
8.4
Delegation of Rights and Duties
76
     
8.5
Reliance and Liability
76
     
8.6
Agent Individually
78
     
8.7
Lender Credit Decision
78
     
8.8
Expenses; Indemnities; Withholding
79
     
8.9
Resignation of Agent or L/C Issuer
80
     
8.10
Release of Collateral or Guarantors
81
     
8.11
Additional Secured Parties
82
     
8.12
Documentation Agent and Syndication Agent
82
     
8.13
Intercreditor Agreements
83
     
8.14
Information Regarding Bank Products and Secured Rate Contracts
83
     
ARTICLE IX.
MISCELLANEOUS
83
     
9.1
Amendments and Waivers
83
     
9.2
Notices
85
     
9.3
Electronic Transmissions
86
     
9.4
No Waiver; Cumulative Remedies
87
     
9.5
Costs and Expenses
88
     
9.6
Indemnity
88
     
9.7
Marshaling; Payments Set Aside
90
     
9.8
Successors and Assigns
90
     
9.9
Assignments and Participations; Binding Effect
90
     
9.10
Non-Public Information; Confidentiality
93
     
9.11
Set-off; Sharing of Payments
95
     
9.12
Counterparts; Facsimile Signature
96
     
9.13
Severability
96
     
9.14
Captions
97
     
9.15
Independence of Provisions
97
     
9.16
Interpretation
97
     
9.17
No Third Parties Benefited
97
     
9.18
Governing Law and Jurisdiction
97

 
 
-iv-

--------------------------------------------------------------------------------

 
 
9.19
Waiver of Jury Trial
98
     
9.20
Entire Agreement; Release; Survival
98
     
9.21
Patriot Act
99
     
9.22
Replacement of Lender
99
     
9.23
Joint and Several
100
     
9.24
Creditor-Debtor Relationship
101
     
9.25
Actions in Concert
102
     
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
102
     
10.1
Taxes
102
     
10.2
Illegality
106
     
10.3
Increased Costs and Reduction of Return
107
     
10.4
Funding Losses
108
     
10.5
Inability to Determine Rates
109
     
10.6
Reserves on LIBOR Rate Loans
109
     
10.7
Certificates of Lenders
109
     
ARTICLE XI.
DEFINITIONS
110
     
11.1
Defined Terms
110
     
11.2
Other Interpretive Provisions
149
     
11.3
Accounting Terms and Principles
150
     
11.4
Payments
150





 
-v-

--------------------------------------------------------------------------------

 
 
SCHEDULES


Schedule 1.1(a)
Revolving Loan Commitments
Schedule 1.1(b)
Specified Secured Debt
Schedule 1.1(d)
Private Label Credit Card Agreements
Schedule 2.1(b)(ii)
Outstanding Secured Indebtedness
Schedule 3.5
Governmental Investigations
Schedule 3.7
ERISA
Schedule 3.9
Ownership of Property; Liens
Schedule 3.10
Audits
Schedule 3.11(a)
Historical Financial Statements
Schedule 3.11(b)
Pro Forma Financial Statements
Schedule 3.11(d)
Prior Indebtedness
Schedule 3.11(e)
Projections
Schedule 3.12
Environmental
Schedule 3.15
Labor Relations
Schedule 3.16
Intellectual Property
Schedule 3.17
Certain Transaction Fees
Schedule 3.18
Insurance
Schedule 3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20
Jurisdiction of Organization; Chief Executive Office
Schedule 3.21
Locations of Inventory and Books and Records
Schedule 3.22
Deposit Accounts and Other Accounts
Schedule 3.23
Government Contracts
Schedule 3.25
Bonding; Licenses
Schedule 5.1
Liens
Schedule 5.4
Investments
Schedule 5.5
Indebtedness
Schedule 5.9(c)
Contingent Obligations
Schedule 5.9(i)
J. Jill Sale Contingent Obligations



EXHIBITS
 
Exhibit 1.1(b)
Form of L/C Request
Exhibit 1.1(c)
Form of Swing Loan Request
Exhibit 1.6
Form of Notice of Conversion/Continuation
Exhibit 2.1
Closing Checklist
Exhibit 4.2(b)
Financial Statement Compliance Certificate
Exhibit 11.1(a)
Form of Assignment
Exhibit 11.1(b)
Form of Borrowing Base Certificate
Exhibit 11.1(c)
Form of Notice of Borrowing
Exhibit 11.1(d)
Form of Revolving Note
Exhibit 11.1(e)
Form of Swingline Note





 
 
-vi-

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
 
This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of April 7, 2010, by and among THE TALBOTS, INC., a Delaware
corporation (the “Company”), THE TALBOTS GROUP, LIMITED PARTNERSHIP, a
Massachusetts limited partnership (“Talbots Group”), TALBOTS CLASSICS FINANCE
COMPANY, INC., a Delaware corporation (“Talbots Finance”) (the Company, the
Talbots Group and Talbots Finance are sometimes referred to herein collectively
as the “Borrowers” and individually as a “Borrower”), the Company, as Borrower
Representative, each other Person from time to time party hereto as a “Credit
Party”, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, “GE Capital”), as Agent for the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swingline Lender), and such Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers have requested, and the Lenders have agreed, upon the
terms and subject to the conditions set forth herein, to make available to the
Borrowers, a revolving credit facility (including a letter of credit
subfacility) upon and subject to the terms and conditions set forth in this
Agreement to (a) make certain payments on the Closing Date as more fully
provided in this Agreement and (b) provide for working capital, capital
expenditures and other general corporate purposes of the Borrowers;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
 
ARTICLE I.
THE CREDITS
 
1.1           Amounts and Terms of Commitments.
 
(a)           The Revolving Credit.
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Lender severally and not jointly agrees to make Loans to the
Borrowers (each such Loan, a “Revolving Loan”) from time to time on any Business
Day during the period from the Closing Date through the Final Availability Date,
in an aggregate amount not to exceed at any time outstanding the amount set
forth opposite such Lender’s name in Schedule 1.1(a) under the heading
“Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, (x) the Aggregate
Revolving Exposure shall not exceed the Maximum Borrowing Availability and (y)
the Revolving Exposure of any Lender shall not exceed such Lender’s Revolving
Loan Commitment.  Subject to the other terms and conditions hereof, amounts
borrowed under this subsection 1.1(a) may be repaid and reborrowed from time to
time.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding anything to the contrary contained in this
Agreement, if the Borrower Representative requests that Lenders make, or permit
to remain outstanding Revolving Loans that, when aggregated with the outstanding
Letter of Credit Obligations and Swing Loans, would be in excess of the
Borrowing Base minus the Availability Block at such time (any such excess
Revolving Loan is herein referred to as an “Overadvance”), Agent may, in its
sole discretion, elect to make, or permit to remain outstanding such Overadvance
so long as Agent deems, in its sole discretion, such Overadvance necessary or
desirable to preserve or protect any Collateral, or to enhance the
collectibility or repayment of Obligations, or to pay any other amounts
chargeable to Credit Parties under any Loan Documents, including costs, fees and
expenses; provided, however, that (A) no Overadvance shall remain outstanding
for more than sixty (60) consecutive days during any one hundred eighty (180)
consecutive day period (provided that no Overadvance may be funded to fully
refinance an existing Overadvance) and (B) Agent may not cause Lenders to make,
or permit to remain outstanding, (1) aggregate Revolving Loans in excess of the
Aggregate Revolving Loan Commitment less the sum of outstanding Swing Loans plus
the aggregate amount of Letter of Credit Obligations or (2) an Overadvance in an
aggregate amount in excess of 10% of the Aggregate Revolving Loan
Commitment.  If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Lenders shall be bound to make, or
permit to remain outstanding, such Overadvance based upon their Revolving Loan
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met.  Furthermore, Required Lenders
may prospectively revoke Agent’s ability to make or permit Overadvances by
written notice to Agent.  All Overadvances shall constitute Base Rate Loans,
shall bear interest at the Base Rate plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c), and shall be due and payable
upon demand of the Agent.
 
(b)           Letters of Credit.
 
(i)           Conditions.  On the terms and subject to the conditions contained
herein, each L/C Issuer may, in its sole discretion, Issue, at the request of
the Borrower Representative, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Credit Parties, Letters
of Credit (denominated in Dollars) from time to time on any Business Day during
the period from the Closing Date through the earlier of (x) the Revolving
Termination Date and (y) seven (7) days prior to the date specified in clause
(a) of the definition of Revolving Termination Date; provided, however, that no
L/C Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:
 
 
2

--------------------------------------------------------------------------------

 
 
(A)           (i) (x) the Aggregate Revolving Exposure would exceed the Maximum
Borrowing Availability, or (y) the Revolving Exposure of any Lender would exceed
such Lender’s Revolving Loan Commitment, (ii) the Letter of Credit Obligations
for all Letters of Credit would exceed $25,000,000 (the “L/C Sublimit”), or
(iii) the Availability would be less than zero;
 
(B)           the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each Borrower and such
L/C Issuer have the option to prevent such renewal before the expiration of such
term or any such period and (y) neither such L/C Issuer nor any Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (iii) above; or
 
(C)           (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) such Letter of Credit is requested to be issued
in a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Credit Parties or the Borrower Representative on their
behalf, the documents that such L/C Issuer generally uses in the Ordinary Course
of Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).
 
Nothing herein shall be construed as a commitment on the part of GE Capital or
any other L/C Issuer to issue Letters of Credit, or to issue Letters of Credit
in any specific form or to any specified beneficiary.
 
Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.
 
 
3

--------------------------------------------------------------------------------

 
 
For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.  If (i) any Lender is a
Non-Funding Lender or Agent determines that any of the Lenders is an Impacted
Lender and (ii) the reallocation of that Non-Funding Lender’s or Impacted
Lender’s Letter of Credit Obligations to the other Lenders would reasonably be
expected to cause the Letter of Credit Obligations and Revolving Exposure of any
Lender to exceed its Revolving Loan Commitment, taking into account the amount
of outstanding Loans and expected advances of Revolving Loans as determined by
Agent, then no Letters of Credit may be issued or renewed unless the Non-Funding
Lender or Impacted Lender has been replaced, the Letter of Credit Obligations of
that Non-Funding Lender or Impacted Lender have been cash collateralized, or the
Revolving Loan Commitments of the other Lenders have been increased in
accordance with Section 9.1 of this Agreement by an amount sufficient to satisfy
Agent that all future Letter of Credit Obligations will be covered by all
Lenders who are not Non-Funding Lenders or Impacted Lenders.
 
(ii)           Notice of Issuance.  The Borrower Representative shall give the
relevant L/C Issuer and Agent a notice of any requested Issuance of any Letter
of Credit, which shall be effective only if received by such L/C Issuer and
Agent not later than 2:00 p.m. on the third Business Day prior to the date of
such requested Issuance.  Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(b) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).
 
(iii)           Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide Agent, in form and substance satisfactory to Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by the Borrowers of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a reasonably detailed description of such
Issuance, drawing or payment, and Agent shall provide copies of such notices to
each Lender reasonably promptly after receipt thereof; (B) upon the request of
Agent (or any Lender through Agent), copies of any Letter of Credit Issued by
such L/C Issuer and any related L/C Reimbursement Agreement and such other
documents and information as may reasonably be requested by Agent; and (C) on
the first Business Day of each calendar week, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to Agent, setting forth the Letter of Credit Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)           Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Revolving Loan Commitment Percentage of such Letter of
Credit Obligations.
 
(v)           Reimbursement Obligations of the Borrowers.  The Borrowers agree
to pay to the L/C Issuer of any Letter of Credit each L/C Reimbursement
Obligation owing with respect to such Letter of Credit no later than the first
Business Day after the Borrowers or the Borrower Representative receive notice
from such L/C Issuer that payment has been made under such Letter of Credit or
that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement
Date”) with interest thereon computed as set forth in clause (A) below.  In the
event that any L/C Issuer incurs any L/C Reimbursement Obligation which is not
repaid by the Borrowers as provided in this clause (v) (or any such payment by
the Borrowers is rescinded or set aside for any reason), such L/C Issuer shall
promptly notify Agent of such failure (and, upon receipt of such notice, Agent
shall notify each Lender) and, irrespective of whether such notice is given,
such L/C Reimbursement Obligation shall be payable on demand by the Borrowers
with interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and (B)
thereafter until payment in full, at the interest rate applicable during such
period to past due Revolving Loans that are Base Rate Loans.
 
(vi)           Reimbursement Obligations of the Lenders.  If no Lender is a
Non-Funding Lender, upon receipt of the notice described in clause (v) above
from Agent, each Lender shall pay to Agent for the account of such L/C Issuer
its Revolving Loan Commitment Percentage of such Letter of Credit
Obligations.  If any Lender is a Non-Funding Lender, that Non-Funding Lender’s
Letter of Credit Obligations shall be reallocated to and assumed by the other
Lenders pro rata in accordance with their Revolving Loan Commitment Percentages
of the Loan (calculated as if the Non-Funding Lender’s Revolving Loan Commitment
Percentage was reduced to zero and each other Lender’s Revolving Loan Commitment
Percentage had been increased proportionately).  If any Lender is a Non-Funding
Lender, upon receipt of the notice described in clause (v) above from Agent,
each Lender that is not a Non-Funding Lender shall pay to Agent for the account
of such L/C Issuer its pro-rata share (increased as described in the immediately
preceding sentence) of the Letter of Credit Obligations that from time to time
remain outstanding; provided that no Lender shall be required to fund any amount
which would result in the sum of its outstanding Revolving Loans (including
Overadvances), outstanding Letter of Credit Obligations, amount of its
participations in Swing Loans and its pro rata share of unparticipated amounts
in Swing Loans to exceed its Revolving Loan Commitment.  By making such payment
(other than during the continuation of an Event of Default under subsection
7.1(f) or 7.1(g)), such Lender shall be deemed to have made a Revolving Loan to
the Borrowers, which, upon receipt thereof by such L/C Issuer, the Borrowers
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation.  Any such payment that is not deemed a Revolving Loan shall be
deemed a funding by such Lender of its participation in the applicable Letter of
Credit and the Letter of Credit Obligation in respect of the related L/C
Reimbursement Obligations.  Such participation shall not otherwise be required
to be funded.  Following receipt by any L/C Issuer of any payment from any
Lender pursuant to this clause (vi) with respect to any portion of any L/C
Reimbursement Obligation, such L/C Issuer shall promptly pay over to such Lender
all duplicate payments received from Persons other than Lenders making payment
on behalf of a Credit Party by such L/C Issuer with respect to such portion of
such L/C Reimbursement Obligation.
 
 
5

--------------------------------------------------------------------------------

 
 
(vii)           Obligations Absolute.  The obligations of the Borrowers and the
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Lender, (i) the failure of any condition precedent set forth
in Section 2.2 to be satisfied (each of which conditions precedent the Lenders
hereby irrevocably waive) or (ii) any adverse change in the condition (financial
or otherwise) of any Credit Party and (D) any other act or omission to act or
delay of any kind of Agent, any Lender or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of any obligation of the Borrowers or any Lender
hereunder.  No provision hereof shall be deemed to waive or limit the Borrowers’
right to seek repayment of any payment of any L/C Reimbursement Obligations from
the L/C Issuer under the terms of the applicable L/C Reimbursement Agreement or
applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Swing Loans.
 
(i)           Availability.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender may, in its sole discretion, make
Loans (each a “Swing Loan”) available to the Borrowers under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Closing Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed its Swingline Commitment; provided,
however, that the Swingline Lender may not make any Swing Loan (x) to the extent
that after giving effect to such Swing Loan, the Aggregate Revolving Exposure
would exceed the Maximum Borrowing Availability, (y) the Revolving Exposure of
any Lender would exceed such Lender’s Revolving Loan Commitment and (z) during
the period commencing on the first Business Day after it receives notice from
Agent or the Required Lenders that one or more of the conditions precedent
contained in Section 2.2 are not satisfied and ending when such conditions are
satisfied or duly waived.  In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived.  Each Swing Loan shall be a Base Rate Loan and must be repaid as
provided herein, but in any event must be repaid in full on the Revolving
Termination Date.  Within the limits set forth in the first sentence of this
clause (i), amounts of Swing Loans repaid may be reborrowed under this clause
(i).
 
(ii)           Borrowing Procedures.  In order to request a Swing Loan, the
Borrower Representative shall give to Agent a notice to be received not later
than 2:00 p.m. on the day of the proposed Borrowing, which shall be made in a
writing or in an Electronic Transmission substantially in the form of Exhibit
1.1(c) or in a writing in any other form acceptable to Agent duly completed (a
“Swingline Request”), provided, that any Swingline Request received after 2:00
p.m. may, in the Agent’s discretion, be deemed to be received on the next
Business Day.  In addition, if any Notice of Borrowing of Revolving Loans
requests a Borrowing of Base Rate Loans, the Swingline Lender may (except during
the period commencing on the first Business Day after it receives notice from
Agent or the Required Lenders that one or more of the conditions precedent
contained in Section 2.2 are not satisfied and ending when such conditions are
satisfied or duly waived), notwithstanding anything else to the contrary herein,
make a Swing Loan to the Borrowers in an aggregate amount not to exceed the
lesser of (x) its Swingline Commitment or (y) such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan.  Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the Borrowers by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the Borrowers not later than 5:00 p.m. on the date of such
Swingline Request or Notice of Borrowing.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)           Refinancing Swing Loans.  If no Lender is a Non-Funding Lender,
the Swingline Lender may at any time (and shall, no less frequently than once
each week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Lender) that each Lender pay to Agent, for the account of the Swingline
Lender, such Lender’s Revolving Loan Commitment Percentage of the outstanding
Swing Loans.  If any Lender is a Non-Funding Lender, that Non-Funding Lender’s
reimbursement obligations with respect to the Swing Loans shall be reallocated
to and assumed by the other Lenders pro rata in accordance with their Revolving
Loan Commitment Percentages of the Revolving Loans (calculated as if the
Non-Funding Lender’s Revolving Loan Commitment Percentage was reduced to zero
and each other Lender’s Revolving Loan Commitment Percentage had been increased
proportionately).  If any Lender is a Non-Funding Lender, upon receipt of the
demand described above, each Lender that is not a Non-Funding Lender will be
obligated to pay to Agent for the account of the Swingline Lender its pro rata
share of the outstanding Swing Loans (increased as described above); provided
that no Lender shall be required to fund any amount which would result in its
Revolving Exposure exceeding its Revolving Loan Commitment.  Each Lender shall
pay the amount owing by it to Agent for the account of the Swingline Lender on
the Business Day following receipt of the notice or demand therefor.  Payments
received by Agent after 1:00 p.m. may, in the Agent’s discretion, be deemed to
be received on the next Business Day.  Upon receipt by Agent of such payment
(other than during the continuation of any Event of Default under subsection
7.1(f) or 7.1(g)), such Lender shall be deemed to have made a Revolving Loan to
the Borrowers, which, upon receipt of such payment by the Swingline Lender from
Agent, the Borrowers shall be deemed to have used in whole to refinance such
Swing Loan.  In addition, regardless of whether any such demand is made, upon
the occurrence of any Event of Default under subsection 7.1(f) or 7.1(g), each
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in each Swing Loan in an amount equal to
such Lender’s Revolving Loan Commitment Percentage of such Swing Loan.  If any
payment made by any Lender as a result of any such demand is not deemed a
Revolving Loan, such payment shall be deemed a funding by such Lender of such
participation.  Such participation shall not be otherwise required to be
funded.  Upon receipt by the Swingline Lender of any payment from any Lender
pursuant to this clause (iii) with respect to any portion of any Swing Loan, the
Swingline Lender shall promptly pay over to such Lender all payments of
principal (to the extent received after such payment by such Lender) and
interest (to the extent accrued with respect to periods after such payment) on
account of such Swing Loan received by the Swingline Lender with respect to such
portion.
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)           Obligation to Fund Absolute.  Each Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Lenders hereby irrevocably waive) and (C) any adverse change in
the condition (financial or otherwise) of any Credit Party.
 
1.2           Notes.
 
(a)           The Revolving Loans made by each Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to the
order of such Lender in an amount equal to such Lender’s Revolving Loan
Commitment.
 
(b)           Swing Loans made by the Swingline Lender shall be evidenced by
this Agreement and, if requested by such Lender, a Swingline Note in an amount
equal to the Swingline Commitment.
 
1.3           Interest.
 
(a)           Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to the LIBOR or the Base Rate, as the case may be, plus
the Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans.  The
Applicable Margin for Loans shall be subject to adjustment as set forth in the
definition of Applicable Margin.  Agent will with reasonable promptness notify
the Borrower Representative and the Lenders of the effective date and the amount
of each such change, provided that any failure to do so shall not relieve the
Borrowers of any liability hereunder or provide the basis for any claim against
Agent.  Each determination of an interest rate by Agent shall be conclusive and
binding on each Borrower and the Lenders in the absence of manifest error.  All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed.  Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any payment or
prepayment of Loans in full.
 
(c)           At the election of Agent or the Required Lenders while any Event
of Default exists (or automatically while any Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Loans under the Loan Documents from and after the date of occurrence of such
Event of Default, at a rate per annum which is determined by adding two percent
(2.00%) per annum to the Applicable Margin then in effect for such Loans (plus
the LIBOR or Base Rate, as the case may be).  All such interest shall be payable
on demand of Agent or the Required Lenders.
 
(d)           Anything herein to the contrary notwithstanding, the obligations
of the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrowers shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.
 
1.4           Loan Accounts.
 
(a)           Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding.  Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month.  Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in Revolving Loans, Swing Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, and for LIBOR Rate Loans, the Interest Period applicable thereto, (4)
the amount of any principal or interest due and payable or paid, (5) the amount
of the L/C Reimbursement Obligations due and payable or paid in respect of
Letters of Credit and (6) any other payment received by Agent from a Borrower
and its application to the Obligations.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
 
(d)           The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrowers, the Borrower Representative, Agent, such
Lender or such L/C Issuer during normal business hours and from time to time
upon at least one Business Day’s prior notice.  No Lender or L/C Issuer shall,
in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
or L/C Issuer unless otherwise agreed by Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
1.5           Procedure for Revolving Credit Borrowing.
 
(a)           Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 11:00 a.m. (i) on the requested Borrowing date of each Base Rate Loan (x)
equal to or less than $50,000,000 or (y) to be made on the Closing Date, (ii) on
the date which is three (3) Business Days prior to the requested Borrowing date
of each Base Rate Loan in excess of $50,000,000 and (iii) on the day which is
three (3) Business Days prior to the requested Borrowing date in the case of
each LIBOR Rate Loan.  Such Notice of Borrowing shall specify:
 
(i)             the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000);
 
(ii)            the requested Borrowing date, which shall be a Business Day;
 
(iii)           whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and
 
(iv)           if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
 
(b)           Upon receipt of a Notice of Borrowing, Agent will promptly notify
each Lender of such Notice of Borrowing and of the amount of such Lender’s
Revolving Loan Commitment Percentage of the Borrowing.
 
(c)           Unless Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Closing Date
will be made available to the Borrowers by Agent no later than (i) 5:00 p.m., in
the case of each Base Rate Loan equal to or less than $50,000,000, and (ii) 2:00
p.m., in the case of each Base Rate Loan in excess of $50,000,000 and each LIBOR
Rate Loan, in each case, on the relevant Borrowing date by wire transfer of such
amount to the Borrowers pursuant to the wire transfer instructions specified on
the signature page hereto.
 
1.6           Conversion and Continuation Elections.
 
 
12

--------------------------------------------------------------------------------

 
 
(a)           The Borrowers shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Revolving Loans from Base Rate Loans to LIBOR Rate Loans,
(iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4
if such conversion is made prior to the expiration of the Interest Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Rate Loan upon the expiration of the applicable Interest Period.  Any Loan or
group of Loans having the same proposed Interest Period to be made or continued
as, or converted into, a LIBOR Rate Loan must be in a minimum amount of
$5,000,000.  Any such election must be made by Borrower Representative by 2:00
p.m. on the 3rd Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which the Borrowers wish to convert any Base Rate Loan to a LIBOR Rate Loan for
an Interest Period designated by Borrower Representative in such election.  If
no election is received with respect to a LIBOR Rate Loan by 2:00 p.m. on the
3rd Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its
Interest Period.  Borrower Representative must make such election by notice to
Agent in writing, including by Electronic Transmission.  In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Agent.  No Loan
shall be made, converted into or continued as a LIBOR Rate Loan, if the
conditions to Loans in Section 2.2 are not met at the time of such proposed
conversion or continuation and Agent or Required Lenders have determined not to
make or continue any Loan as a LIBOR Rate Loan as a result
thereof.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, until the Syndication Termination Date, no Revolving Loan
made as a LIBOR Rate Loan shall have an Interest Period greater than one (1)
month.  For the avoidance of doubt, the Borrowers hereby acknowledge and agree
that if, at any time on or prior to the Syndication Termination Date, any LIBOR
Rate Loan must be prepaid or converted (in whole or in part) in connection with
the syndication of the credit facilities provided hereunder on a day other than
the last day of the Interest Period therefor, then such prepayment or conversion
shall be subject to, and the Borrowers shall be required to pay any amounts
required pursuant to, Section 10.4.
 
(b)           Upon receipt of a Notice of Conversion/Continuation, Agent will
promptly notify each Lender thereof.  In addition, Agent will, with reasonable
promptness, notify the Borrower Representative and the Lenders of each
determination of LIBOR; provided that any failure to do so shall not relieve any
Borrower of any liability hereunder or provide the basis for any claim against
Agent.  All conversions and continuations shall be made pro rata according to
the respective outstanding principal amounts of the Loans held by each Lender
with respect to which the notice was given.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing, or to any continuation or conversion of
any Loans, there shall not be more than seven (7) different Interest Periods in
effect.
 
1.7           Optional Prepayments of Loans and Commitment Reductions.
 
(a)           Reductions in Revolving Loan Commitments.  Borrowers may, at any
time upon at least two (2) Business Days’ (or such shorter period as is
acceptable to Agent) prior notice by Borrower Representative to Agent,
permanently reduce (but not terminate) the Aggregate Revolving Loan Commitment;
provided that (i) such reductions shall be in a minimum amount equal to
$5,000,000 and in increments of $500,000 in excess thereof, and (ii) the
Aggregate Revolving Loan Commitment shall not be reduced to an amount less than
the Aggregate Revolving Exposure at such time.  In addition, Borrowers may, at
any time on at least ten (10) days’ prior written notice by Borrower
Representative to Agent, terminate the Aggregate Revolving Loan Commitment;
provided that upon such termination, all Obligations shall be immediately due
and payable in full.  Optional reductions or terminations of the Revolving Loan
Commitment shall be without premium or penalty except as provided in Sections
1.9(d) and 10.4.  All reductions of the Aggregate Revolving Loan Commitment
shall be allocated pro rata in accordance with their Revolving Loan Commitment
Percentages among all Lenders with a Revolving Loan Commitment.
 
(b)           Optional Prepayments.  The Borrowers may, upon prior notice by
Borrower Representative to Agent, at any time or from time to time voluntarily
prepay the Revolving Loans in whole or in part without premium or penalty or any
reduction in the Aggregate Revolving Loan Commitment; provided that (i) such
notice must be received by the Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans; and (ii) any such prepayment shall be in
a minimum amount equal to $5,000,000 and in increments of $500,000 in excess
thereof, or if less, the entire principal amount thereof then outstanding (it
being understood that no notice or minimum amount set forth herein shall be
applicable with respect to any payments effected pursuant to Section 4.11(d)).
 
(c)           Notice.  Once provided, any notice of a reduction in the Aggregate
Revolving Loan Commitment and prepayment of Revolving Loans shall not thereafter
be revocable by the Borrowers or Borrower Representative and Agent will promptly
notify each Lender thereof and of such Lender’s Revolving Loan Commitment
Percentage of such reduction or prepayment, as the case may be.  In the case of
any notice of prepayment, the payment amount specified in such notice shall be
due and payable on the date specified therein.  Together with each prepayment
under this Section 1.7, the Borrowers shall pay any amounts required pursuant to
Sections 1.9 and 10.4.
 
1.8           Mandatory Prepayments of Loans.
 
 
14

--------------------------------------------------------------------------------

 
 
(a)           Advances in Excess of Maximum Borrowing Availability. If at any
time the then Aggregate Revolving Exposure exceeds the Maximum Borrowing
Availability (other than as a result of an Overadvance permitted pursuant to
Section 1.1(a)(ii)), then the Borrowers shall immediately prepay outstanding
Revolving Loans and then cash collateralize (in accordance herewith and in a
manner satisfactory to the L/C Issuers) outstanding Letters of Credit in an
amount sufficient to eliminate such excess.
 
(b)           Loans.  The Borrowers shall repay to the Lenders in full on the
date specified in clause (a) of the definition of “Revolving Termination Date”
the aggregate principal amount of the Revolving Loans and Swing
Loans outstanding on the Revolving Termination Date.
 
(c)           Asset Dispositions.  If a Credit Party or any Subsidiaries of a
Credit Party shall at any time or from time to time:
 
(i)            make a Disposition; or
 
(ii)           suffer an Event of Loss;
 
then (A) the Borrower Representative shall promptly notify Agent of such
Disposition or Event of Loss (including the amount of the estimated Net Proceeds
to be received by a Credit Party and/or such Subsidiary in respect thereof) and
(B) subject to the Term Loan B Intercreditor Agreement or the Supplemental L/C
Facility Intercreditor Agreement, as applicable, with respect to the Second
Priority Collateral, promptly upon receipt by a Credit Party and/or such
Subsidiary of the Net Proceeds of such Disposition or Event of Loss, the Credit
Parties shall deliver, or cause to be delivered, such Net Proceeds to Agent for
distribution to the Lenders as a prepayment of the Loans, which prepayment shall
be applied in accordance with Section 1.10(c)(i) or Section 1.10(c)(ii), as the
case may be.
 
(d)           Issuance of Securities.  Immediately upon the receipt by any
Credit Party or any Subsidiary of any Credit Party of the Net Issuance Proceeds
of the issuance of Stock or Stock Equivalents (including any capital
contribution) or debt securities (other than Net Issuance Proceeds from the
issuance of (i) debt securities in respect of Indebtedness permitted hereunder,
and (ii) Excluded Equity Issuances), the Credit Parties shall deliver, or cause
to be delivered, to Agent an amount equal to such Net Issuance Proceeds, for
application to the Loans in accordance with Section 1.10(c)(i) or Section
1.10(c)(ii), as the case may be.
 
(e)           No Implied Consent.  Provisions contained in this Section 1.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           No Reduction in the Aggregate Revolving Loan Commitment.  No
prepayment made pursuant to this Section 1.8 shall reduce the Aggregate
Revolving Loan Commitment.
 
1.9           Fees.
 
(a)           Fees.  The Borrowers shall pay to Agent, for Agent’s own account,
fees in the amounts and at the times set forth in the Fee Letter.
 
(b)           Unused Commitment Fee.  The Borrowers shall pay to Agent a fee
(the “Unused Commitment Fee”) in an amount equal to
 
(i)           the average daily balance of the Aggregate Revolving Loan
Commitment during the preceding calendar month, less
 
(ii)           the sum of (x) the average daily balance of all Revolving Loans
outstanding plus (y) the average daily amount of Letter of Credit Obligations,
in each case, during the preceding calendar month,
 
multiplied by the Unused Commitment Fee Rate per annum.  Such fee shall be
payable monthly in arrears on the second day of the Fiscal Month following the
date hereof and the second day of each Fiscal Month thereafter; provided,
however, that, while an Event of Default exists, such Unused Commitment Fee
shall be payable on demand of Agent or the Required Lenders.  All computations
of such fee shall be made on the basis of a 360-day year and actual days
elapsed.  The Unused Commitment Fee provided in this subsection 1.9(b) shall
accrue at all times from and after mutual execution and delivery of this
Agreement.  Following receipt of the Unused Commitment Fee, Agent shall pay to
each Lender from, and to the extent of, the Unused Commitment Fee an amount
equal to its pro rata share thereof.
 
(c)           Letter of Credit Fee.  The Borrowers agree to pay to Agent for the
ratable benefit of the Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrowers, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, at Agent’s or Required Lenders’
option, while an Event of Default exists (or automatically while an Event of
Default under subsection 7.1(f) or 7.1(g) exists), such rate shall be increased
by two percent (2.00%) per annum.  Such fee shall be paid to Agent for the
benefit of the Lenders in arrears, on the second day of each calendar month and
on the date on which all Letter of Credit Obligations have been discharged.  In
addition, the Borrowers shall pay to any L/C Issuer, on demand, its customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees (including any fronting fees agreed to
by the Borrowers and the applicable L/C Issuer)), charges and expenses of such
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Prepayment Fee.  If the Revolving Loan Commitments are reduced or
terminated on or prior to the first anniversary of the Closing Date (whether
voluntarily or involuntarily and whether before or after acceleration), the
Borrowers shall pay to Agent, for the pro rata benefit of the Lenders, as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to one percent (1.00%) multiplied by
the amount of the reduction of the Aggregate Revolving Loan Commitment or the
amount of the Aggregate Revolving Loan Commitment so terminated.  The Credit
Parties agree that the amounts payable hereunder are a reasonable calculation of
Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early reduction or termination of
the Revolving Loan Commitments.
 
1.10           Payments by the Borrowers.
 
(a)           All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with Section
9.2), including payments utilizing the ACH system, and shall be made in Dollars
and by wire transfer or ACH transfer in immediately available funds (which shall
be the exclusive means of payment hereunder), no later than 1:00 p.m. on the
date due. Any payment which is received by Agent later than 1:00 p.m. may in
Agent’s discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue.  Each
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral.  Each
Borrower hereby authorizes Agent and each Lender to make a Revolving Loan (which
shall be a Base Rate Loan and which may be a Swing Loan) to pay interest,
principal (including Swing Loans), L/C Reimbursement Obligations, agent fees,
Unused Commitment Fees, Letter of Credit Fees, and other fees, costs and
expenses payable by a Borrower or any of its Subsidiaries hereunder or under the
other Loan Documents, in each instance, on the date due.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.
 
(c)           (i)  So long as no Event of Default has occurred and is
continuing, all payments received by Agent in respect of any Obligation and all
funds transferred and credited to the Collection Account shall be applied to the
Obligations as follows:
 
first, to the payment of any Overadvance funded by the Agent;
 
second, to payment of interest, fees, costs and expenses and any other amounts
then due and payable by the Credit Parties under this Agreement and the other
Loan Documents;
 
third, to payment of all Swing Loans;
 
fourth, to payment of all Revolving Loans that are Base Rate Loans;
 
fifth, to payment of all Revolving Loans that are LIBOR Rate Loans; and
 
sixth, to the to the Borrower Representative’s operating account or for the
account of and paid to whoever may be lawfully entitled thereto.
 
In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth, and fifth above.
 
(ii)           During the continuance of an Event of Default, Agent may, and
shall upon the direction of Required Lenders apply any and all payments received
by Agent in respect of any Obligation in accordance with clauses first through
seventh below.  Notwithstanding any provision herein to the contrary, all
amounts collected or received by Agent after any or all of the Obligations have
been accelerated (so long as such acceleration has not been rescinded),
including proceeds of Collateral, shall be applied as follows:
 
 
18

--------------------------------------------------------------------------------

 
 
first, to the payment of any Overadvance funded by the Agent and fees, costs and
expenses, including Attorney Costs, of Agent payable or reimbursable by the
Credit Parties under the Loan Documents;
 
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;
 
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, the Lenders and L/C Issuers;
 
fourth, to payment of principal of the Obligations (other than Bank Products)
then due and payable including, without limitation, L/C Reimbursement
Obligations then due and payable and cash collateralization in an amount of 107%
of unmatured L/C Reimbursement Obligations to the extent not then due and
payable;
 
fifth, to payment of any Obligations under any Secured Rate Contract;
 
sixth, to payment of any other amounts owing constituting Obligations (including
Bank Products); and
 
seventh, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
 
In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth, fifth and sixth above.
 
(d)           Agent is hereby authorized by the Borrowers to, and at its sole
election may, charge to the Loan balance on behalf of each Borrower and cause to
be paid all fees, expenses, charges, costs and interest and principal, other
than principal of the Loans, owing by the Borrowers and the Credit Parties under
this Agreement or any of the other Loan Documents if and to the extent the
Credit Parties fail to pay promptly any such amounts as and when due, even if
the amount of such charges would exceed the Borrowing Base or Aggregate
Revolving Loan Commitments at such time.  At Agent’s option and to the extent
permitted by law, any charges so made shall constitute part of the Loans
hereunder.
 
1.11           Payments by the Lenders to Agent; Settlement.
 
 
19

--------------------------------------------------------------------------------

 
 
(a)           Agent may, on behalf of Lenders, disburse funds to the Borrowers
for Loans requested.  Each Lender shall reimburse Agent on demand for all funds
required to be funded by it under this Agreement and the other Loan Documents
and disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Revolving Loan Commitment Percentage of any Loan before Agent
disburses same to the Borrowers.  If Agent elects to require that each Lender
make funds available to Agent prior to disbursement by Agent to the Borrowers,
Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Revolving Loan Commitment Percentage of the Loan requested by the
Borrower Representative no later than the Business Day prior to the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Revolving Loan Commitment Percentage of such requested Loan, in same
day funds, by wire transfer to Agent’s account, as set forth on Agent’s
signature page hereto, no later than 1:00 p.m. on such scheduled Borrowing
date.  Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Revolving Loan Commitments
hereunder or to prejudice any rights that Agent, any Lender or the Borrowers may
have against any Lender as a result of any default by such Lender hereunder.
 
(b)           At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Revolving Loan Commitment
Percentage of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan.  Provided that each Lender has funded all
payments required to be made by it and funded all purchases of participations
required to be funded by it under this Agreement and the other Loan Documents as
of such Settlement Date, Agent shall pay to each Lender such Lender’s pro rata
share of principal, interest and fees paid by the Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it.  Such
payments shall be made by wire transfer to such Lender not later than 2:00 p.m.
on the next Business Day following each Settlement Date.  Agent shall be
entitled to set off the funding shortfall against any Non-Funding Lender’s pro
rata share of all payments received from the Borrowers and hold, in a
non-interest bearing account, all payments received by Agent for the benefit of
any Non-Funding Lender pursuant to this Agreement as cash collateral for any
unfunded reimbursement obligations of such Non-Funding Lender until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized in a manner acceptable to the relevant L/C
Issuer and all Revolving Loan Commitments have been terminated, and upon such
unfunded obligations owing by a Non-Funding Lender becoming due and payable,
Agent shall be authorized to use such cash collateral to make such payment on
behalf of such Non-Funding Lender.  Any amounts owing by a Non-Funding Lender to
Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Availability of Lender’s Revolving Loan Commitment
Percentage.  Agent may assume that each Lender will make its Revolving Loan
Commitment Percentage of each Revolving Loan available to Agent on each
Borrowing date that Lenders are required to make under this Agreement and the
other Loan Documents.  If such Revolving Loan Commitment Percentage is not, in
fact, paid to Agent by such Lender when due, Agent will be entitled to recover
such amount on demand from such Lender without setoff, counterclaim or deduction
of any kind.  If any Lender fails to pay the amount of its Revolving Loan
Commitment Percentage forthwith upon Agent’s demand, Agent shall promptly notify
the Borrower Representative and the Borrowers shall immediately repay such
amount to Agent.  Nothing in this subsection 1.11(c) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Lender or to prejudice any rights that the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.  Nothing in this subsection 1.11(c) shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Loan Commitments
hereunder. Without limiting the provisions of subsection 1.11(b), to the extent
that Agent advances funds to the Borrowers on behalf of any Lender and is not
reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Lender.
 
(d)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Agent on demand any portion
of such amount that Agent has distributed to such Lender, together with interest
at such rate, if any, as Agent is required to pay to any Credit Party or such
other Person, without setoff, counterclaim or deduction of any kind, and Agent
will be entitled to set-off against future distributions to such Lender any such
amounts (with interest) that are not repaid on demand.
 
(e)           Non-Funding Lenders.  The failure of any Non-Funding Lender to
make any Revolving Loan, Letter of Credit Obligation or any payment required by
it hereunder, or to fund any purchase of any participation required to be made
or funded by it on the date specified therefor shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
such loan or fund the purchase of any such participation on such date, but
neither Agent nor, other than as expressly set forth herein, any Other Lender
shall be responsible for the failure of any Non-Funding Lender to make a loan,
fund the purchase of a participation or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary and
without any further action by, or consent of, any Credit Party, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Lender” (or be, or have its Loans
and Revolving Loan Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to Section 9.1) for any voting
or consent rights under or with respect to any Loan Document.  Moreover, for the
purposes of determining Required Lenders or all affected Lenders (other than for
the purposes of Section 9.1(a)(i) – (iii)), the Loans and Revolving Loan
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Revolving Loan Commitments outstanding.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)           Procedures.  Agent is hereby authorized by each Credit Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto.  Without limiting the generality of the
foregoing, Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents and similar items on, by posting to
or submitting and/or completion on, E-Systems.  Agent shall endeavor to provide
prompt notice to the Borrower Representative of any modification, after the
Closing Date, to any such procedures which directly impact actions taken, or to
be taken, by any Credit Party hereunder or under any other Loan Document;
provided that Agent shall have no liability to any Credit Party for the failure
to provide any such notice.
 
1.12           Borrower Representative.  Each Credit Party hereby designates and
appoints the Company as its representative and agent on its behalf (the
“Borrower Representative”) for the purposes of issuing Notices of Borrowings,
Notices of Conversion/Continuation, L/C Requests and Swingline Requests,
delivering certificates including Borrowing Base Certificates, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, executing Loan Documents on behalf of such
Credit Party, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Credit Party or the
Credit Parties under the Loan Documents.  Borrower Representative hereby accepts
such appointment.  Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from Borrower Representative as a
notice or communication from all Credit Parties.  Each warranty, covenant,
agreement and undertaking made on behalf of a Credit Party by Borrower
Representative shall be deemed for all purposes to have been made by such Credit
Party and shall be binding upon and enforceable against such Credit Party to the
same extent as if the same had been made directly by such Credit Party.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE II.
CONDITIONS PRECEDENT
 
2.1           Conditions of Initial Loans.  The obligation of each Lender to
make its initial Loans and of each L/C Issuer to Issue, or cause to be Issued,
the initial Letters of Credit hereunder is subject to satisfaction of the
following conditions in a manner satisfactory to Agent:
 
(a)           Loan Documents, Etc.  Agent shall have received on or before the
Closing Date all of the agreements, documents, instruments, legal opinions and
other items set forth on the closing checklist attached hereto as Exhibit 2.1,
each in form and substance reasonably satisfactory to Agent;
 
(b)           Merger Transaction.  The Merger Subsidiary shall have consummated
a merger with BPW in accordance with all Requirements of Law and the Merger
Documents, pursuant to which:
 
(i)            BPW shall be the surviving entity;
 
(ii)           The Company shall have received cash consideration (the “Merger
Capital”) in a minimum amount sufficient, such that after giving effect to (A)
the Merger Transaction, (B) the repayment of all AEON Debt in the manner
specified below, (C) the payment of all Transaction Expenses, (D) the borrowing
of Term Loan B under the Term Loan B Documents on the Closing Date (if any) and
(E) the borrowing of Revolving Loans and the Issuance of any Letters of Credit
under this Agreement on the Closing Date, (I) the Borrowers shall have, on a pro
forma basis minimum Availability of not less than $40,000,000 on the Closing
Date (determined with trade payables being paid currently in accordance with
payment practices for the Borrowers in effect as of the Closing Date, expenses
and liabilities being paid in the ordinary course of business and without
acceleration of sales and without any material deterioration in working
capital), (II) the aggregate principal amount of all outstanding secured
Indebtedness (including Indebtedness under the Loan Documents and the Term Loan
B Documents (if any), but excluding the Specified Secured Debt) of the Credit
Parties shall not exceed $222,000,000 on the Closing Date and (III) all such
outstanding secured Indebtedness shall be as set forth on Schedule 2.1(b)(ii);
 
(iii)           the existing shareholders of BPW shall have received a majority
equity ownership interest in the Company; and
 
(iv)           solely in consideration of the repayment of the AEON Debt (other
than Indebtedness under the AEON Revolver Facility) and without the payment (in
cash or otherwise) of any other amounts or consideration by any Credit Party,
all of the outstanding Stock and Stock Equivalents of the Company and its
Subsidiaries owned (directly or indirectly) by AEON and any AEON Affiliate
(other than the Company and any of the Company’s Subsidiaries), shall be
surrendered, retired, defeased and/or redeemed; provided, however, that AEON may
receive warrants for common Stock of the Company on terms and conditions
reasonably acceptable to Agent and with an exercise price of not less than the
fair market value per share of the common Stock of the Company on the Closing
Date;
 
 
23

--------------------------------------------------------------------------------

 
 
(all of the foregoing referred to hereinafter, the “Merger Transaction”).
 
Prior to requesting any initial Loans or the Issuance of any Letters or Credit
under this Agreement, the Borrowers shall have applied all proceeds of the
Merger Capital and the proceeds of the Term Loan B (if any) as follows: first,
to the payment of all AEON Debt (other than Indebtedness under the AEON Revolver
Facility), second, to the payment of Indebtedness under the AEON Revolver
Facility, and third, to the payment of all Transaction Expenses; provided,
however, that in the event that the aggregate proceeds of the Merger Capital and
the Term Loan B (if any) shall not be sufficient to pay in full Indebtedness
under the AEON Revolver Facility and/or any such Transaction Expenses, the
Borrowers may, subject to the terms, conditions and limitations set forth
herein, borrow Revolving Loans on the Closing Date solely to pay any such excess
Indebtedness under the AEON Revolver Facility and/or such Transaction Expenses
(it being understood and agreed that under no circumstances shall any proceeds
from the Revolving Loans be applied to the payment of the AEON Debt (other than
Indebtedness under the AEON Revolver Facility) and that in no event shall
proceeds from any Loans hereunder be commingled with the proceeds of any Merger
Capital or the proceeds of the Term Loan B).
 
(c)           Officer’s Certificate Regarding Merger Transaction.  Agent shall
have received a certificate, in form and substance reasonably satisfactory to
it, from a Responsible Officer of the Borrower Representative attaching true,
correct and complete, fully-executed copies of each of the Merger Documents and
certifying that, as of the Closing Date, (i) each of the conditions described in
Section 2.1(b) has been satisfied in accordance with the terms of the Loan
Documents and (ii) after giving effect to the Merger Transaction, the payment of
all AEON Debt in accordance with the terms of this Agreement, the payment of all
Transaction Expenses, the borrowing of Term Loan B under the Term Loan B
Documents on the Closing Date and the other transactions contemplated hereby,
the Credit Parties and their subsidiaries shall have no outstanding Indebtedness
other than (1) the Loans and other extensions of credit under the Loan
Documents, (2) the Term Loan B (if any) in an outstanding principal amount not
in excess of $50,000,000, provided that  the aggregate outstanding principal
amount of Term Loan B and Loans shall not exceed $222,000,000 on the Closing
Date, and (3) other Indebtedness permitted by Section 5.5;
 
 
24

--------------------------------------------------------------------------------

 
 
(d)           Term Loan B Documents and Certain Other Documents.  Agent shall
have received a duly executed certificate of a Responsible Officer of the
Company, (i) attaching true, correct and complete, fully-executed copies of each
of (A) the Term Loan B Documents (if any), each of which shall be in form and
substance, and on terms and conditions, reasonably satisfactory to Agent, and
(B) each of the documents executed and/or delivered in connection with the AEON
Debt, and (ii) certifying that (x) the transactions contemplated under the Term
Loan B Documents (if any) shall have been consummated in accordance with the
terms of the Term Loan B Documents and (y) if applicable, the Borrowers shall
have received proceeds of the Term Loan B in an amount not greater than
$50,000,000;
 
(e)           Term Loan B Intercreditor Agreement.  In the event that the
Borrowers shall have entered into the Term Loan B Documents on or prior to the
Closing Date, Agent and the Lenders shall have agreed to satisfactory
intercreditor arrangements with the Term Loan B Agent and the Term Loan B
Lenders, and Agent shall have received a fully executed Term Loan B
Intercreditor Agreement, in form and substance satisfactory to Agent and the
Lenders, in full force and effect.
 
(f)            Repayment of AEON Debt.  Agent shall have received fully executed
pay-off letters reasonably satisfactory to Agent confirming that all obligations
owing by any Credit Party or any of their Subsidiaries to AEON or any AEON
Affiliates under or in respect of any AEON Debt will be repaid in full (or, in
the case of letters of credit issued or guaranteed under any AEON Debt, if any,
cash collateralized in a manner acceptable to Agent), all commitments thereunder
shall be terminated and all guarantees and Liens upon any of the Property of the
Borrowers or any of their Subsidiaries in favor of AEON or any AEON Affiliate
shall be released and discharged immediately upon such payment;
 
(g)           Intentionally Omitted.
 
(h)           Approvals.  Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the other transactions contemplated hereby or (ii) an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming
that no such consents or approvals are required;
 
(i)             Intentionally Omitted.
 
(j)             Lease Payments.  Agent shall have received satisfactory evidence
that the Credit Parties shall have made all payments due and payable on or prior
to the Closing Date under all leases and other agreements with respect to each
leased location or warehouse location of the Credit Parties other than unpaid
lease payments (i) relating to closed Stores (including, without limitation,
Stores owned by the J. Jill Entities) where no Collateral included in the
calculation of the Borrowing Base most recently delivered by the Borrower
Representative to the Agent is or may be located or (ii) which are the subject
of a good faith, bona fide dispute (including such payments that are the subject
of an earnest internal review by such Credit Party in the determination of
whether a good faith, bona fide dispute exists with respect to such payments),
in each case, to the extent (x) consistent with past practices, and (y)
reasonably satisfactory to Agent;
 
 
25

--------------------------------------------------------------------------------

 
 
(k)           Payment of Fees.  The Borrowers shall have paid the fees required
to be paid on the Closing Date in the respective amounts specified in Section
1.9 (including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date;
 
(l)            Funds Flow Memorandum.  Agent shall have received a funds-flow
memorandum from the Company setting forth the sources and uses of the proceeds
of the Merger Capital, the Term Loan B and any Revolving Loans to be borrowed or
any Letters of Credit to be Issued on the Closing Date, which funds-flow
memorandum shall be in form and substance reasonably satisfactory to the Agent
(the “Funds Flow Memorandum”) and shall contain a description of the Credit
Parties’ sources and uses of funds on the Closing Date, the details of how funds
from each source are to be transferred to particular uses (including the
application of proceeds as set forth in Section 2.1(b) above) and the wire
transfer instructions for the particular uses of such funds;
 
(m)           Completion of Due Diligence.  Agent and its counsel shall have
completed all legal due diligence (including, without limitation, legal due
diligence with respect to all factoring and other sales arrangements with
respect to Credit Card Receivables (including those arising from Private Label
Credit Cards) of the Borrowers and their Subsidiaries), and Agent shall be
reasonably satisfied with the results of such due diligence;
 
(n)           Capital Structure.  Agent shall be satisfied that the corporate
structure, capital structure, ownership and management of the Company and its
Subsidiaries and BPW is consistent with that previously disclosed to Agent and
otherwise reasonably acceptable to Agent;
 
(o)           Collateral Audits and Appraisals and Financial Information.  Agent
shall have received (a) the results of updated audits and collateral appraisals
(consistent with the most recent audits and collateral appraisals provided to
Agent by Borrowers), in each case, as reasonably requested by the Agent and with
results reasonably satisfactory to Agent and (b) all financial statements,
models, projections and forecasts, in each case, as reasonably requested by the
Agent;
 
 
26

--------------------------------------------------------------------------------

 
 
(p)           Tax Structure.  Agent shall be reasonably satisfied with the tax
structure of the Merger Transaction, the repayment of all AEON Debt in
accordance with the terms of the Loan Documents and any other transactions
contemplated by this Agreement (including, without limitation, any adverse tax
consequences to the Credit Parties resulting from the cancellation of any
Indebtedness or other obligations in connection with the Merger Transaction, the
repayment of all AEON Debt and any other transactions contemplated hereby);
 
(q)           Fairness Opinion.  Agent shall have received a copy of the
fairness opinion delivered to the Board of Directors of the Company from a firm
reasonably acceptable to the Board of Directors of the Company regarding the
Merger Transaction, in form and substance reasonably satisfactory to the Agent;
 
(r)            Cash Dominion.  Agent shall be satisfied that it has Control
Agreements providing for “full” cash dominion with respect to each Control
Account, securities, commodity or similar account maintained by any Credit Party
as of the Closing Date; and
 
(s)            Other Agreements, Etc.  Agent shall have received such other
assurances, certificates, documents, agreements and information as Agent may
reasonably request.
 
2.2           Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:
 
(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were untrue or incorrect in any material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is so
untrue or incorrect;
 
(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default;
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           after giving effect to any Loan (or the incurrence of any Letter
of Credit Obligations), the Aggregate Revolving Exposure would exceed the
Maximum Borrowing Availability (except as provided in subsection 1.1(a)(ii)); or
 
(d)           after giving effect to any Loan and the contemporaneous uses of
proceeds thereof, the Credit Parties’ cash and Cash Equivalents would violate
any provision of Section 5.22.
 
The request by Borrower Representative and acceptance by the Borrowers of the
proceeds of any Loan or the incurrence of any Letter of Credit Obligations shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by each Credit Party of the granting and
continuance of Agent’s Liens, on behalf of itself and the Secured Parties,
pursuant to the Collateral Documents.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:
 
3.1           Corporate Existence and Power.  Each Credit Party and each of
their respective Subsidiaries:
 
(a)           is a corporation, limited liability company, limited partnership,
general partnership or chartered national bank, as applicable, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, as applicable;
 
(b)           has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to execute, deliver, and perform
its obligations under, the Loan Documents to which it is a party;
 
(c)           (i) has the power and authority and all governmental licenses,
authorizations, Permits, consents and approvals to own its assets, carry on its
business and (ii) is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license; and
 
(d)           is in compliance with all Requirements of Law;
 
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
 
28

--------------------------------------------------------------------------------

 
 
3.2           Corporate Authorization; No Contravention.  The execution,
delivery and performance by each of the Credit Parties of this Agreement, and by
each Credit Party and each of their respective Subsidiaries of any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:
 
(i)           contravene the terms of any of that Person’s Organization
Documents;
 
(ii)           conflict with or result in any breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or
 
(iii)           violate any Requirement of Law.
 
3.3           Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Credit Party or any Subsidiary of any
Credit Party of this Agreement or any other Loan Document except (a) for
recordings and filings in connection with the Liens granted to Agent under the
Collateral Documents, (b) those obtained or made on or prior to the Closing Date
and (c) for the recording and filing of this Agreement (and all required
exhibits and schedules) with the Securities and Exchange Commission.
 
3.4           Binding Effect.  This Agreement and each other Loan Document to
which any Credit Party or any Subsidiary of any Credit Party is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
 
3.5           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Credit Party, any Subsidiary of any Credit Party or any
of their respective Properties which:
 
(a)           purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or
 
(b)           would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.
 
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.  Except as set forth on
Schedule 3.5, as of the Closing Date, no Credit Party or any Subsidiary of any
Credit Party is the subject of an audit or, to each Credit Party’s knowledge,
any review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.
 
 
29

--------------------------------------------------------------------------------

 
 
3.6           No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral.  No Credit Party and no
Subsidiary of any Credit Party is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse
Effect.  Each Credit Party has timely and fully paid and performed its
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located, except
for such payments or other obligations that (a) relate to closed Stores
(including, without limitation, Stores owned by the J. Jill Entities) where no
Collateral included in the calculation of the Borrowing Base most recently
delivered by the Borrower Representative to the Agent is or may be located or
(b)(i)are either (1) being contested in good faith by appropriate proceedings or
(2) the subject of a good faith, bona fide dispute related to the leased
premises (including such payments and such obligations that are the subject of
an earnest internal review by such Credit Party in the determination of whether
a good faith, bona fide dispute exists with respect to such payments and such
obligations) consistent with the practices of the Borrowers and their
Subsidiaries on the Closing Date, provided that, in the case of this clause (2),
upon receipt of any notice of default under the applicable lease, the applicable
Credit Party or Subsidiary of a Credit Party shall promptly pay and perform its
obligations under such lease, irrespective of whether the bona fide dispute is
then continuing, except solely to the extent that (A) the continued failure to
so pay or perform in connection with such good faith, bona fide dispute could
not reasonably be expected to result in the termination of any such lease
(provided that such Credit Party or such Subsidiary of a Credit Party shall
promptly at the time the continued failure to so pay or perform could reasonably
be expected to result in the termination of any such lease, either (x) commence
a proceeding pursuant to clause (b)(i)(1) above, which proceeding seek to stay
any such termination and such relief shall have been granted by the relevant
court, or (y) deem the applicable Store subject to such lease a closed Store
pursuant to clause (a) above (it being agreed that all Collateral located at
such store shall be promptly excluded from the calculation of the Borrowing Base
and the Borrowers shall deliver an updated Borrowing Base Certificate to the
Agent demonstrating the exclusion of such Collateral)) and (B) the failure to so
pay or perform under such lease, individually or in the aggregate with all other
leases which are the subject of a bona fide dispute, could not reasonably be
expected to result in a Material Adverse Effect, and (ii) in any case, for which
adequate reserves in accordance with GAAP are being maintained by such Person.
 
 
30

--------------------------------------------------------------------------------

 
 
3.7           ERISA Compliance.  Schedule 3.7 sets forth, as of the Closing
Date, a complete and correct list of, and that separately identifies, (a) all
Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans.  Each Benefit Plan, and each trust thereunder, intended to qualify for
tax exempt status under Section 401 or 501 of the Code or other Requirements of
Law so qualifies.  Except for those that would not reasonably be expected to
result in Liabilities in excess of $2,500,000 in the aggregate, (x) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Credit Party, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Credit Party incurs or
otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur.  On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.
 
3.8           Use of Proceeds; Margin Regulations.
 
(a)           No Credit Party and no Subsidiary of any Credit Party is engaged
in the business of purchasing or selling Margin Stock or extending credit for
and no Loan will be used for the purpose of purchasing or carrying Margin Stock.
 
(b)           Loans will be used (i) on the Closing Date, solely to the extent
that (A) all Merger Capital and all proceeds of the Term Loan B (if any) shall
have been used to repay AEON Debt (including, for the avoidance of doubt, the
AEON Revolver Facility), all Transaction Expenses in the manner specified in
Section 2.1(b) and (B) the aggregate amount of such Merger Capital and the Term
Loan B is insufficient to pay in full the AEON Revolver Facility or any
Transaction Expenses, then, subject to the limitations set forth herein, to pay
such excess AEON Revolver Facility and/or Transaction Expenses and (ii) after
the Closing Date, for working capital, capital expenditures and other lawful
general corporate purposes that, in each case, do not violate the terms of the
Loan Documents.
 
(c)           The Funds Flow Memorandum contains a description of the Credit
Parties’ sources and uses of funds on the Closing Date, including, without
limitation, the Term Loan B (if any) and the Merger Capital, and how funds from
each source are to be transferred to particular uses (all in accordance with the
terms of the Loan Documents).
 
3.9           Ownership of Property; Liens.  As of the Closing Date, the Real
Estate listed in Schedule 3.9 constitutes all of the Real Estate of each Credit
Party and each of their respective Subsidiaries.  Each of the Credit Parties and
each of their respective Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all Real Estate, and good and
valid title to all owned personal property and valid leasehold interests in all
leased personal property, in each instance, necessary in the ordinary conduct of
their respective businesses.  As of the Closing Date, none of the Real Estate of
any Credit Party or any Subsidiary of any Credit Party is subject to any Liens
other than Permitted Liens.  As of the Closing Date, Schedule 3.9 also describes
any purchase options, rights of first refusal or other similar contractual
rights pertaining to any Real Estate.  As of the Closing Date, all material
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.
 
 
31

--------------------------------------------------------------------------------

 
 
3.10          Taxes.  All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP.  As of
the Closing Date, except as set forth on Schedule 3.10, no Tax Return is under
audit or examination by any Governmental Authority, and no notice of any audit
or examination or any assertion of any claim for Taxes has been given or made in
writing or, to the knowledge of the Credit Parties or their Subsidiaries,
otherwise by any Governmental Authority.  Proper and accurate amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in full and complete compliance with the tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities.  No Tax
Affiliate has participated in a “listed transaction” or, to their knowledge, a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.  As of the
Closing Date, to the knowledge of the Borrowers and their Subsidiaries, there
are no Liens for taxes, fees, assessments or other governmental charges (other
than a tax Lien filed by the Massachusetts Department of Revenue against the
Company in the amount of $3,228,886.26).
 
3.11          Financial Condition.
 
(a)           Each of (i) the audited consolidated balance sheet of the Company
and its Subsidiaries dated January 31, 2009, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Year ended on that date and (ii) the unaudited consolidated
balance sheet of the Company and its Subsidiaries dated January 30, 2010 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the twelve Fiscal Months then ended, in each case, as attached
hereto as Schedule 3.11(a):
 
(A)           were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and
 
 
32

--------------------------------------------------------------------------------

 
 
(B)           present fairly in all material respects the consolidated financial
condition of the Company and its Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.
 
(b)           The pro forma unaudited consolidated balance sheet of the Company
and its Subsidiaries dated January 30, 2010 delivered on the Closing Date and
attached hereto as Schedule 3.11(b), was based on the unaudited consolidated
balance sheet of the Company and its Subsidiaries dated January 30, 2010, and
was prepared in accordance with GAAP, with only such adjustments thereto as
would be required in a manner consistent with GAAP.
 
(c)           As of the Closing Date, since January 31, 2009 there has been no
Material Adverse Effect.
 
(d)           The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section
5.9.  Schedule 3.11(d) sets forth all of the credit facilities of the Company
and its Subsidiaries immediately prior to the Closing Date, and on the Closing
Date each such bank credit facility shall be repaid in full, the commitments in
respect thereof terminated and the guarantees and Liens in respect thereof
released and discharged.
 
(e)           As of the Closing Date, the financial performance projections
attached hereto as Schedule 3.11(e) (which includes pro forma consolidated
statements of income and cash flows, prepared on a monthly basis, for the twelve
Fiscal Months ended January 29, 2011), represent the Borrowers’ best good faith
estimate of future financial performance and are based on assumptions believed
by the Borrowers to be fair and reasonable in light of current market
conditions, it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.
 
3.12           Environmental Matters.  Except as set forth in Schedule 3.12, and
except as would not reasonably be expected to result in any Material
Environmental Liability, (a) the operations of each Credit Party and each
Subsidiary of each Credit Party are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, (b) no Credit
Party and no Subsidiary of any Credit Party is party to, and no Credit Party and
no Subsidiary of any Credit Party and no Real Estate is subject to or the
subject of, any pending (or, to the knowledge of any Credit Party, threatened)
order, action, investigation, suit, proceeding, audit, claim, demand, dispute or
notice of violation or of potential liability or similar notice relating to any
Environmental Laws, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any property of
any Credit Party, (d) no Credit Party and no Subsidiary of any Credit Party has
caused or suffered to occur a Release at, to or from any Real Estate, (e) all
Real Estate is free of contamination by any Hazardous Materials, and (f) no
Credit Party and no Subsidiary of any Credit Party has received any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.) or similar Environmental Laws.  Each Credit Party has made available to
Agent copies of all existing environmental reports, reviews and audits and all
documents pertaining to actual or potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in the
possession, custody or control of the Credit Parties or their representatives
and/or agents.
 
 
33

--------------------------------------------------------------------------------

 
 
3.13           Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other Federal or state statute,
rule or regulation limiting its ability to incur Indebtedness, pledge its assets
or perform its Obligations under the Loan Documents.
 
3.14           Solvency.  After giving effect to the Merger Transaction
(including without limitation receipt of the proceeds therefrom), both before
and after giving effect to (a) the Loans made and Letters of Credit issued on or
prior to the date this representation and warranty is made or remade, (b) the
disbursement of the proceeds of such Loans by the Borrowers, and (c) the payment
and accrual of all transaction costs in connection with the foregoing, both the
Credit Parties taken as a whole and each Borrower individually are Solvent.
 
3.15           Labor Relations.  There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Except as set forth in Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) to the knowledge of the
Credit Parties, within the last twelve (12) months, no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.
 
 
34

--------------------------------------------------------------------------------

 
 
3.16           Intellectual Property.  Schedule 3.16 (which Schedule 3.16 shall
be updated not later than five (5) days after the end of each Fiscal Quarter)
sets forth a true and complete list of the following Intellectual Property each
Credit Party owns, licenses or otherwise has the right to use as of the Closing
Date or the date of any relevant update to such Schedule 3.16: (i) Intellectual
Property (other than Intellectual Property consisting of IP Licenses not
material to the business of the Credit Parties) that is registered or subject to
applications for registration by a Credit Party, (ii) material Internet Domain
Names of a Credit Party and (iii) material Intellectual Property of a Credit
Party (other than trade secrets, unregistered copyrights and software licensed
to a Credit Party), separately identifying that which is owned and licensed to
such Credit Party and including for each of the foregoing items (1) the owner,
(2) the jurisdiction in which such item has been registered or otherwise arises
or in which an application for registration has been filed, (3) as applicable,
the registration or application number and registration or application date and
(4) any IP Licenses or other rights (including franchises) granted by such
Credit Party with respect thereto (it being understood that non-exclusive
licenses of Intellectual Property to third-parties in connection with limited
marketing and sales programs and promotions and non-exclusive licenses of
Intellectual Property to any other Credit Party shall not be specified on such
Schedule).  Each Credit Party and each Subsidiary of each Credit Party owns, or
is licensed to use, all Intellectual Property necessary to conduct its business
as currently conducted except for such Intellectual Property the failure of
which to own or license would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  To the knowledge
of each Credit Party, (a) the conduct and operations of the businesses of each
Credit Party and each Subsidiary of each Credit Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
3.17           Brokers’ Fees; Transaction Fees.  Except for fees payable to
Agent and Lenders and for the fees specified on Schedule 3.17 to be paid on the
Closing Date, none of the Credit Parties or any of their respective Subsidiaries
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with the transactions contemplated hereby.
 
3.18           Insurance.  Schedule 3.18 lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, including issuers, coverages and deductibles.  Each of the Credit
Parties and each of their respective Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Credit Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
such Person operates (it being understood that, as of the Closing Date, Agent
and Lenders agree that the insurance policies set forth on Schedule 3.18 are
maintained with financially sound and reputable insurance companies and the
deductibles set forth therein and risks covered thereby are acceptable to Agent
and the Lenders).
 
 
35

--------------------------------------------------------------------------------

 
 
3.19           Ventures, Subsidiaries and Affiliates; Outstanding Stock.  Except
as set forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  All issued and outstanding Stock and Stock Equivalents of each of the
Credit Parties and each of their respective Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable.  All issued and outstanding Stock
and Stock Equivalents of each Subsidiary of the Company are free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Borrowers (other than the Company) and Subsidiaries of the Borrowers, those in
favor of Agent, for the benefit of the Secured Parties, and those permitted
pursuant to subsections 5.1(o) and (p).  All such securities were issued in
compliance with all applicable state and federal laws concerning the issuance of
securities.  All of the issued and outstanding Stock of each Credit Party (other
than the Company) and each Subsidiary of each Credit Party is owned by each of
the Persons and in the amounts set forth in Schedule 3.19 (which Schedule 3.19
shall be updated concurrently by the Credit Parties with the delivery of each
Borrowing Base Certificate pursuant to Section 4.2(d) to reflect any
transactions expressly permitted pursuant to this Agreement).  Except as set
forth in Schedule 3.19 or as permitted by Section 5.2(e), and other than with
respect to the Company, there are no pre-emptive or other outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or Stock Equivalents or any Stock or Stock Equivalents of its
Subsidiaries.  Set forth in Schedule 3.19 is a true and complete organizational
chart of the Borrowers and all of their Subsidiaries on the Closing Date.
 
3.20           Jurisdiction of Organization; Chief Executive Office.  Schedule
3.20 lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Closing
Date.
 
3.21           Locations of Inventory, Equipment and Books and Records.  Each
Credit Party’s Inventory and equipment (other than (a) Inventory or equipment in
transit, (b) equipment out for repair, and (c) other Inventory and equipment,
provided that (i) the aggregate value such Inventory and equipment maintained
pursuant to this clause (c) shall not exceed $500,000 at any time and (ii) such
property maintained pursuant to this clause (c) shall in no event be included in
the calculation of the Borrowing Base) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21 (which Schedule
3.21 shall be updated concurrently with the delivery of each Borrowing Base
Certificate pursuant to Section 4.2(d) by the Credit Parties).
 
3.22           Deposit Accounts and Other Accounts.  Schedule 3.22 lists all
banks and other financial institutions at which any Credit Party maintains
deposit or other accounts (including, without limitation, all Control Accounts)
as of the Closing Date, and such Schedule correctly identifies the name, address
and telephone number of each depository, securities intermediary or commodities
intermediary, as applicable, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.  The Credit Parties shall, concurrently with the delivery of each
Borrowing Base Certificate pursuant to Section 4.2(d) by the Credit Parties,
update Schedule 3.22, as necessary, to add or replace any account in accordance
with the requirements of Section 4.11(d).
 
 
36

--------------------------------------------------------------------------------

 
 
3.23           Government Contracts.  Except as set forth in Schedule 3.23, as
of the Closing Date, no Credit Party is a party to any contract or agreement
with any Governmental Authority and no Credit Party’s Accounts are subject to
the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar
state or local law.
 
3.24           Trade Relations.  As of the Closing Date, there exists no actual
or, to the knowledge of any Credit Party, threatened termination or cancellation
of, or any material adverse modification or change in the business relationship
of any Credit Party with any supplier essential to its operations.
 
3.25           Bonding; Licenses.  Except as set forth in Schedule 3.25, as of
the Closing Date, no Credit Party is a party to or bound by any surety bond
agreement, indemnification agreement therefor or bonding requirement with
respect to products or services sold by it.
 
3.26           Subordinated Debt.  As of the Closing Date, the Borrowers have
delivered to Agent a complete and correct copy of all documents governing
Subordinated Indebtedness (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith).  All Obligations, including the
L/C Reimbursement Obligations, constitute Indebtedness entitled to the benefits
of the subordination provisions contained in the Subordination Agreement.
 
3.27           Full Disclosure.  None of the representations or warranties made
by any Credit Party or any of their Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date), contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.
 
3.28           Foreign Assets Control Regulations and Anti-Money
Laundering.  Each Credit Party and each Subsidiary of Credit Party is and will
remain in compliance in all material respects with all U.S. economic sanctions
laws, Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it.  No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such Person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any Person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.
 
 
37

--------------------------------------------------------------------------------

 
 
3.29           Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (b) the Patriot Act
and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations.  No part of the proceeds of any
Loan will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE IV.
AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:
 
4.1           Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of consolidated financial statements in conformity with GAAP
(provided that monthly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments).  The
Borrowers shall deliver to Agent and each Lender by Electronic Transmission and
in detail reasonably satisfactory to Agent and the Required Lenders:
 
(a)           as soon as available, but not later than ninety (90) days after
the end of each Fiscal Year, a copy of the audited consolidated balance sheet of
the Company and each of its Subsidiaries as at the end of such year and the
related consolidated statement of income or operations, shareholders’ equity and
cash flows for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year, and accompanied by the report of any
“Big Four” or other nationally-recognized independent public accounting firm
reasonably acceptable to Agent which report shall (i) contain an unqualified
opinion, stating that such consolidated financial statements present fairly in
all material respects the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and (ii) not
include any explanatory paragraph expressing substantial doubt as to going
concern status;
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but not later than forty-five (45) days
after the end of each Fiscal Quarter of each year, a copy of the unaudited
consolidated balance sheet of the Company and each of its Subsidiaries, and the
related consolidated statement of income, shareholders’ equity and cash flows as
of the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified on behalf of the Company by an appropriate Responsible
Officer of the Borrower Representative as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of the Borrowers and their Subsidiaries,
subject to normal year-end adjustments and absence of footnote disclosures; and
 
(c)           as soon as available, but not later than thirty (30) days after
the end of each Fiscal Month of each year, a copy of (i) the unaudited
consolidated balance sheet of the Company and each of its Subsidiaries, and the
related consolidated statement of income, shareholders’ equity and cash flows as
of the end of such Fiscal Month and for the portion of the Fiscal Year then
ended, and (ii) such financial statements as may be requested by, and in form
and substance satisfactory to, Agent reflecting the financial position and the
results of operations of the Subsidiaries of the Company that are not Credit
Parties, all certified on behalf of the Company by an appropriate Responsible
Officer of the Borrower Representative as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of the Borrowers and their Subsidiaries,
subject to normal year-end adjustments and absence of footnote disclosures.
 
4.2           Appraisals; Certificates; Other Information.  The Borrowers shall
furnish to Agent and each Lender by Electronic Transmission:
 
(a)           together with each delivery of financial statements pursuant to
subsections 4.1(a), 4.1(b) and 4.1(c), (i) a management discussion and analysis
report, in reasonable detail, signed by the chief financial officer of the
Borrower Representative, describing the operations and financial condition of
the Credit Parties and their Subsidiaries for the Fiscal Month and the portion
of the Fiscal Year then ended (or for the Fiscal Year then ended in the case of
annual financial statements), and (ii) a report setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the most recent projections for
the current Fiscal Year delivered pursuant to subsection 4.2(k) and discussing
the reasons for any significant variations;
 
(b)           together with each delivery of financial statements pursuant to
subsections 4.1(a), 4.1(b) and 4.1(c), a Financial Statement Compliance
Certificate;
 
(c)           promptly after the same are sent, copies of all financial
statements and reports which any Credit Party sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           as soon as available and in any event within ten (10) days after
the end of each Fiscal Month, a Borrowing Base Certificate, certified on behalf
of the Borrowers by a Responsible Officer of the Borrower Representative,
setting forth the Borrowing Base of each Borrower as at the end of the
most-recently ended Fiscal Month, provided, however, that, from and after any
time Availability shall be less than twenty percent (20%) of the Maximum
Borrowing Availability then in effect, and until the Borrowers shall be able to
demonstrate daily Availability of not less than twenty percent (20%) of the
Maximum Borrowing Availability for each day for a period of ninety (90)
consecutive days thereafter, a Borrowing Base Certificate shall be delivered no
less frequently than on each Tuesday of each calendar week, certified on behalf
of the Borrowers by a Responsible Officer of the Borrower Representative,
setting forth the Borrowing Base of each Borrower as of the last day of the
immediately preceding week, provided, further, that, if an Event of Default has
occurred and is continuing, a Borrowing Base Certificate shall be delivered to
the Agent at any time and for any period as may be requested by the Agent;
 
(e)           concurrently with the delivery of the Borrowing Base Certificate,
a perpetual Inventory report accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
 
(f)           concurrently with the delivery of the Borrowing Base Certificate,
a monthly trial balance showing Accounts (including PL Credit Card Receivables
relating to Private Label Credit Cards) outstanding aged from invoice date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
 
(g)           [reserved];
 
(h)           concurrently with the delivery of the Borrowing Base Certificate
or at such more frequent intervals as Agent may request from time to time
(together with a copy of all or any part of such delivery requested by any
Lender in writing after the Closing Date), collateral reports, including all
additions and reductions (cash and non-cash) with respect to Credit Card
Receivables of the Credit Parties in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion each of which shall be prepared by the Borrower Representative as of
the last day of the immediately preceding week or the date 2 days prior to the
date of any request;
 
(i)            to Agent, at the time of delivery of each of the monthly
financial statements delivered pursuant to subsection 4.1(c);
 
 
40

--------------------------------------------------------------------------------

 
 
(i)           a reconciliation of the most recent  Borrowing Base, general
ledger and month-end Inventory reports of each Borrower to such Borrower’s
general ledger and monthly financial statements delivered pursuant to subsection
4.1(c), in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
 
(ii)           a reconciliation of (A) the perpetual inventory by location, (B)
the inventory and accounts receivable aging to each Borrower’s most recent
Borrowing Base Certificate, general ledger and most recent Financial Statements
delivered pursuant to subsection 4.1(c) and (C) the accounts payable aging to
each Borrower’s general ledger and most recent Financial Statements delivered
pursuant to subsection 4.1(c), in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;
 
(iii)           a reconciliation of the outstanding Loans as set forth in the
monthly loan account statement provided by Agent to each Borrower’s general
ledger and monthly Financial Statements delivered pursuant to subsection 4.1(c),
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; and
 
(iv)           an aging of accounts payable accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion.
 
(j)           at the time of delivery of each of the monthly or annual financial
statements delivered pursuant to Section 4.1, (i) a listing of government
contracts of each Borrower subject to the Federal Assignment of Claims Act of
1940 or any similar state or municipal law; and (ii) a list of any applications
for the registration of any Patent, Trademark or Copyright filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in each case entered into or
filed in the prior Fiscal Quarter;
 
(k)           as soon as available and in any event no later than (i) forty-five
(45) days after the last day of each Fiscal Year of the Company, (A) projections
of the Company and its Subsidiaries consolidated financial performance for the
forthcoming three Fiscal Years on a year by year basis, and for the forthcoming
Fiscal Year on a month by month basis, and (B) an operating plan of the Borrower
Representative for the forthcoming Fiscal Year, with such projections and such
operating plan, in each case, to be in form and substance reasonably
satisfactory to Agent and (ii) sixty (60) days after the last day of each Fiscal
Year of the Borrowers, an operating plan approved by the Board of Directors of
the Borrower Representative for the forthcoming Fiscal Year, in form and
substance reasonably satisfactory to Agent;
 
 
41

--------------------------------------------------------------------------------

 
 
(l)           promptly upon receipt thereof, copies of any reports submitted by
the Credit Parties’ independent registered public accounting firm in connection
with each annual, interim or special audit or review of any type of the
financial statements or internal control systems of any Credit Party made by
such accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services;
 
(m)           upon Agent’s request from time to time, the Credit Parties shall
permit and enable Agent to obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating (i) the then Net Orderly
Liquidation Value, or such other value as determined by Agent, of all or any
portion of the Inventory, In-Transit Inventory and/or PL Credit Card Receivables
from Private Label Credit Cards of any Credit Party or any Subsidiary of any
Credit Party, provided, that notwithstanding any provision herein to the
contrary, the Borrowers shall only be obligated to reimburse Agent for the
expenses of such appraisals occurring (A) three (3) times in any twelve
consecutive month period, in the event that (x) no Event of Default has occurred
and is continuing and (y) Availability shall not have been less than an amount
equal to twenty percent (20%) of the Maximum Borrowing Availability (based upon
the applicable Borrowing Base Certificate received by Agent at such time) at any
time during such twelve consecutive month period, (B) four (4) times in any
twelve consecutive month period, in the event that Availability shall have been
less than an amount equal to twenty percent (20%) of the Maximum Borrowing
Availability (based upon the applicable Borrowing Base Certificate received by
Agent at such time) at any time during such twelve consecutive month period, and
(C) any time an Event of Default has occurred and is continuing, and (ii) the
fair market value, or such other value of any Real Estate of any Credit Party or
any Subsidiary of any Credit Party, solely to the extent required to comply with
FIRREA;
 
(n)           at such times and in the manner set forth in the Private Label
Credit Card Access and Monitoring Agreement, copies of all such reports,
summaries and other documents and other information required pursuant to such
agreement;
 
(o)           promptly upon the consummation of the transactions relating to the
Supplemental L/C Facility or any Permitted Refinancing, copies certified by a
Responsible Officer of the Borrower Representative as complete and correct of
the Supplemental L/C Facility Documents or the documents relating to any
Permitted Refinancing, as the case may be;
 
(p)           as soon as practicable, in any event at least five (5) Business
Days prior thereto, any waiver, consent, amendment or permanent prepayment or
permanent commitment reduction (and the amount thereof) pursuant to Term Loan B
Documents (if any), Supplemental L/C Facility Documents, any documents relating
to any Permitted Refinancing or any Merger Document, as the case may be;
 
 
42

--------------------------------------------------------------------------------

 
 
(q)           promptly, such additional business, financial, corporate affairs,
perfection certificates and other information (including, without limitation,
information relating to any Private Label Credit Card) as Agent may from time to
time reasonably request; and
 
(r)           concurrently with the delivery of each of the monthly financial
statements delivered pursuant to Section 4.1, a report, in form and substance
reasonably satisfactory to Agent setting forth a summary of (i) all litigation,
investigations, proceedings or suspensions arising after the Closing Date which
may exist at any time between any Credit Party or any Subsidiary of any Credit
Party and any Governmental Authority and (ii) all good faith, bona fide disputes
(other than any initial internal review by such Credit Party in the
determination of whether a good faith, bona fide dispute exists) between any
Credit Party or any Subsidiary of a Credit Party and a lessor of any Real Estate
described in Section 3.6(b)(i)(2).
 
4.3           Notices.  The Borrowers shall notify promptly Agent and each
Lender of each of the following (and in no event later than five (5) Business
Days after a Responsible Officer becoming aware thereof):
 
(a)           the occurrence or existence of any Default or Event of Default;
 
(b)           any breach or non-performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
 
(c)           any new dispute, litigation, investigation, proceeding or
suspension arising after the Closing Date which may exist at any time between
any Credit Party or any Subsidiary of any Credit Party and any Governmental
Authority which would reasonably be expected to result in (x) Liabilities in
excess of $1,000,000 (excluding amounts covered by insurance, but solely to the
extent the relevant independent third party insurer has not denied coverage
therfor) or (y) a Material Adverse Effect;
 
(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $5,000,000 (or its
equivalent in another currency or currencies) or more (excluding amounts covered
by insurance, but solely to the extent the relevant independent third party
insurer has not denied coverage therfor), (ii) in which injunctive or similar
relief is sought and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect, or (iii) in which the relief sought
is an injunction or other stay of the performance of this Agreement or  any
other Loan Document;
 
 
43

--------------------------------------------------------------------------------

 
 
(e)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law that would
reasonably be expected to result in any Material Environmental Liability,
(ii)(A) unpermitted Releases, (B) the existence of any condition that could
reasonably be expected to result in violations of or Liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) or (C) would reasonably be expected to result in Material
Environmental Liabilities, (iii) the receipt by any Credit Party of notification
that either (x) any Collateral included in the calculation of the Borrowing Base
is subject to any Lien or (y) any other property of any Credit Party is subject
to any material Lien, in each case, in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;
 
(f)           (i) on or prior to any filing by any ERISA Affiliate of any notice
of any reportable event under Section 4043 of ERISA, or intent to terminate any
Title IV Plan, a copy of such notice, (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;
 
(g)           any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Agent and Lenders pursuant to
this Agreement;
 
(h)           any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;
 
(i)           any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
 
 
44

--------------------------------------------------------------------------------

 
 
(j)           the creation, establishment or acquisition of any Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by the Company of Stock or Stock Equivalent not requiring a
mandatory prepayment hereunder);
 
(k)           (i) the creation, or filing with the IRS or any other Governmental
Authority, of any material Contractual Obligation or other document extending,
or having the effect of extending, the period for assessment or collection of
any income or franchise or other material taxes with respect to any Tax
Affiliate, (ii) the creation of any Contractual Obligation of any Tax Affiliate,
or the receipt of any request directed to any Tax Affiliate, to make any
material adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise, (iii) any notice of an assessment of any tax
liabilities in excess of $250,000 received by any Borrower or any Subsidiary
from the IRS or any other Governmental Authority, together with copies of any
documents relating to such assessment or (iv) the entering into by any Borrower
or any Subsidiary of any settlement or other agreement with respect to any tax
liabilities, together with copies of all documents relating thereto;
 
(l)            any “default” or “event of default” under any Term Loan B
Documents, Supplemental L/C Facility Documents, any documents relating to any
Permitted Refinancing or any Merger Document, as the case may be;
 
(m)           any notice of default (in respect of a default which has not been
cured prior to the receipt of such notice) under any Real Estate lease or any
lease guaranteed by any Credit Party, including a description of such default,
the Real Estate affected thereby and the steps, if any, such Person has taken,
is taking or proposes to take in respect thereof; and
 
(n)           any notices or acknowledgements of financing statements or other
Lien filings received by the Borrowers or their Subsidiaries as provided in
Section 4.16, together with a copy of any such financing statement or Lien
filing.
 
Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time.  Each notice under subsection 4.3(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.
 
4.4           Preservation of Corporate Existence, Etc.  Each Credit Party
shall, and shall cause each of its Subsidiaries to:
 
(a)           preserve and maintain in full force and effect its organizational
existence under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, except, with respect to the Borrowers’ Subsidiaries,
in connection with transactions permitted by Section 5.3;
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           preserve and maintain in full force and effect (i) its good
standing under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, and (ii) all rights, privileges, qualifications,
permits, licenses and franchises necessary in the normal conduct of its business
except (x) in the case of this clause (ii), in connection with any sale of
assets permitted by Section 5.2) and (ii) in each case, in connection with
transactions permitted by Section 5.3 and or except as would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(c)           use its commercially reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;
 
(d)           preserve or renew all of its registered trademarks, trade names
and service marks, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
 
(e)           conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and comply in all material respects with the terms of
its material IP Licenses.
 
4.5           Maintenance of Property.  Each Credit Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
 
4.6           Insurance.
 
(a)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, Flood Insurance, property damage, other
casualty, employee fidelity, workers’ compensation, business interruption and
employee health and welfare insurance), with insurance companies or associations
(in each case that are not Affiliates of the Borrowers) having a financial
strength rating of A or better, and a financial size category of IX or better,
from A.M. Best Company, of a nature and providing such coverage as is sufficient
and as is customarily carried by businesses of the size and character of the
business of the Credit Parties and (ii) cause all such insurance relating to any
property or business of any Credit Party to name Agent as additional insured or
loss payee, as appropriate.  All policies of insurance on real and personal
property of the Credit Parties will contain an endorsement showing loss payable
to Agent and extra expense and business interruption endorsements in form and
substance reasonably acceptable to Agent.  Notwithstanding the requirement in
subsection (i) above, Federal Flood Insurance shall not be required for (x) Real
Estate not located in a Special Flood Hazard Area, or (y) Real Estate located in
a Special Flood Hazard Area in a community that does not participate in the
National Flood Insurance Program.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Unless the Credit Parties provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may purchase insurance at
the Credit Parties’ expense to protect Agent’s and Lenders’ interests in the
Credit Parties’ and their Subsidiaries’ properties.  Agent shall endeavor to
provide prompt notice to the Borrower Representative if Agent shall elect to
purchase insurance pursuant to this Section 4.6(b); provided that Agent shall
have no liability to any Credit Party for the failure to provide any such
notice. This insurance may, but need not, protect the Credit Parties’ and their
Subsidiaries’ interests.  The coverage that Agent purchases may not pay any
claim that any Credit Party or any Subsidiary of any Credit Party makes or any
claim that is made against such Credit Party or any Subsidiary in connection
with said Property.  The Credit Parties may later cancel any insurance purchased
by Agent, but only after providing Agent with evidence that there has been
obtained insurance as required by this Agreement.  If Agent purchases insurance,
the Credit Parties will be responsible for the costs of that insurance,
including any charges, fees and expenses incurred by Agent in connection with
the placement of insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance shall be added to the
Obligations and shall bear interest at the Base Rate plus the Applicable Margin
for Revolving Loans and the default rate under subsection 1.3(c), and shall be
due and payable upon demand of the Agent.  The costs of the insurance may be
more than the cost of insurance the Credit Parties may be able to obtain on
their own.
 
4.7           Payment of Obligations.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed:
 
(a)           (i) all tax liabilities, assessments and governmental charges or
levies upon it or its Property, unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person and (ii) all Liabilities (including tax
liabilities, assessments and governmental charges or levies upon it or its
Property) under any settlement agreement, payment plan or other similar
Contractual Obligation or agreement entered into in connection with any of the
matters specified in Schedule 3.10 between any Credit Party or Subsidiary of a
Credit Party and any Governmental Authority.
 
 
47

--------------------------------------------------------------------------------

 
 
(b)           all lawful claims which, if unpaid, would by law become a Lien
upon its Property unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the imposition or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;
 
(c)           all Indebtedness (other than immaterial Indebtedness (x) not
exceeding $1,000,000 in the aggregate and (y) the failure to so pay or perform
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect), as and when due and payable, but subject
to any subordination provisions contained herein, in any other Loan Documents
and/or in any instrument or agreement evidencing such Indebtedness;
 
(d)           all obligations under any Contractual Obligation to which such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, except where (x) such obligations are being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP are being maintained by such Person or (y) the failure to
perform would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and
 
(e)           payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.
 
4.8           Compliance with Laws.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
4.9           Inspection of Property and Books and Records.
 
(a)           Each Credit Party shall maintain and shall cause each of its
Subsidiaries to maintain proper books of record and account, in which full, true
and correct entries in material conformity with GAAP consistently applied shall
be made of all financial transactions and matters involving the assets and
business of such Person.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in which event no notice shall be
required and Agent shall have access at any and all times during the continuance
thereof): (i) provide access to such property to Agent and any of its Related
Persons, as frequently as Agent determines to be appropriate; and (ii) permit
Agent and any of its Related Persons to conduct field examinations, audit,
inspect and make extracts and copies (or take originals if reasonably necessary)
from all of such Credit Party’s books and records, and evaluate and make
physical verifications of the Inventory and other Collateral in any manner and
through any medium that Agent considers advisable in its reasonable judgment, in
each instance, at the Credit Parties’ expense; provided the Credit Parties shall
only be obligated to reimburse Agent for the reasonable expenses for (A) three
(3) such field examinations, audits and inspections in any twelve consecutive
month period, in the event that (x) no Event of Default has occurred and is
continuing and (y) Availability shall not have been less than an amount equal to
twenty percent (20%) of the Maximum Borrowing Availability (based upon the
applicable Borrowing Base Certificate received by Agent at such time) at any
time during such twelve consecutive month period, (B) four (4) such field
examinations, audits and inspections in any twelve consecutive month period, in
the event that Availability shall have been less than an amount equal to twenty
percent (20%) of the Maximum Borrowing Availability (based upon the applicable
Borrowing Base Certificate received by Agent at such time) at any time during
such twelve consecutive month period, and (C) all field examinations, audits and
inspections conducted during the occurrence and continuance of an Event of
Default.  Any Lender may accompany Agent or its Related Persons in connection
with any inspection at such Lender’s expense.
 
(c)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, permit Agent and any of its Related Persons from time to time, subject
(except when a Default or Event of Default exists) to reasonable notice, to
discuss with its officers, employees, agents, advisors and independent
accountants such Person’s business, financial condition, assets (including
Inventory, Credit Card Receivables and Private Label Credit Card programs),
prospects and results of operations, and each such officer, employee, agent,
advisor and independent accountant is hereby authorized and instructed to
discuss and cooperate with Agent or such Related Person regarding the same.
 
(d)           The Credit Parties shall, and shall cause its Subsidiaries to,
comply with the Private Label Credit Card Access and Monitoring Agreement and
the PLCC Certificate.
 
4.10           Use of Proceeds.  The Borrowers shall use the proceeds of the
Loans solely as follows: (a) on the Closing Date, solely to the extent that (i)
all Merger Capital and all proceeds of the Term Loan B (if any) shall have been
used to repay AEON Debt (including, for the avoidance of doubt, the AEON
Revolver Facility) and all Transaction Expenses in the manner specified in
Section 2.1(b) and (ii) the aggregate amount of such Merger Capital and the Term
Loan B (if any) is insufficient to pay in full the AEON Revolver Facility or any
Transaction Expenses, then, subject to the limitations set forth herein, to pay
such excess AEON Revolver Facility and/or Transaction Expenses and (b) after the
Closing Date, for working capital, capital expenditures and other lawful general
corporate purposes that, in each case, do not violate the terms of the Loan
Documents.
 
 
49

--------------------------------------------------------------------------------

 
 
4.11          Cash Management Systems.
 
(a)           Each Credit Party shall enter into, and cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements providing for “full” cash dominion with respect to each Control
Account, securities, commodity or similar account (including, without
limitation, any lockbox or similar arrangements) maintained by such Person as of
or after the Closing Date.  Credit Parties shall (except solely to the extent
the failure to do so shall have either (i) not resulted from any act or omission
of any Credit Party or (ii) resulted from the isolated failure by any employee
of any Credit Party to comply with the formal cash management procedures of the
Credit Parties not affecting more than ten (10) Stores at any time, in any case,
so long as any such failure shall not be material in any respect):
 
(A)           cause (1) all cash payments received by them at any Store (other
than petty cash maintained in Store cash registers to facilitate point of sale
transactions, consistent with past practices) to either (I) be delivered, no
less frequently than one (1) time each calendar week, into the possession of an
Approved Armored Car Carrier for deposit into a Control Account or Local Deposit
Account, provided that until such time as such cash payments shall be delivered
into the possession of an Approved Armored Car Carrier, such cash payments shall
(x) within one Business Day after the receipt thereof, be maintained in a safe
located at a Store in accordance with past practices and (y) thereafter, shall
not be used to service any petty cash or Store expense reimbursement needs, (II)
be deposited into a Control Account or Local Deposit Account within one (1)
Business Day after the receipt thereof (other than such payments as may be
inadvertently misdirected or mis-delivered, which payments shall be promptly
deposited in accordance with this Section upon the correction of any such error)
or (III) be mailed, no less frequently than two (2) times each calendar week,
directly to the bank at which a Control Account or Local Deposit Account is
maintained for deposit into such Control Account or Local Deposit Account, and
(2) all other payments received at any Store (including, without limitation, all
checks, drafts or other similar items of payment) to be deposited into a Control
Account or Local Deposit Account within one (1) Business Day after the receipt
thereof (it being understood that, in the case of checks, drafts and other
similar items of payment that are deposited electronically, such items may be
delivered into the possession of an Approved Armored Car Carrier together with
any cash pursuant to clause (i)(A)(1) above);
 
 
50

--------------------------------------------------------------------------------

 
 
(B)           establish lockboxes subject to Control Agreements and direct all
Account Debtors (other than in connection with delinquent collection efforts,
pursuant to which the applicable Account Debtors shall be directed to remit
payment directly to the Credit Parties’ chief executive office) to remit all
payments directly to those lockboxes; and
 
(C)           cause all funds in local store deposit accounts which do not
constitute Control Accounts (“Local Deposit Accounts”) to be transferred on a
daily basis to a Control Account that is subject to a Control Agreement.
 
(b)           [Intentionally Omitted].
 
(c)           Each Control Agreement shall provide, among other things, that (i)
the depository, securities intermediary or commodities intermediary executing
such agreement has no rights of setoff or recoupment or any other claim against
such account, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment (except as Agent may otherwise agree in writing), and
(ii) from and after the Closing Date, except for cash and Cash Equivalents
maintained by the Credit Parties pursuant to Section 5.22,  all amounts received
in any Control Account shall be swept daily into the Collection Account or
another Control Account which is swept daily into the Collection Account.
 
(d)           All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10(a) and shall be applied (and
allocated) by Agent in accordance with Section 1.10(c)(i) or Section
1.10(c)(ii), as the case may be.  In no event shall any amount be so applied
unless and until such amount shall have been credited in immediately available
funds to the Collection Account.
 
(e)           Credit Parties may amend Schedule 3.22 to add or replace any
deposit account or other account; provided, that (i) Agent shall have consented
in writing (such consent not be unreasonably withheld) in advance to the opening
of such account with the relevant depository, securities intermediary or
commodities intermediary and (ii) with respect to any additional or replacement
Control Account, securities account, or commodities account, except as Agent may
otherwise agree in writing, prior to the time of the opening of such account,
the applicable Credit Party and the applicable depository, securities
intermediary or commodities intermediary shall have executed and delivered to
Agent a Control Agreement.
 
(f)           Credit Parties shall close any of their respective accounts (and
establish replacement accounts in accordance with clause (d) hereof) promptly
and in any event within thirty (30) days following notice from Agent that the
creditworthiness of any bank holding an account is no longer acceptable in
Agent’s reasonable judgment, or as promptly as practicable and in any event
within one-hundred and twenty (120) days following notice from Agent that the
operating performance, funds transfer or availability procedures or performance
with respect to accounts of the depository, securities intermediary or
commodities intermediary holding such accounts or Agent’s liability under any
Control Agreement with such depository, securities intermediary or commodities
intermediary is no longer acceptable in Agent’s reasonable judgment.
 
 
51

--------------------------------------------------------------------------------

 
 
(g)           Upon Agent’s request, each Borrower shall use its commercially
reasonable efforts to cause each depository with which it maintains any Local
Deposit Account to promptly enter into a Control Agreement with respect to such
Local Deposit Accounts maintained at such depository and if such Control
Agreement cannot be obtained, the Agent may require the Credit Parties to close
such Local Deposit Accounts and transfer all funds therein to a Control Account
subject to a Control Agreement at a financial institution reasonably
satisfactory to the Agent.
 
4.12          Leases.  Each Credit Party shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral is or may be located,
except for such payments or other obligations that (a) relate to closed Stores
(including, without limitation, Stores owned by the J. Jill Entities) where no
Collateral included in the calculation of the Borrowing Base most recently
delivered by the Borrower Representative to the Agent is or may be located or
(b)(i) are either (1) being contested in good faith by appropriate proceedings
or (2) the subject of a good faith, bona fide dispute related to the leased
premises (including such payments and such obligations that are the subject of
an earnest internal review by such Credit Party in the determination of whether
a good faith, bona fide dispute exists with respect to such payments and such
obligations) consistent with the practices of the Borrowers and their
Subsidiaries on the Closing Date, provided that, in the case of this clause (2),
upon receipt of any notice of default under the applicable lease, the applicable
Credit Party or Subsidiary of a Credit Party shall promptly pay and perform its
obligations under such lease, irrespective of whether the bona fide dispute is
then continuing, except solely to the extent that (A) the continued failure to
so pay or perform in connection with such good faith, bona fide dispute could
not reasonably be expected to result in the termination of any such lease
(provided that such Credit Party or such Subsidiary of a Credit Party shall
promptly at the time the continued failure to so pay or perform could reasonably
be expected to result in the termination of any such lease, either (x) commence
a proceeding pursuant to clause (b)(i)(1) above, which proceeding shall seek to
stay any such termination and such relief shall have been granted by the
relevant court, or (y) deem the applicable Store subject to such lease a closed
Store pursuant to clause (a) above (it being agreed that all Collateral located
at such store shall be promptly excluded from the calculation of the Borrowing
Base and the Borrowers shall deliver an updated Borrowing Base Certificate to
the Agent demonstrating the exclusion of such Collateral)) and (B) the failure
to so pay or perform under such lease, individually or in the aggregate with all
other leases which are the subject of a bona fide dispute, could not reasonably
be expected to result in a Material Adverse Effect, and (ii) in any case, for
which adequate reserves in accordance with GAAP are being maintained by such
Person.
 
 
52

--------------------------------------------------------------------------------

 
 
4.13          Further Assurances.
 
(a)           Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Agent or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and will
promptly disclose to Agent and the Lenders and correct any defect or error that
may be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.
 
(b)           Promptly upon request by Agent, the Credit Parties shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions and execute such documents as
Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and (iv)
to better assure, convey, grant, assign, transfer, preserve, protect and confirm
to the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document (including, without
limitation, by conducting such searches under the Uniform Commercial Code in any
jurisdiction, at such times (including periodic intervals), as Agent may
reasonably require or request).  Without limiting the generality of the
foregoing and except as otherwise approved in writing by Required Lenders, the
Credit Parties shall cause each of their Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary and other
than Excluded Subsidiaries) and, to the extent no 956 Impact exists, Foreign
Subsidiaries, and Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary, to guaranty the Obligations and to cause each such Subsidiary to
grant to Agent, for the benefit of the Secured Parties, a security interest in,
subject to the limitations hereinafter set forth, all of such Subsidiary’s
Property to secure such guaranty.  Furthermore and except as otherwise approved
in writing by Required Lenders, each Credit Party shall, and shall cause each of
its Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary and other than Excluded Subsidiaries) to, pledge
all of the Stock and Stock Equivalents of each of its Domestic Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary
and other than Excluded Subsidiaries) and First Tier Foreign Subsidiaries
(provided that with respect to any First Tier Foreign Subsidiary, if a 956
Impact exists such pledge shall be limited to sixty-five percent (65%) of such
Foreign Subsidiary’s outstanding voting Stock and Stock Equivalents and one
hundred percent (100%) of such Foreign Subsidiary’s
 
 
53

--------------------------------------------------------------------------------

 
 
outstanding non-voting Stock and Stock Equivalents) and to the extent no 956
Impact exists, each of its Foreign Subsidiaries to pledge all of the Stock and
Stock Equivalent of each of its Subsidiaries, in each instance, to Agent, for
the benefit of the Secured Parties, to secure the Obligations.  In connection
with each pledge of Stock and Stock Equivalents, the Credit Parties shall
deliver, or cause to be delivered, to Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank.  In the event
any Credit Party or any Domestic Subsidiary (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary) and, to the extent no 956 Impact
exists, any Foreign Subsidiary, and any Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary, of any Credit Party acquires any Real Estate,
simultaneously with such acquisition, such Person shall execute and/or deliver,
or cause to be executed and/or delivered, to Agent, (v) if requested by Agent in
its reasonable judgment, an appraisal complying with FIRREA, (w) within
forty-five days of receipt of notice from Agent that Real Estate is located in a
Special Flood Hazard Area, Federal Flood Insurance as required by subsection
4.6(a), (x) a fully executed Mortgage, in form and substance reasonably
satisfactory to Agent together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to Agent, in form and
substance and in an amount reasonably satisfactory to Agent insuring that the
Mortgage is a valid and enforceable first priority Lien on the respective
property, free and clear of all defects, encumbrances and Liens, (y) then
current A.L.T.A. surveys, certified to Agent by a licensed surveyor sufficient
to allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (z) an environmental site assessment prepared by
a qualified firm reasonably acceptable to Agent, in form and substance
reasonably satisfactory to Agent.  A “956 Impact” will be deemed to exist to the
extent the issuance of a guaranty by, grant of a Lien by, or pledge of
two-thirds or greater of the voting Stock and Stock Equivalents of, a Foreign
Subsidiary, would result in incremental income tax liability as a result of the
application of Section 956 of the Code.  In addition to the obligations set
forth in subsections 4.6(a) and 4.13(b)(w), within forty-five days after written
notice from Agent to Credit Parties that any Real Estate is located in a Special
Flood Hazard Area, Credit Parties shall satisfy the Federal Flood Insurance
requirements of subsection 4.6(a).
 
4.14           Environmental Matters.  Without limiting the generality of the
foregoing, each Credit Party shall, and shall cause each of its Subsidiaries to,
comply with all applicable Environmental Laws (including by implementing any
Remedial Action necessary to achieve such compliance or that is required by
orders and directives of any Governmental Authority) except where the failure to
comply would not reasonably be expected to, individually or in the aggregate,
result in a Material Environmental Liability.  Without limiting the foregoing,
if Agent at any time has a reasonable basis to believe that there exist
violations of Environmental Laws by, or Environmental Liabilities of, any Credit
Party or any Subsidiary of any Credit Party that, individually or in the
aggregate, could reasonably be expected to result in any Material Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as Agent may from time to time reasonably
request.  Such audits, assessments and reports shall be conducted and prepared
by reputable environmental consulting firms reasonably acceptable to Agent and
shall be in form and substance reasonably acceptable to Agent.
 
 
54

--------------------------------------------------------------------------------

 
 
4.15          Merger Subsidiary.  No later than a date that is one hundred and
twenty (120) days after the Closing Date, the Borrower Representative shall
deliver evidence, reasonably satisfactory to Agent, of the dissolution of the
Merger Subsidiary.  Until such time as the Merger Subsidiary shall have been
dissolved, after giving effect to the Merger Transactions, the Merger Subsidiary
shall not, and the Borrowers shall not permit the Merger Subsidiary to, engage
in any business or otherwise incur any Indebtedness without the prior written
consent of Agent.  All assets, if any, of the Merger Subsidiary, upon
dissolution shall be distributed to a Credit Party.
 
4.16          Lien Searches.  Promptly following receipt of the acknowledgment
copy of any financing statements filed under the Uniform Commercial Code in any
jurisdiction or any other Lien filed in any filing office in any jurisdiction
(other than any Liens filed by Agent), deliver to Agent completed requests for
information listing such financing statement or Lien filing and all other
effective financing statements or Lien filings filed in such jurisdiction that
name any Credit Party as debtor, together with copies of such other financing
statements or Lien filings.
 
ARTICLE V.
NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Revolving Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:
 
5.1           Limitation on Liens.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
 
(a)           any Lien existing on the Property of a Credit Party or a
Subsidiary of a Credit Party on the Closing Date and set forth in Schedule 5.1
securing Indebtedness outstanding on such date and permitted by subsection
5.5(c), including replacement Liens on the Property currently subject to such
Liens securing Indebtedness permitted by subsection 5.5(c);
 
(b)           any Lien created under any Loan Document;
 
(c)           Liens for taxes, fees, assessments or other governmental charges
(i) which are not past due or remain payable without penalty, or (ii) the
non-payment of which is permitted by Section 4.7;
 
(d)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, freight, quasi-freight, fisherman’s lay, wage liens or other
similar Liens arising in the Ordinary Course of Business which are not past due
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the Property subject thereto and
for which adequate reserves in accordance with GAAP are being maintained;
 
 
55

--------------------------------------------------------------------------------

 
 
(e)           Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds (and cash collateral with respect
thereto), bids, leases, governmental contract, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or to secure liability to insurance carriers;
 
(f)           Liens consisting of judgment or judicial attachment liens (other
than for payment of taxes, assessments or other governmental charges), provided
that the enforcement of such Liens is effectively stayed and all such Liens
secure claims in the aggregate at any time outstanding for the Credit Parties
and their Subsidiaries not exceeding $5,000,000;
 
(g)           easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances
incurred in the Ordinary Course of Business which, either individually or in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the Property subject thereto or interfere
in any material respect with the ordinary conduct of the businesses of any
Credit Party or any Subsidiary of any Credit Party;
 
(h)           Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under subsection 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within sixty (60) days after
the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;
 
(i)            Liens securing Capital Lease Obligations permitted under
subsection 5.5(d);
 
(j)            any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;
 
(k)           non-exclusive licenses and sublicenses granted by a Credit Party
and leases or subleases (by a Credit Party as lessor or sublessor) to third
parties in the Ordinary Course of Business not interfering with the business of
the Credit Parties or any of their Subsidiaries;
 
 
56

--------------------------------------------------------------------------------

 
 
(l)            Liens in favor of collecting banks arising by operation of law
under Section 4-210 of the Uniform Commercial Code or, with respect to
collecting banks located in the State of New York, under 4-208 of the Uniform
Commercial Code;
 
(m)           Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(n)           Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;
 
(o)           Liens securing Indebtedness permitted pursuant to Section 5.5(f)
relating to the Term Loan B Documents; provided that such Liens are subject to,
and have the priority set forth in, the Term Loan B Intercreditor Agreement in
all respects; and
 
(p)           Liens securing Indebtedness permitted pursuant to Section 5.5(g)
relating to the Supplemental L/C Facility Documents; provided that such Liens
are subject to, and have the priority set forth in, the Supplemental L/C
Facility Intercreditor Agreement in all respects.
 
5.2           Disposition of Assets.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
 
(a)           dispositions to any Person other than an Affiliate of a Credit
Party of (x) inventory in the Ordinary Course of Business or (y) worn-out,
obsolete or surplus assets (including Real Estate) having a book value not
exceeding $2,500,000 in the aggregate in any Fiscal Year, in the Ordinary Course
of Business;
 
(b)           dispositions (other than of (i) the Stock of any Subsidiary of any
Credit Party or (ii) any Credit Card Receivables or PL Credit Card Receivables
of any Credit Party) not otherwise permitted hereunder which are made for fair
market value and the mandatory prepayment in the amount of the Net Proceeds of
such disposition is made if and to the extent required by Section 1.8; provided,
that (i) at the time of any disposition, no Event of Default shall exist or
shall result from such disposition, (ii) not less than 80% of the aggregate
sales price from such disposition shall be paid in cash and (iii) the aggregate
fair market value of all assets so sold by the Credit Parties and their
Subsidiaries, together, shall not exceed $5,000,000 in any Fiscal Year;
 
 
57

--------------------------------------------------------------------------------

 
 
(c)           dispositions of Cash Equivalents;
 
(d)           dispositions in connection with any Permitted Store Closure;
 
(e)           disposition of the assets of any Foreign Subsidiary, including the
Stock thereof;
 
(f)           dispositions of defaulted Accounts for collection purposes for
fair value, provided that such Accounts are not included in the calculation of
the Borrowing Base (as reflected in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to the Agent); and
 
(g)           transactions permitted under Section 5.1(k).
 
5.3           Consolidations and Mergers.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to merge, consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
other than the Merger Transaction, except (a) the Merger Subsidiary may merge
with, or dissolve or liquidate into, a Borrower or a Wholly-Owned Subsidiary of
a Borrower which is a Domestic Subsidiary and (b) upon not less than five (5)
Business Days prior written notice to Agent, (i) any Subsidiary of a Borrower
may merge with, or dissolve or liquidate into, a Borrower or a Wholly-Owned
Subsidiary of a Borrower which is a Domestic Subsidiary, provided that such
Borrower or such Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be
the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favor of Agent shall have been completed, (ii) any Foreign Subsidiary may merge
with or dissolve or liquidate into another Foreign Subsidiary provided if a
First Tier Foreign Subsidiary is a constituent entity in such merger,
dissolution or liquidation, such First Tier Foreign Subsidiary shall be the
continuing or surviving entity, (iii) transaction permitted under Section 5.2(e)
may be consummated and (iv) the Merger Subsidiary and each Excluded Subsidiary
(other than TCNB) may be dissolved.
 
5.4           Acquisitions; Loans and Investments.  No Credit Party shall and no
Credit Party shall suffer or permit any of its Subsidiaries to (i) purchase or
acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make or
commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
consolidation or other combination or (iii) make or purchase, or commit to make
or purchase, any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person including a Borrower, any Affiliate of a
Borrower or any Subsidiary of a Borrower (the items described in clauses (i),
(ii) and (iii) are referred to as “Investments”), except for:
 
 
58

--------------------------------------------------------------------------------

 
 
(a)           Investments in cash and Cash Equivalents;
 
(b)           Investments consisting of extensions of credit (or contribution of
capital) by any Credit Party to any other Credit Party; provided, that: (i) if
any Credit Party executes and delivers to any other Credit Party a note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness, that Intercompany Note shall be pledged and delivered to Agent
pursuant to the Guaranty and Security Agreement as additional collateral
security for the Obligations; (ii) each Credit Party shall accurately record all
intercompany transactions on its books and records; (iii) at the time any such
intercompany loan or advance is made by any Credit Party to any other Credit
Party and after giving effect thereto, each such Credit Party shall be Solvent;
and (iv) such intercompany loans shall be on terms, including subordination
terms, reasonably satisfactory to the Agent;
 
(c)           Investments consisting of extensions of credit by any Credit Party
to any Subsidiary that is not a Credit Party (but excluding the J. Jill Entities
and the Merger Subsidiary); provided, that: (i) no Default or Event of Default
has occurred and is continuing or would arise as a result of such Investment,
(ii) in the case of any Investment in any such Subsidiary, average daily
Availability shall be not less than $75,000,000 for the ninety (90) day period
preceding such Investment and, on a pro forma basis, for the immediately
succeeding period of twelve consecutive months after giving effect to such
Investment, (iii) such Subsidiary shall execute and deliver to the applicable
Credit Party a note (collectively, the “Subsidiary Intercompany Notes”) to
evidence such intercompany Indebtedness, which Subsidiary Intercompany Note
shall be pledged and delivered to Agent pursuant to the Guaranty and Security
Agreement as additional collateral security for the Obligations; (iv) each
Credit Party and its Subsidiaries shall accurately record all intercompany
transactions on its books and records; (v) at the time any such intercompany
loan or advance is made by any Credit Party to any Subsidiary and after giving
effect thereto, each such Subsidiary shall be Solvent; (vi) the aggregate amount
of such intercompany Indebtedness owing by Subsidiaries pursuant to this clause
(c) shall not exceed $12,500,000 at any one time outstanding; and (vii) Agent
shall have received a certificate of a Responsible Officer of the Borrower
Representative certifying, and as appropriate setting forth calculations
demonstrating, that the Credit Parties and their Subsidiaries have complied with
each of the conditions set forth in clauses (i) through (vi) of this proviso,
which certificate shall be in form and substance reasonably satisfactory to
Agent;
 
 
59

--------------------------------------------------------------------------------

 
 
(d)           Investments consisting of extensions of credit by any Credit Party
to Talbots (Canada) Corporation; provided, that: (i) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
Investment, (ii) such Investment is made in the Ordinary Course of Business,
(iii) Talbots (Canada) Corporation shall execute and deliver to the applicable
Credit Party a Subsidiary Intercompany Note to evidence such intercompany
Indebtedness, which Subsidiary Intercompany Note shall be pledged and delivered
to Agent pursuant to the Guaranty and Security Agreement as additional
collateral security for the Obligations; (iv) each Credit Party and Talbots
(Canada) Corporation shall accurately record all intercompany transactions on
its books and records; (v) at the time any such intercompany loan or advance is
made by any Credit Party to Talbots (Canada) Corporation and after giving effect
thereto, Talbots (Canada) Corporation shall be Solvent; (vi) the aggregate
amount of such intercompany Indebtedness owing by Talbots (Canada) Corporation
pursuant to this clause (d) shall not exceed $10,000,000 at any one time
outstanding; and (vii) Agent shall have received a certificate of a Responsible
Officer of the Borrower Representative certifying, and as appropriate setting
forth calculations demonstrating, that the Credit Parties and their Subsidiaries
have complied with each of the conditions set forth in clauses (i) through (vi)
of this proviso, which certificate shall be in form and substance reasonably
satisfactory to Agent; provided, further, that Investments consisting of
extensions of credit by any Credit Party to Talbots (Canada) Corporation that
are existing as of the Closing Date and which are set forth in Schedule 5.4 may
be re-characterized as an equity contribution to, and converted into Stock of,
Talbots (Canada) Corporation;
 
(e)           Investments consisting of extensions of credit by any Subsidiary
of a Borrower that is not a Credit Party to any Credit Party; provided, that:
(i) each Credit Party and its Subsidiaries shall accurately record all
intercompany transactions on its books and records; and (ii) such intercompany
loans shall be subordinated to the Obligations as evidenced by a subordination
agreement in form and substance reasonably satisfactory to Agent and shall
otherwise be on terms, reasonably satisfactory to the Agent; provided, further,
that Investments consisting of extensions of credit by Talbots (Canada)
Corporation to any Credit Party that are existing as of the Closing Date and
which are set forth in Schedule 5.4 may be re-characterized as an equity
contribution to such Credit Party;
 
(f)           Investments by Subsidiaries of the Borrowers that are not Credit
Parties in other Subsidiaries that are not Credit Parties;
 
(g)           Investments consisting of creation of a new Subsidiary; provided
that such new Subsidiary shall (i) be added as a Credit Party to this Agreement
in a manner acceptable to the Agent and (ii) comply with the requirements set
forth in Section 4.13(b);
 
(h)           Investments consisting of the Minimum TCNB Deposit;
 
(i)           Investments necessary to satisfy TCNB’s obligations as a national
bank pursuant to Requirements of Law, including the Community Reinvestment Act
of 1977, to support low and moderate income consumers, consisting of loans made
by TCNB through Access Capital Strategies (which amount as of the date hereof is
approximately $250,000);
 
 
60

--------------------------------------------------------------------------------

 
 
(j)             Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to subsection
5.2(b);
 
(k)            Investments acquired in connection with the settlement of
delinquent Accounts in the Ordinary Course of Business or in connection with the
bankruptcy or reorganization of suppliers or customers;
 
(l)             Investments existing on the Closing Date and set forth in
Schedule 5.4;
 
(m)           Investments in the J. Jill Entities in connection with the
satisfaction of Contingent Obligations permitted under Section 5.9(i), provided
that the aggregate proceeds of all such Investments shall be used solely to pay
and satisfy such Contingent Obligations;
 
(n)            loans or advances to employees permitted under Section 5.6;
 
(o)            Investments consisting of any transactions permitted under
Section 5.3; and
 
(p)            Investments consisting of extensions of credit by any Credit
Party to TCNB; provided, that: (i) no Default or Event of Default has occurred
and is continuing or would arise as a result of such Investment, (ii) such
Investment is made in the Ordinary Course of Business, (iii) TCNB shall execute
and deliver to the applicable Credit Party a Subsidiary Intercompany Note to
evidence such intercompany Indebtedness, which Subsidiary Intercompany Note
shall be pledged and delivered to Agent pursuant to the Guaranty and Security
Agreement as additional collateral security for the Obligations; (iv) each
Credit Party and TCNB shall accurately record all intercompany transactions on
its books and records; (v) at the time any such intercompany loan or advance is
made by any Credit Party to TCNB and after giving effect thereto, TCNB shall be
Solvent; (vi) the aggregate amount of such intercompany Indebtedness owing by
TCNB pursuant to this clause (d) shall not exceed $2,500,000 at any one time
outstanding; and (vii) Agent shall have received a certificate of a Responsible
Officer of the Borrower Representative certifying, and as appropriate setting
forth calculations demonstrating, that the Credit Parties and their Subsidiaries
have complied with each of the conditions set forth in clauses (i) through (vi)
of this proviso, which certificate shall be in form and substance reasonably
satisfactory to Agent.
 
5.5           Limitation on Indebtedness.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:
 
(a)           the Obligations;
 
 
61

--------------------------------------------------------------------------------

 
 
(b)            Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 5.9;
 
(c)            Indebtedness existing on the Closing Date and set forth in
Schedule 5.5 including Permitted Refinancings thereof;
 
(d)           Indebtedness not to exceed $15,000,000 in the aggregate at any
time outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;
 
(e)            unsecured intercompany Indebtedness permitted pursuant to
subsections 5.4(b), 5.4(c), 5.4(d), 5.4(e) and 5.4(f);
 
(f)            Indebtedness under the Term Loan B Documents in an aggregate
principal amount not to exceed $50,000,000 minus the aggregate amount of
principal repayments made in respect thereof, and including Permitted
Refinancings thereof; provided, however, that (i) the final maturity of such
Indebtedness shall not occur prior to the date set forth in clause (a) of the
definition of Revolving Termination Date, (ii) there shall be no scheduled
amortization or mandatory prepayments or mandatory repayments of such
Indebtedness prior to the date set forth in clause (a) of the definition of
Revolving Termination Date, (iii) both before and after giving effect to the
Term Loan B Documents, no Default or Event of Default shall exist, (iv) the Term
Loan B Documents shall be in form and substance, and the Term Loan B shall be on
terms and conditions, reasonably satisfactory to the Agent and the Required
Lenders, (v) the terms and conditions of the Term Loan B Intercreditor Agreement
shall be reasonably acceptable to the Agent and the Required Lenders and the
Term Loan B Intercreditor Agreement shall be in full force and effect and (vi)
prior to the consummation of any Term Loan B transaction, Agent shall have
received an officer’s certificate (in form and substance reasonably satisfactory
to Agent) from a Responsible Officer of the Borrower Representative certifying
that the conditions set forth in this clause (f) are satisfied;
 
(g)           Indebtedness under the Supplemental L/C Facility Documents in an
aggregate principal amount not to exceed $25,000,000 or such greater amount
reasonably acceptable to the Agent and the Required Lenders, and including
Permitted Refinancings thereof; provided, however, that (i) both before and
after giving effect to the Supplemental L/C Facility Documents, no Default or
Event of Default shall exist, (ii) the Supplemental L/C Facility Documents shall
be in form and substance, and the Supplemental L/C Facility shall be on terms
and conditions, reasonably satisfactory to the Agent and the Required Lenders,
(iii) the terms and conditions of the Supplemental L/C Facility Intercreditor
Agreement shall be reasonably acceptable to the Agent and the Required Lenders
and the Supplemental L/C Facility Intercreditor Agreement shall be in full force
and effect and (iv) prior to the consummation of any Supplemental L/C Facility
transaction, Agent shall have received an officer’s certificate (in form and
substance reasonably satisfactory to Agent) from a Responsible Officer of the
Borrower Representative certifying that the conditions set forth in this clause
(g) are satisfied; and
 
 
62

--------------------------------------------------------------------------------

 
 
(h)           other unsecured Indebtedness not exceeding $10,000,000 in the
aggregate at any time outstanding owing to Persons that are not (i) Affiliates
of the Credit Parties or (ii) AEON or any AEON Affiliates.
 
5.6           Employee Loans and Transactions with Affiliates.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
enter into any transaction with any Affiliate of a Borrower or of any such
Subsidiary, except:
 
(a)           as expressly permitted by this Agreement; or
 
(b)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary;
 
(c)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms, procuring directors and officers liability insurance
policies;
 
(d)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms, transactions made in connection with employee benefit
plans;
 
(e)            loans or advances to employees of Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $2,500,000 in the aggregate
outstanding at any time;
 
(f)            the Merger Transaction; and
 
(g)           non-cash loans or advances made by the Company to employees of
Credit Parties that are simultaneously used by such Persons to purchase Stock or
Stock Equivalents of the Company.
 
5.7           Compensation.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, pay any management, consulting or similar
fees to any Affiliate of any Credit Party or to AEON or AEON Affiliates other
than fees paid to any Credit Party, provided that any such fees paid by a
Borrower shall only be paid to another Borrower.
 
5.8           Margin Stock; Use of Proceeds.  No Credit Party shall, and no
Credit Party shall suffer or permit any of its Subsidiaries to, use any portion
of the Loan proceeds, directly or indirectly, to purchase or carry Margin Stock
or repay or otherwise refinance Indebtedness of any Credit Party or others
incurred to purchase or carry Margin Stock, or otherwise in any manner which is
in contravention of any Requirement of Law or in violation of this Agreement.
 
 
63

--------------------------------------------------------------------------------

 
 
5.9           Contingent Obligations.  No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume
or suffer to exist any Contingent Obligations except in respect of the
Obligations and except:
 
(a)           endorsements for collection or deposit in the Ordinary Course of
Business;
 
(b)           Rate Contracts entered into in the Ordinary Course of Business for
bona fide hedging purposes and not for speculation with Agent’s prior written
consent;
 
(c)           Contingent Obligations of the Credit Parties and their
Subsidiaries (other than Contingent Obligations relating to the J. Jill Sale,
which Contingent Obligations are set forth on Schedule 5.9(i)) existing as of
the Closing Date and listed in Schedule 5.9(c), including extension and renewals
thereof which do not increase the amount of such Contingent Obligations or
impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;
 
(d)           Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies;
 
(e)           Contingent Obligations arising with respect to customary
indemnification obligations in favor of (i) sellers in connection with
Acquisitions permitted hereunder, (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b) and (iii) vendors in connection
with contracts entered into in the Ordinary Course of Business;
 
(f)           Contingent Obligations arising under guarantees made in the
Ordinary Course of Business with respect to obligations of any Credit Party,
which obligations are otherwise permitted hereunder; provided that if such
obligation is subordinated to the Obligations, such Contingent Obligation shall
be subordinated to the same extent;
 
(g)           Contingent Obligations relating to the reimbursement of, or
payment of fees or interest to, Li & Fung, Ltd. or its Affiliates in connection
with any letter of credit or payment made by such Person for the benefit of any
Credit Party on account of the shipment or purchase of Inventory in the Ordinary
Course of Business;
 
 
64

--------------------------------------------------------------------------------

 
 
(h)           Contingent Obligations consisting of repurchase obligations of the
Credit Parties and their Subsidiaries incurred in the Ordinary Course of
Business in connection with any required advance purchase by any manufacturer,
of fabric, trim or other raw materials that are not utilized in the production
of Inventory;
 
(i)             Contingent Obligations set forth on Schedule 5.9(i) (which
schedule shall identify the obligator in respect thereof) arising pursuant to,
or in connection with, the J. Jill Sale;
 
(j)             Contingent Obligations arising with respect to customary
indemnification obligations in respect of chargebacks in favor of any credit
card issuer or processor under any Credit Card Agreements; and
 
(k)            Contingent Obligations arising in connection with the
Supplemental L/C Facility;
 
(l)             Contingent Obligations arising under Letters of Credit; and
 
(m)           other Contingent Obligations not exceeding $5,000,000 in the
aggregate at any time outstanding.
 
5.10           Compliance with ERISA.  No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien on any
asset of a Credit Party or a Subsidiary of a Credit Party with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that would, in
the aggregate, result in Liabilities in excess of $1,000,000.  No Credit Party
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.
 
5.11           Restricted Payments.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent, (ii)
purchase, redeem or otherwise acquire for value any Stock or Stock Equivalent
now or hereafter outstanding or (iii) make any payment or prepayment of
principal of, premium, if any, interest, fees, redemption, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to,
Subordinated Indebtedness (the items described in clauses (i), (ii) and (iii)
above are referred to as “Restricted Payments”); except that any Wholly-Owned
Subsidiary of a Borrower may declare and pay dividends to a Borrower or any
other Credit Party and a Foreign Subsidiary may pay dividends to any other
Foreign Subsidiary, and except that:
 
(a)           the Company may declare and make dividend payments or other
distributions payable solely in its Stock or Stock Equivalents;
 
(b)           the Company may purchase Stock or Stock Equivalents from its
employees upon demand by any such employee in connection with the satisfaction
of his or her tax withholding obligations pursuant to employee benefit plans,
provided that (x) the aggregate amount of all such Restricted Payments in any
fiscal year shall not exceed $5,000,000 and (y) no Default or Event of Default
has occurred and is continuing or would arise as a result of any such Restricted
Payment; and
 
 
65

--------------------------------------------------------------------------------

 
 
(c)           the Borrowers may redeem from officers, directors and employees
Stock and Stock Equivalents, provided that all of the following conditions are
satisfied and Agent shall have received a certificate of a Responsible Officer
of the Borrower Representative:
 
(i)            certifying that no Default or Event of Default has occurred and
is continuing or would arise as a result of such Restricted Payment; and
 
(ii)           certifying and attaching calculations demonstrating that average
daily Availability shall be not less than $75,000,000 for the ninety (90) day
period preceding such Restricted Payment and, on a pro forma basis, for the
immediately succeeding period of twelve consecutive months after giving effect
to such Restricted Payment.
 
5.12           Change in Business.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Credit
Parties and their Subsidiaries on the date hereof or any business substantially
related and incidental thereto.
 
5.13           Change in Structure.  Except as expressly permitted under
Sections 5.2(e), 5.3, 5.4(f), 5.4(g) and 5.11 or solely in connection with the
re-characterization, as a equity contribution or the conversion to Stock of
existing Investments consisting of extensions of credit by (x) any Credit Party
to Talbots (Canada) Corporation or (y) Talbots (Canada) Corporation to any
Credit Party, in each case, as permitted under Sections 5.4(d) and (e), no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure, issue any Stock or
Stock Equivalents (other than common Stock or common Stock Equivalents of the
Company) or amend any of its Organization Documents in any material respect and,
in each case, in any respect adverse to Agent or Lenders; provided that the
Credit Parties shall be permitted to issue Stock of the Company pursuant to the
Equity Plan.
 
5.14           Changes in Accounting, Name or Jurisdiction of Organization.  No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters or Fiscal Months of any Credit Party or
of any consolidated Subsidiary of any Credit Party, (iii) change its name as it
appears in official filings in its jurisdiction of organization or (iv) change
its jurisdiction of organization, in the case of clauses (iii) and (iv), without
at least thirty (30) days’ prior written notice to Agent.
 
 
66

--------------------------------------------------------------------------------

 
 
5.15           Amendments to Subordinated Indebtedness.  No Credit Party shall,
and no Credit Party shall permit any of its Subsidiaries directly or indirectly
to, change or amend the terms of any Subordinated Indebtedness not subject to
the Subordination Agreement, if the effect of such change or amendment is to:
(A) increase the interest rate on such Indebtedness; (B) shorten the dates upon
which payments of principal or interest are due on such Indebtedness; (C) add or
change in a manner adverse to the Credit Parties any event of default or add or
make more restrictive any covenant with respect to such Indebtedness; (D) change
in a manner adverse to the Credit Parties the prepayment provisions of such
Indebtedness; (E) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); or (F) change or amend any other
term if such change or amendment would materially increase the obligations of
the Credit Parties or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Credit Parties, Agent or Lenders.
 
5.16           No Negative Pledges.
 
(a)           No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any Credit Party.  No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
enter into, assume or become subject to any Contractual Obligation prohibiting
or otherwise restricting the existence of any Lien upon any of its assets in
favor of Agent, whether now owned or hereafter acquired except in connection
with any document or instrument governing Liens permitted pursuant to
subsections 5.1(h), (i), (o) or (p), provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Liens.
 
(b)           No Credit Party shall issue any Stock or Stock Equivalents (i) if
such issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock and Stock Equivalents (other than Stock and Stock
Equivalents issued by the Company and any Excluded Equity Issuance) are pledged
to Agent, for the benefit of the Secured Parties, as security for the
Obligations pursuant in accordance with the terms of the Guaranty and Security
Agreement.
 
5.17           OFAC; Patriot Act.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to fail to comply with any of the
requirements set forth in Section 3.28.
 
5.18           Sale-Leasebacks.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in a sale leaseback, synthetic
lease or similar transaction involving any of its assets.
 
 
67

--------------------------------------------------------------------------------

 
 
5.19           Hazardous Materials.  Except as could not reasonably be expected
to result in Material Environmental Liabilities, no Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, cause or suffer to exist
any Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise materially adversely affect the value or marketability of any Real
Estate (whether or not owned by any Credit Party or any Subsidiary of any Credit
Party).
 
5.20           Prepayments of Other Indebtedness.  No Credit Party shall,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (a) the
Obligations, (b) Indebtedness secured by a Permitted Lien if the asset securing
such Indebtedness has been sold or otherwise disposed of in a transaction
permitted hereunder, provided that any payment or prepayment of any Term Loan B
Obligations pursuant this clause (b) shall be limited to and made solely with
the net cash proceeds received by any Credit Party from the sale or other
disposition of Second Priority Collateral in a transaction permitted hereunder,
(c) the Term Loan B Obligations, provided that (i) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
payment, (ii) the average daily Availability (on a pro forma basis after giving
effect to such payment) shall be not less than $75,000,000 for (x) the ninety
(90) day period preceding such Restricted Payment and (y) for the immediately
succeeding period of twelve consecutive months following the date of such
payment and (iii) Agent shall have received a certificate, in form and substance
reasonably satisfactory to Agent, of a Responsible Officer of the Borrower
Representative certifying that the conditions set forth in clauses (i) and (ii)
are satisfied and attaching supporting calculations demonstrating the same; (d)
a Permitted Refinancing of Indebtedness permitted under subsection 5.5(c), (d),
(f) or (g), (d) prepayment of intercompany Indebtedness to Credit Parties, (e)
Indebtedness permitted under subsection 5.5(g), (h) or (i) and (f) in connection
with the re-characterization, as a contribution to equity, or the conversion to
Stock of existing Investments consisting of extensions of credit by (x) any
Credit Party to Talbots (Canada) Corporation or (y) Talbots (Canada) Corporation
to any Credit Party, in each case, as permitted under Sections 5.4(d) and (e).
 
5.21           Amendments or Waivers of Term Loan B Credit Documents, the
Supplemental L/C Facility Documents and Merger Documents.  No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of any of
its material rights under, the Term Loan B Credit Documents, the Supplemental
L/C Facility Documents or any Permitted Refinancings thereof, if such amendment,
restatement, supplement or other modification to, or waiver of material rights,
would be adverse in any material respect to the interests of the Lenders,
without obtaining the prior written consent of Required Lenders to such
amendment, restatement, supplement or other modification or waiver.  No Credit
Party shall, and no Credit Party shall permit any of its Subsidiaries to, agree
to any amendment, restatement, supplement or other modification to, or waiver of
any Merger Document, without obtaining the prior written consent of Required
Lenders to such amendment, restatement, supplement or other modification or
waiver.
 
 
68

--------------------------------------------------------------------------------

 
 
5.22           Cash Accumulation.  No Credit Party shall permit cash and Cash
Equivalents in an aggregate amount in excess of $10,000,000 (other than (i)
Supplemental L/C Facility Cash Collateral, (ii) cash necessary for the Credit
Parties to satisfy the current liabilities incurred by them in the ordinary
course of their business and without acceleration of the satisfaction of such
current liabilities, (iii) the Minimum TCNB Deposit, (iv) the J. Jill Contingent
Obligation Deposit, (v) cash deposits in an amount not to exceed $9,500,000
maintained with insurers in respect of casualty insurance programs of the Credit
Parties and their Subsidiaries in accordance with, and in a minimum amounts
necessary to satisfy requirements under high deductible casualty insurance
programs maintained in the Ordinary Course of Business, and (vi) cash necessary
to cash collateralize customs bonds in the Ordinary Course of Business in an
amount not to exceed $8,500,000 at any time (or such greater amount required
pursuant to any Requirement of Law)) to accumulate and be maintained in deposit,
securities, commodity or similar account of the Credit Parties; provided that
any such accumulated amounts shall be maintained in accounts subject to a
Control Agreement; and provided, however, that the Credit Parties’ obligations
under this Section 5.22 shall be suspended if, and for so long as, there are no
Loans outstanding.
 
5.23           No Commingling of Funds, Etc.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, (i) apply any proceeds
from the Loans to the repayment of the AEON Debt (other than the AEON Revolver
Facility on the Closing Date in accordance with the limitations set forth in
this Agreement) or (ii) commingle proceeds from any Loans with any of the
proceeds of any Merger Capital or the Term Loan B.
 
5.24           Private Label Credit Card Agreements.  No Credit Party shall, and
no Credit Party shall permit any Subsidiary to, amend, restate, supplement or
otherwise modify, or waive any rights under, or terminate any of the Private
Label Credit Card Agreements, in each case in a manner adverse to Agent or any
other Secured Party, except as required pursuant to any Requirement of Law (it
being understood that any such adverse change shall be promptly disclosed to
Agent and thereafter Agent shall have the right to exclude the relevant Eligible
PL Credit Card Accounts or to provide for appropriate Reserves in its Permitted
Discretion for Eligible PL Credit Card Accounts to the extent necessary to
account for such adverse change).
 
5.25           J. Jill Entities; Merger Subsidiary.  No Credit Party shall
permit any J. Jill Entity or the Merger Subsidiary to engage in any business or
activity other than (a) solely in the case of the J. Jill Entities, maintaining,
satisfying or otherwise terminating each of its leases existing as of the date
hereof, (b) solely in the case of the Merger Subsidiary, consummating the Merger
Transaction, (c) subject to Sections 4.15 and 5.3, maintaining its corporate
existence, (d) participating in tax, accounting and other administrative
activities as a Subsidiary of a consolidated group of companies, including the
Credit Parties, and (e) activities substantially incidental to the businesses or
activities described in clauses (a) through (d) of this Section.
 
 
69

--------------------------------------------------------------------------------

 


 
ARTICLE VI.
[INTENTIONALLY OMITTED]
 
 
ARTICLE VII.
EVENTS OF DEFAULT
 
7.1           Events of Default.  Any of the following shall constitute an
“Event of Default”:
 
(a)           Non-Payment.  Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of, or interest on, any
Loan, including after maturity of the Loans, or to pay any L/C Reimbursement
Obligation or (ii) to pay within three (3) Business Days after the same shall
become due, any fee or any other amount payable hereunder or pursuant to any
other Loan Document;
 
(b)           Representation or Warranty.  Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made;
 
(c)           Specific Defaults.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of subsections 4.3(a), 4.4(a),
4.7(a)(ii) or 9.10(d), Sections 4.1, 4.2 (other than subsections 4.2(a), 4.2(c),
4.2(h), 4.2(j), 4.2(l), 4.2(o), 4.2(p), 4.2(q) and 4.2(r)), 4.6, 4.9 (other than
subsection 4.9(a)), 4.10, or 4.11 (other than subsections 4.11(c)(i), 4.11(d),
4.11(e) and 4.11(g)) or Article V;
 
(d)           Other Defaults.  Any Credit Party or Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of (x) fifteen (15) days, in the case of a
covenant or agreement contained in Section 4.3 (other than subsections 4.3(a))
or Section 4.2(h) of this Agreement or (z) thirty (30) days, in the case of any
other covenant or agreement, after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower
Representative by Agent or Required Lenders;
 
 
70

--------------------------------------------------------------------------------

 
 
(e)           Cross-Default.  Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;
 
(f)           Insolvency; Voluntary Proceedings.  A Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct
its business in the ordinary course, except in connection with a transaction
permitted under Section 5.3; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing;
 
(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Credit Party or any Subsidiary of
any Credit Party (other than either of the J. Jill Entities), or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against any such Person’s Properties with a value in excess of
$10,000,000 individually or in the aggregate and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after commencement, filing or levy; (ii) any Credit Party or
Subsidiary of any Credit Party (other than either of the J. Jill Entities)
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party (other than either of the J. Jill Entities)
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar Person
for itself or a substantial portion of its Property or business;
 
 
71

--------------------------------------------------------------------------------

 
 
(h)           Monetary Judgments.  One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $10,000,000 or more (net of insurance coverage provided
by a carrier and for which liability has been acknowledged in writing by such
carrier), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;
 
(i)            Non-Monetary Judgments.  One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Credit
Parties or any of their respective Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect;
 
(j)            Collateral.  Any material provision of any Loan Document shall
for any reason cease to be valid and binding on or enforceable against any
Credit Party or any Subsidiary of any Credit Party thereto or any Credit Party
or any Subsidiary of any Credit Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in the Collateral purported to be covered
thereby or such security interest shall for any reason cease to be a perfected
and first priority security interest subject only to Permitted Liens;
 
(k)            Ownership.  A Change in Control shall occur;
 
(l)            Invalidity of Subordination Provisions.  The subordination
provisions of the Subordination Agreement or any agreement or instrument
governing any Subordinated Indebtedness shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Person
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or the Obligations, for
any reason shall not have the priority contemplated by this Agreement or such
subordination provisions;
 
(m)           Term Loan B Documents and Supplemental L/C Facility Documents. Any
default or breach of any condition or covenant, or any other event shall occur
or condition shall exist, under the Term Loan B Documents or the Supplemental
L/C Facility Documents or any instrument relating to any such Indebtedness, if
the effect of such event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity; or
 
(n)           Invalidity of Term Loan B Intercreditor Agreement or the
Supplemental L/C Facility Intercreditor Agreement.  Any of the Term Loan B
Intercreditor Agreement or the Supplemental L/C Facility Intercreditor Agreement
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect (other than in accordance with its terms), or any Credit Party
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or the Obligations, for
any reason, shall not have the priority contemplated by the Term Loan B
Intercreditor Agreement or the Supplemental L/C Facility Intercreditor
Agreement, as the case may be.
 
 
72

--------------------------------------------------------------------------------

 
 
7.2           Remedies.  Upon the occurrence and during the continuance of any
Event of Default, Agent may, and shall at the request of the Required Lenders:
 
(a)           declare all or any portion of the Revolving Loan Commitment of
each Lender to make Loans or of each L/C Issuer to issue Letters of Credit to be
suspended or terminated, whereupon such Revolving Loan Commitments shall
forthwith be suspended or terminated;
 
(b)           declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;
 
provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of each L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
any L/C Issuer.  On the Revolving Termination Date, any Lender may terminate its
and its Affiliates’ Bank Products in accordance with the documents governing
such Bank Products.
 
7.3           Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.
 
7.4           Cash Collateral for Letters of Credit.  If an Event of Default has
occurred and is continuing, this Agreement (or the Aggregate Revolving Loan
Commitment) shall be terminated for any reason, or if any Letters of Credit
remain outstanding for any reason whatsoever after the Revolving Termination
Date or if otherwise required by the terms hereof, Agent may, and upon request
of Required Lenders, shall, demand (which demand shall be deemed to have been
delivered automatically upon any acceleration of the Loans and other obligations
hereunder pursuant to Section 7.2), and the Borrowers shall thereupon deliver to
Agent, to be held for the benefit of the L/C Issuers, Agent and the Lenders
entitled thereto, an amount of cash equal to 107% of the amount of L/C
Reimbursement Obligations as additional collateral security for
Obligations.  Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations.  The
remaining balance of the cash collateral will be returned to the Borrowers when
all Letters of Credit have been terminated or discharged, the Aggregate
Revolving Loan Commitments have been terminated and all Obligations have been
indefeasibly paid in full in cash.
 
 
73

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
THE AGENT
 
8.1           Appointment and Duties.
 
(a)           Appointment of Agent.  Each Lender and each L/C Issuer hereby
appoints GE Capital (together with any successor Agent pursuant to Section 8.9)
as Agent hereunder and authorizes Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Credit Party, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Agent under such Loan
Documents and (iii) exercise such powers as are incidental thereto.
 
(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (iii) act as collateral agent for each Secured Party for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Loan Documents, (vi) except as may be otherwise specified in any Loan Document,
exercise all remedies given to Agent and the other Secured Parties with respect
to the Collateral, whether under the Loan Documents, applicable Requirements of
Law or otherwise and (vii) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.
 
 
74

--------------------------------------------------------------------------------

 
 
(c)           Limited Duties.  Under the Loan Documents, Agent (i) is acting
solely on behalf of the Secured Parties (except to the limited extent provided
in subsection 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Agent”, the terms “agent”, “Agent” and “collateral agent” and similar terms in
any Loan Document to refer to Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
 
8.2           Binding Effect.  Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Agent or the Required
Lenders (or, if expressly required hereby, a greater proportion of the Lenders)
in accordance with the provisions of the Loan Documents, (ii) any action taken
by Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
 
8.3           Use of Discretion.
 
(a)           Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable Requirement of Law; and
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Agent or any of its Affiliates
in any capacity.
 
8.4           Delegation of Rights and Duties.  Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article VIII to the extent
provided by Agent.
 
8.5           Reliance and Liability.
 
(a)           Agent may, without incurring any liability hereunder, (i) treat
the payee of any Note as its holder until such Note has been assigned in
accordance with Section 9.9, (ii) rely on the Register to the extent set forth
in Section 1.4, (iii) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, any Credit Party) and (iv)
rely and act upon any document and information (including those transmitted by
Electronic Transmission) and any telephone message or conversation, in each case
believed by it to be genuine and transmitted, signed or otherwise authenticated
by the appropriate parties.
 
(b)           None of Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party, each Borrower and each other Credit
Party hereby waive and shall not assert (and each of the Borrowers shall cause
each other Credit Party to waive and agree not to assert) any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, Agent:
 
(i)           shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);
 
(ii)          shall not be responsible to any Lender, L/C Issuer or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;
 
 
76

--------------------------------------------------------------------------------

 
 
(iii)         makes no warranty or representation, and shall not be responsible,
to any Lender, L/C Issuer or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Agent in connection with the Loan
Documents; and
 
(iv)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower Representative,
any Lender or L/C Issuer describing such Default or Event of Default clearly
labeled “notice of default” (in which case Agent shall promptly give notice of
such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.
 
(c)           Each Lender and L/C Issuer (i) acknowledges that it has performed
and will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that it shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”).  Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties.  Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to (i)
any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation, (iii)
the scope or adequacy of Agent’s and its Related Persons’ due diligence, or the
presence or absence of any errors or omissions contained in any Agent Report or
in any related documentation, and (iv) any work performed by Agent or Agent’s
Related Persons in connection with or using any Agent Report or any related
documentation.
 
 
77

--------------------------------------------------------------------------------

 
 
(d)           Neither Agent nor any of its Related Persons shall have any duties
or obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report.  Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.
 
8.6           Agent Individually.  Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock and Stock Equivalents of, engage in
any kind of business with, any Credit Party or Affiliate thereof as though it
were not acting as Agent and may receive separate fees and other payments
therefor.  To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Lender”, “Required
Lender” and any similar terms shall, except where otherwise expressly provided
in any Loan Document, include, without limitation, Agent or such Affiliate, as
the case may be, in its individual capacity as Lender, Lender or as one of the
Required Lenders, respectively.
 
8.7           Lender Credit Decision.
 
(a)           Each Lender and each L/C Issuer acknowledges that it shall,
independently and without reliance upon Agent, any Lender or L/C Issuer or any
of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate.  Except for documents expressly required by any Loan Document
to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have
any duty or responsibility to provide any Lender or L/C Issuer with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.
 
 
78

--------------------------------------------------------------------------------

 
 
(b)           If any Lender or L/C Issuer has elected to abstain from receiving
MNPI concerning the Credit Parties or their Affiliates, such Lender or L/C
Issuer acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties.  Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
 
8.8           Expenses; Indemnities; Withholding.
 
(a)           Each Lender agrees to reimburse Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
 
(b)           Each Lender further agrees to indemnify Agent and each of its
Related Persons (to the extent not reimbursed by any Credit Party), severally
and ratably, from and against Liabilities (including, to the extent not
indemnified pursuant to Section 8.8(c), taxes, interests and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) that may be imposed on, incurred by or asserted
against Agent or any of its Related Persons in any matter relating to or arising
out of, in connection with or as a result of any Loan Document, any Related
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Agent or any of its Related Persons under or with respect to any of
the foregoing; provided, however, that no Lender shall be liable to Agent or any
of its Related Persons to the extent such liability has resulted primarily from
the gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
 
79

--------------------------------------------------------------------------------

 
 
(c)           To the extent required by any applicable law, Agent may withhold
from any payment to any Lender under a Loan Document an amount equal to any
applicable withholding tax.  If the IRS or any other Governmental Authority
asserts a claim that Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), or Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such Lender shall promptly indemnify Agent fully for all
amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses.  Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).
 
8.9           Resignation of Agent or L/C Issuer.
 
(a)           Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower Representative not less than 30 days
prior to the effective date of such resignation set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9.  If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor
Agent.  If, within 30 days after the retiring Agent having given notice of
resignation, no successor Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent from among the Lenders.  Each appointment
under this clause (a) shall be subject to the prior consent of the Borrowers,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.
 
 
80

--------------------------------------------------------------------------------

 
 
(b)           Effective immediately upon its resignation, (i) the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 8.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents.  Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.
 
(c)           Any L/C Issuer may refuse to issue a Letter of Credit in its sole
discretion.
 
8.10           Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)           any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and
 
(b)           any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any property subject to a Lien
permitted hereunder in reliance upon subsection 5.1(h), 5.1(i), 5.1(o) or
5.1(p), and (iii) all of the Collateral and all Credit Parties, upon (A)
termination of the Revolving Loan Commitments, (B) payment and satisfaction in
full of all Loans, all L/C Reimbursement Obligations and all other Obligations
under the Loan Documents and all Obligations arising under Secured Rate
Contracts, that Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable (or, as an alternative with respect to
Obligations arising under Secured Rate Contracts, other arrangements acceptable
to the holder of such Obligations are made), (C) deposit of cash collateral with
respect to all contingent Obligations (or, as an alternative to cash collateral
in the case of any Letter of Credit Obligation, receipt by Agent of a back-up
letter of credit), in amounts and on terms and conditions and with parties
satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) and (D) to the extent
requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent.
 
 
81

--------------------------------------------------------------------------------

 
 
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 8.10.
 
8.11           Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Agent, shall confirm such
agreement in a writing in form and substance acceptable to Agent) this Article
VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely with
respect to L/C Issuers, subsection 1.1(b)) and the decisions and actions of
Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
8.8 only to the extent of Liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of pro rata share or similar concept, (b) each of Agent,
the Lenders and the L/C Issuers party hereto shall be entitled to act at its
sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.
 
8.12           Documentation Agent and Syndication Agent.  Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Documentation Agent and Syndication Agent shall not have any
duties or responsibilities, nor shall the Documentation Agent and Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Documentation Agent and Syndication Agent.  At any
time that any Lender serving (or whose Affiliate is serving) as Documentation
Agent and/or Syndication Agent shall have transferred to any other Person (other
than any Affiliates) all of its interests in the Loans and the Revolving Loan
Commitment, such Lender (or an Affiliate of such Lender acting as Documentation
Agent or Syndication Agent) shall be deemed to have concurrently resigned as
such Documentation Agent and/or Syndication Agent.
 
 
82

--------------------------------------------------------------------------------

 
 
8.13           Intercreditor Agreements.  The Lenders hereby irrevocably
authorize the Agent to enter into the Term Loan B Intercreditor Agreement and
the Supplemental L/C Facility Intercreditor Agreement, in each case, upon the
Required Lenders’ approval of the terms thereof, and agree to be bound by the
provisions of the Term Loan B Intercreditor Agreement and the Supplemental L/C
Facility Intercreditor Agreement.
 
8.14           Information Regarding Bank Products and Secured Rate
Contracts.  Each Lender agrees that, upon the reasonable request of the Agent,
it shall from time to time provide the Agent with updated information regarding
the Bank Product Amounts or obligations under Secured Rate Contracts in order
facilitate the Agent’s administration of the credit facilities hereunder (it
being understood that upon the failure of any Lender or any Affiliate of a
Lender to provide such information, the Agent may, in its discretion, exclude
the Bank Product Amounts or obligations under Secured Rate Contracts of such
Lender or such Affiliate from the “Obligations” and from distributions under
Section 1.10(c)(ii)).
 
ARTICLE IX.
MISCELLANEOUS
 
9.1           Amendments and Waivers.
 
(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Credit
Party therefrom, shall be effective unless the same shall be in writing and
signed by Agent, the Required Lenders (or by Agent with the consent of the
Required Lenders), and the Borrowers, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders directly affected thereby (or by
Agent with the consent of all the Lenders directly affected thereby), in
addition to Agent and the Required Lenders (or by Agent with the consent of the
Required Lenders) and the Borrowers, do any of the following:
 
(i)           increase or extend the Revolving Loan Commitment of any Lender (or
reinstate any Revolving Loan Commitment terminated pursuant to
subsection 7.2(a));
 
(ii)          postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than under subsection
1.8(a)) may be postponed, delayed, waived or modified with the consent of
Required Lenders);
 
(iii)         reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on any Loan, or of
any fees or other amounts payable hereunder or under any other Loan Document,
including L/C Reimbursement Obligations;
 
 
83

--------------------------------------------------------------------------------

 
 
(iv)        amend this Section 9.1 or the definitions of Required Lenders or any
provision providing for consent or other action by all Lenders or change the
percentage of the Revolving Loan Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
 
(v)          (A) amend the definition of “Second Priority Collateral” in a
manner adverse to the Lenders or (B) amend Section 1.10(c) in any manner that
would alter the order of treatment or the pro rata sharing of payments required
thereby; or
 
(vi)         discharge any Credit Party from its respective payment Obligations
under the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;
 
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).
 
(b)           No amendment, waiver or consent shall, unless in writing and
signed by Agent, the Swingline Lender or the L/C Issuer, as the case may be, in
addition to the Required Lenders or all Lenders directly affected thereby, as
the case may be (or by Agent with the consent of the Required Lenders or all the
Lenders directly affected thereby, as the case may be), affect the rights or
duties of Agent, the Swingline Lender or the L/C Issuer, as applicable, under
this Agreement or any other Loan Document.  No amendment, modification or waiver
of this Agreement or any Loan Document altering the order of treatment of
Obligations arising under Secured Rate Contracts in a manner adverse to any
Secured Swap Provider or otherwise resulting in Obligations owing to any Secured
Swap Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), shall be effective without the written
consent of such Secured Swap Provider or, in the case of a Secured Rate Contract
provided or arranged by GE Capital or an Affiliate of GE Capital, GE Capital.
 
(c)           No amendment or waiver shall amend or waive compliance with any
condition precedent to the obligations of Lenders to make any Revolving Loan in
Section 2.2, unless the same shall be in writing and signed by Agent, each
Lender and each L/C Issuer (or by Agent with the consent of each Lender and each
L/C Issuer).
 
 
84

--------------------------------------------------------------------------------

 
 
(d)           No amendment or waiver shall amend or modify the definitions of
Eligible Credit Card Accounts, Eligible PL Credit Card Accounts, Eligible
Inventory, Eligible In-Transit Inventory, Availability Block or Borrowing Base,
including any increase in the percentage advance rates in the definition of
Borrowing Base, in a manner which would increase the availability of credit
under the Revolving Loan unless the same shall be in writing and signed by Agent
and all Lenders (or by Agent with the consent of all Lenders).
 
(e)           Notwithstanding anything to the contrary contained in this
Section 9.1, (w) Borrowers may amend Schedules 3.16, 3.19 and 3.21 upon notice
to Agent, (x) Borrowers may amend Schedules 3.22, provided that the Borrowers
shall have complied with the requirements set forth in Section 4.11, (y) Agent
may amend Schedule 1.1(a) to reflect Sales entered into pursuant to Section 9.9,
and (z) Agent and Borrowers may amend or modify this Agreement and any other
Loan Document to grant a new Lien for the benefit of the Secured Parties, extend
an existing Lien over additional property for the benefit of the Secured Parties
or join additional Persons as Credit Parties; provided that no Credit Card
Receivables, PL Credit Card Receivables or Inventory of such Person shall be
included as Eligible Credit Card Accounts, Eligible PL Credit Card Accounts,
Eligible Inventory or Eligible In-Transit Inventory until a field examination
(and, if required by Agent, an Inventory appraisal) with respect thereto has
been completed to the satisfaction of Agent, including the establishment of
Reserves required in Agent’s Permitted Discretion.
 
9.2           Notices.
 
(a)           Addresses.  All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Intralinks®
(to the extent such system is available and set up by or at the direction of
Agent prior to posting) in an appropriate location by uploading such notice,
demand, request, direction or other communication to www.intralinks.com, faxing
it to 866-545-6600 with an appropriate bar-code fax coversheet or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of the Borrowers,
Agent and the Swingline Lender, to the other parties hereto and (B) in the case
of all other parties, to the Borrower Representative and Agent.  Transmissions
made by electronic mail or E-Fax to Agent shall be effective only (x) for
notices where such transmission is specifically authorized by this Agreement,
(y) if such transmission is delivered in compliance with procedures of Agent
applicable at the time and previously communicated to Borrower Representative,
and (z) if receipt of such transmission is acknowledged by Agent.
 
 
85

--------------------------------------------------------------------------------

 
 
(b)           Effectiveness.  (i) All communications described in clause (a)
above and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by mail, three (3) Business Days after deposit in
the mail, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the Business Day of such posting and the Business Day
access to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.
 
(ii)           The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.
 
(c)           Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.
 
9.3           Electronic Transmissions.
 
(a)           Authorization.  Subject to the provisions of subsection 9.2(a),
each of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
 
86

--------------------------------------------------------------------------------

 
 
(b)           Signatures.  Subject to the provisions of subsection 9.2(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 9.2 and this Section 9.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
 
(d)           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of each
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
 
9.4           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  No course of dealing between any Credit
Party, any Affiliate of any Credit Party, Agent or any Lender shall be effective
to amend, modify or discharge any provision of this Agreement or any of the
other Loan Documents.
 
 
87

--------------------------------------------------------------------------------

 
 
9.5           Costs and Expenses.  Any action taken by any Credit Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of Agent or Required Lenders, shall be at the expense of such
Credit Party, and neither Agent nor any other Secured Party shall be required
under any Loan Document to reimburse any Credit Party or any Subsidiary of any
Credit Party therefor except as expressly provided therein.  In addition, the
Borrowers agree to pay or reimburse upon demand (a) Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, Collateral audits and appraisals,
background checks and similar expenses, (b) subject to the limitations set forth
in Sections 4.2(m) and 4.9 and any limitations set forth in the Private Label
Credit Card Access and Monitoring Agreement, Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, insurance reviews, field examinations and Collateral
examinations and analysis, including any analysis of any Private Label Credit
Card program (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners or other advisors, at the per diem rate per
individual charged by Agent or its Related Persons for its examiners and
advisors), (c) Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with periodic Uniform
Commercial Code searches conducted by Agent and analysis of the results thereof
(which shall occur no less frequently than once each calendar month or such
other intervals and times as reasonably determined by Agent), (d) each of Agent,
its Related Persons, each Lender and each L/C Issuer and each of their
respective Related Persons for all costs and expenses incurred in connection
with (i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Credit Party, any Subsidiary of any Credit Party, Loan Document,
or Obligation (or the response to and preparation for any subpoena or request
for document production relating thereto), including Attorney Costs and (e) fees
and disbursements of Attorney Costs of one law firm on behalf of all Lenders
(other than Agent) incurred in connection with any of the matters referred to in
clause (d) above.
 
9.6           Indemnity.
 
 
88

--------------------------------------------------------------------------------

 
 
(a)           Each Credit Party agrees to indemnify, hold harmless and defend
Agent, each Lender, each L/C Issuer and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against, subject to any
express limitations set forth in this Agreement or in any other Loan Document,
all Liabilities (including brokerage commissions, fees and other compensation,
but excluding taxes described in Section 10.1, which shall be subject to the
indemnification provisions (and any limitations thereon) set forth in such
Section 10.1) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit or any securities filing of, or with respect to, any
Credit Party, (ii) any commitment letter, proposal letter or term sheet with any
Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of any
Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) with respect to any act,
event or transaction related, contemplated in or attendant to any of the
foregoing, any actual or prospective investigation, litigation or other
proceeding, whether or not brought by any such Indemnitee or any of its Related
Persons, any holders of securities or creditors (and including attorneys’ fees
in any case), whether or not any such Indemnitee, Related Person, holder or
creditor is a party thereto, and whether or not based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise or (iv) any other act,
event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the “Indemnified Matters”); provided, however, that no
Credit Party shall have any liability under this Section 9.6 to any Indemnitee
with respect to any Indemnified Matter, and no Indemnitee shall have any
liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction in a final non-appealable judgment or
order.  Furthermore, each of each Borrower and each other Credit Party executing
this Agreement waives and agrees not to assert against any Indemnitee, and shall
cause each other Credit Party to waive and not assert against any Indemnitee,
any right of contribution with respect to any Liabilities that may be imposed
on, incurred by or asserted against any Related Person.
 
(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Subsidiary of any Credit Party or any
actual, alleged or prospective damage to property or natural resources or harm
or injury alleged to have resulted from any Release on, upon or into such
property or natural resource or any property on or contiguous to any Real Estate
of any Credit Party or any Subsidiary of any Credit Party, whether or not, with
respect to any such Environmental Liabilities, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or any Subsidiary of any Credit Party
or the owner, lessee or operator of any such property through any foreclosure
action, in each case, except to the extent such Environmental Liabilities (i)
are incurred solely following foreclosure by Agent or following Agent or any
Lender having become the successor-in-interest to the applicable Credit Party or
Subsidiary of a Credit Party and (ii) are attributable solely to acts of such
Indemnitee.
 
 
89

--------------------------------------------------------------------------------

 
 
9.7           Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
9.8           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided, further, that no
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.
 
9.9           Assignments and Participations; Binding Effect.
 
(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrowers, the other Credit Parties signatory
hereto and Agent and when Agent shall have been notified by each Lender and the
initial L/C Issuer that such Lender or L/C Issuer has executed it.  Thereafter,
it shall be binding upon and inure to the benefit of, but only to the benefit
of, the Borrowers, the other Credit Parties hereto (in each case except for
Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns.  Except as expressly provided in any Loan Document (including in
Section 8.9), none of any Borrower, any other Credit Party, any L/C Issuer or
Agent shall have the right to assign any rights or obligations hereunder or any
interest herein.
 
(b)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Revolving Loan Commitments and its rights and
obligations with respect to Loans and Letters of Credit) to (i) any existing
Lender, (ii) any Affiliate or Approved Fund of any existing Lender or (iii) any
other Person (subject to the last sentence of this Section 9.9(b)) acceptable
(which acceptance shall not be unreasonably withheld or delayed) to Agent, each
L/C Issuer that is a Lender and, as long as no Event of Default is continuing,
the Borrower Representative (which acceptances of the L/C Issuers and the
Borrower Representative shall be deemed to have been given unless an objection
is delivered to Agent within five (5) Business Days after written notice of a
proposed sale is delivered to such L/C Issuers and Borrower Representative, as
applicable); provided, however, that (w) for each Loan, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Revolving Loan Commitments and Letter of
Credit Obligations subject to any such Sale shall be in a minimum amount of
$1,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of the Borrower Representative (to the extent required) and
Agent, (x) such Sales shall be effective only upon the acknowledgement in
writing of such Sale by Agent, (y) interest accrued prior to and through the
date of any such Sale may not be assigned, and (z) such Sales by Non-Funding
Lenders shall be subject to Agent’s prior written consent in all
instances.  Unless consented to by the Agent and the Required Lenders, no Lender
may consummate a Sale of all or a portion of its rights and obligations
hereunder to a Credit Party, an Affiliate of a Credit Party, a holder of
Subordinated Debt or a known Affiliate of such a holder or a holder of the Term
Loan B or any known Affiliate of such holder.
 
 
90

--------------------------------------------------------------------------------

 
 
(c)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent).  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of subsection 9.9(b), upon Agent (and the Borrower,
if applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.
 
(d)           Effectiveness.  Subject to the recording of an Assignment by Agent
in the Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment,
shall have the rights and obligations of a Lender, (ii) any applicable Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Revolving Loan Commitments
and the payment in full of the Obligations) and be released from its obligations
under the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).
 
 
91

--------------------------------------------------------------------------------

 
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 9.9, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
 
(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV
the option to make all or any part of any Loan that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Loans pursuant thereto shall satisfy the obligation of such Lender
to make such Loans hereunder) and such SPV may assign to such Lender the right
to receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1
 
 
92

--------------------------------------------------------------------------------

 
 
 
(f) and then only to the extent of any amount to which such Lender would be
entitled in the absence of any such grant or participation and (B) each such SPV
may receive other payments that would otherwise be made to such Lender with
respect to Loans funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to Agent by such SPV and
such Lender, provided, however, that in no case (including pursuant to clause
(A) or (B) above) shall an SPV or participant have the right to enforce any of
the terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (ii) and (iii) of subsection 9.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in clause (vi) of subsection 9.1(a).  No party hereto
shall institute (and each Borrower shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the termination of the Revolving Loan Commitments and the
payment in full of the Obligations.
 
9.10           Non-Public Information; Confidentiality.
 
(a)           Non-Public Information.  Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).
 
(b)           Confidential Information.  Each Lender, L/C Issuer and Agent
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrower Representative’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent, as the case may be, or to any Person that any L/C Issuer causes
to issue Letters of Credit hereunder, that are advised of the confidential
nature of such information and are instructed to keep such information
confidential in accordance with the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 9.10 or (B)
 
 
93

--------------------------------------------------------------------------------

 
 
available to such Lender, L/C Issuer or Agent or any of their Related Persons,
as the case may be, from a source (other than any Credit Party) not known by
them to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority, (v) to the extent necessary or
customary for inclusion in league table measurements, (vi) (A) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or (B) otherwise to the extent
consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Secured Rate Contracts and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 9.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Loan Document,
in connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons.  In the event of any conflict between the terms of
this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.
 
(c)           Tombstones.  Each Credit Party consents to the publication by
Agent or any Lender of advertising material relating to the financing
transactions contemplated by this Agreement using any Credit Party’s name,
product photographs, logo or trademark.  Agent or such Lender shall provide a
draft of any advertising material to Borrower Representative for review and
comment prior to the publication thereof.
 
(d)           Press Release and Related Matters.  No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority or any press release issued in connection therewith) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital.
 
 
94

--------------------------------------------------------------------------------

 
 
(e)           Distribution of Materials to Lenders and L/C Issuers.  The Credit
Parties acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.
 
(f)           Material Non-Public Information.  The Credit Parties hereby agree
that if either they, any parent company or any Subsidiary of the Credit Parties
has publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent, the Lenders and the L/C
Issuers shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C requests, Swingline requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.
 
9.11           Set-off; Sharing of Payments.
 
(a)           Right of Setoff.  Each of Agent, each Lender, each L/C Issuer and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured.  No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower
Representative and Agent after any such setoff and application made by such
Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)           Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 9.9 or Article
X and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrowers, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation.  If a Non-Funding
Lender or Impacted Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in subsection 1.11(b).
 
9.12           Counterparts; Facsimile Signature.  This Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
9.13           Severability.  The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.
 
 
96

--------------------------------------------------------------------------------

 
 
9.14           Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
9.15           Independence of Provisions.  The parties hereto acknowledge that
this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, and
that such limitations, tests and measurements are cumulative and must each be
performed, except as expressly stated to the contrary in this Agreement.
 
9.16           Interpretation.  This Agreement is the result of negotiations
among and has been reviewed by counsel to Credit Parties, Agent, each Lender and
other parties hereto, and is the product of all parties hereto.  Accordingly,
this Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements.  Without limiting the generality
of the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19.
 
9.17           No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and legal benefit of the Borrowers, the Lenders,
the L/C Issuers party hereto, Agent and, subject to the provisions of Section
8.11, each other Secured Party, and their permitted successors and assigns, and
no other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents.  Neither Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.
 
9.18           Governing Law and Jurisdiction.
 
(a)           Governing Law.  The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement.
 
(b)           Submission to Jurisdiction.  Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each party executing this Agreement
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Agent to commence any proceeding in
the federal or state courts of any other jurisdiction to the extent Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under the Loan Documents.  The parties hereto (and, to the extent
set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
 
 
97

--------------------------------------------------------------------------------

 
 
(c)           Service of Process.  Each party hereto hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of the Borrowers specified herein (and shall be effective when such
mailing shall be effective, as provided therein).  Each Credit Party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(d)           Non-Exclusive Jurisdiction.  Nothing contained in this
Section 9.18 shall affect the right of Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.
 
9.19           Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.
 
9.20           Entire Agreement; Release; Survival.
 
(a)           THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN
DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH
CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
 
 
98

--------------------------------------------------------------------------------

 
 
(b)           Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents.  In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).  Each of each Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
 
(c)           Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality) shall (x) survive the termination of the Revolving Loan Commitments
and the payment in full of all other Obligations and (y) inure to the benefit of
any Person that at any time held a right thereunder (as an Indemnitee or
otherwise) and, thereafter, its successors and permitted assigns.
 
9.21           Patriot Act.  Each Lender that is subject to the Patriot Act
hereby notifies the Credit Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the Patriot Act.
 
9.22           Replacement of Lender.  Within forty-five (45) days after (or
such later date as agreed to by Agent): (i) receipt by the Borrower
Representative of written notice and demand from any Lender that is not Agent or
an Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent) to consent to a requested amendment, waiver or modification
to any Loan Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto, the
Borrowers may, at their option, notify Agent and such Affected Lender (or such
defaulting or non-consenting Lender, as the case may be) of the Borrowers’
intention to obtain, at the Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such defaulting or
non-consenting Lender, as the case may be), which Replacement Lender shall be
reasonably satisfactory to Agent.  In the event the Borrowers obtain a
Replacement Lender within forty-five (45) days (or such later date as agreed to
by Agent) following notice of its intention to do so, the Affected Lender (or
defaulting or non-consenting Lender, as the case may be) shall sell and assign
its Loans and Revolving Loan Commitments to such Replacement Lender, at par,
provided that the Borrowers have reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this
 
 
99

--------------------------------------------------------------------------------

 
 
Agreement through the date of such sale and assignment.  In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9.  Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, the Borrowers or Agent may obtain a Replacement Lender and execute an
Assignment on behalf of such Non-Funding Lender or an Impacted Lender at any
time and without prior notice to such Non-Funding Lender or an Impacted Lender
and cause its Loans and Revolving Loan Commitments to be sold and assigned at
par.  Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such replaced Lender
to indemnification hereunder shall survive.
 
9.23           Joint and Several.  Each Borrower is part of a group of
affiliated Persons, and each Borrower expects to receive substantial direct and
indirect benefits from the extension of the credit facility established pursuant
to this Agreement.  In consideration of the foregoing, each Borrower hereby
irrevocably and unconditionally agrees that it is jointly and severally liable
for all of the liabilities, obligations, covenants and agreements of the
Borrowers hereunder and under the other Loan Documents, whether now or hereafter
existing or due or to become due. The obligations of the Borrowers under the
Loan Documents may be enforced by the Agent and the Lenders against any Borrower
or all Borrowers in any manner or order selected by the Agent or the Required
Lenders in their sole discretion. Each Borrower hereby irrevocably waives (i)
any rights of subrogation and (ii) any rights of contribution, indemnity or
reimbursement, in each case, that it may acquire or that may arise against any
other Borrower due to any payment or performance made under this Agreement, in
each case until all Obligations shall have been fully satisfied. Without
limiting the foregoing provisions of this Section 9.23, each Borrower
acknowledges and agrees that:
 
(a)           its obligations under this Agreement shall remain enforceable
against it even though such obligations may be unenforceable or not allowable
against any other Borrower due to the existence of an insolvency proceeding
involving any other Borrower;
 
(b)           its obligations under this Agreement are independent of the
obligations of any other Borrower, and a separate action or actions may be
brought and prosecuted against it in respect of such obligations irrespective of
whether any action is brought against any other Borrower or any other Borrower
is joined in any such action or actions;
 
 
100

--------------------------------------------------------------------------------

 
 
(c)           it hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
 
(i)           any lack of validity or enforceability of this Agreement, any
other Loan Document or any agreement or instrument relating hereto or thereto in
respect of any other Borrower;
 
(ii)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of any other Borrower under or in
respect of this Agreement, the other Loan Documents, or any other amendment or
waiver of or any consent to departure from this Agreement or any other Loan
Document, in respect of any other Borrower;
 
(iii)         any change, restructuring or termination of the structure or
existence of any other Borrower;
 
(iv)        the failure of any other Person to execute or deliver any other
agreement or the release or reduction of liability of any other Person with
respect to any obligations of the Borrowers under this Agreement or any other
Loan Document;
 
(v)          any other circumstance (including any statute of limitations but
other than the Obligations having been fully satisfied) or any existence of or
reliance on any representation by any other Person that might otherwise
constitute a defense available to, or a discharge of, any other Borrower; or
 
(vi)         the application of any Loan proceeds to, or the extension of any
other credit for the benefit of, any other Borrower, any other Credit Party, or
any of their Subsidiaries;
 
(d)           its obligations under this Agreement and the other Loan Documents
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment of any such obligations is rescinded or must otherwise be
returned by any Person upon the insolvency, bankruptcy or reorganization of any
other Borrower, all as though such payment had not been made; and
 
(e)           it hereby unconditionally and irrevocably waives any right to
revoke its joint and several liability under the Loan Documents and acknowledges
that such liability is continuing in nature and applies to all obligations of
the Borrowers under the Loan Documents, whether existing now or in the future.
 
9.24           Creditor-Debtor Relationship.  The relationship between Agent,
each Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the
other hand, is solely that of creditor and debtor.  No Secured Party has any
fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Credit Parties by virtue of, any Loan
Document or any transaction contemplated therein.
 
 
101

--------------------------------------------------------------------------------

 
 
9.25           Actions in Concert.  Notwithstanding anything contained herein to
the contrary, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
 
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
10.1           Taxes.
 
(a)           Except as otherwise provided in this Section 10.1, each payment by
any Credit Party under any Loan Document shall be made free and clear of all
present or future taxes, levies, imposts, deductions, charges or withholdings
imposed by any Governmental Authority and all liabilities with respect thereto
(and without deduction for any of them) (collectively, but excluding the taxes
set forth in clauses (i), (ii) and (iii) below, the “Taxes”) other than for (i)
taxes measured by overall net income (however denominated, including, but not
limited to, taxes imposed on or measured by the recipient’s income, and branch
profits taxes), franchise taxes imposed in lieu of net income taxes and taxes
based on any Secured Party’s capital, gross receipts, assets or property (or
other similar taxes) in each case imposed on any Secured Party by the
jurisdiction (or any political subdivision thereof) in which such Secured Party
is organized, maintains its principal office or applicable Lending Office or
otherwise as a result of a present or former connection between the Secured
Party and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Secured Party having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document), (ii) taxes that are directly attributable to the failure (other than
as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to clause (f) below
or as a result of any inaccurate or incorrect documentation or (iii) taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a “Secured Party” (including to the extent such Persons become an
assignee or transferee of a Secured Party) under this Agreement.
 
 
102

--------------------------------------------------------------------------------

 
 
(b)           If any Taxes shall be required by Requirements of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 10.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) within 30 days after such payment is made, the relevant Credit
Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent; provided, however, that no such increase shall be made with respect to,
and no Credit Party shall be required to indemnify any Secured Party pursuant to
clause (d) below for, (x) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a “Secured Party”
(including to the extent such Persons become an assignee or transferee of a
Secured Party) under this Agreement, designates a new Lending Office or
experiences a change in circumstances (other than a change in a Requirement of
Law), except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 9.22) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, or
such Secured Party was entitled at the time of designation of a new Lending
Office or change in circumstances, to receive additional amounts under this
clause (b) (but not in excess of the amount that the assigning Secured Party is
entitled to receive under this clause (b)), (y) any United States backup
withholding tax required by the Code to be withheld from amounts payable to a
Secured Party that is subject to backup withholding due to (A) notified payee
underreporting of reportable interest or dividend payments or other reportable
payments or (B) the IRS notifying Agent or Borrower that the furnished taxpayer
identification number is incorrect or (z) for the avoidance of doubt, taxes that
are attributable to the failure by any Secured Party to deliver the
documentation required to be delivered pursuant to clause (f) below or as a
result of any inaccurate or incorrect documentation.
 
(c)           In addition, the Credit Parties agree to pay, and authorize Agent
to pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”).  The Swingline
Lender may, without any need for notice, demand or consent from the Borrowers or
the Borrower Representative, by making funds available to Agent in the amount
equal to any such payment, make a Swing Loan to the Borrowers in such amount,
the proceeds of which shall be used by Agent in whole to make such
payment.  Within 30 days after the date of any payment of Other Taxes by any
Credit Party, the Borrowers shall furnish to Agent, at its address referred to
in Section 9.2, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment reasonably satisfactory to Agent.
 
 
103

--------------------------------------------------------------------------------

 
 
(d)           The Borrowers shall reimburse and indemnify, within 30 days after
receipt of written demand therefor (with copy to Agent), each Secured Party for
all Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted.  A certificate
of the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth in reasonable detail the
calculation of amounts to be paid thereunder and delivered to the Borrower
Representative with copy to Agent, shall be conclusive, binding and final for
all purposes, absent manifest error.  In determining such amount, Agent and such
Secured Party may use any reasonable averaging and attribution methods.
 
(e)           Any Secured Party claiming any additional amounts payable pursuant
to this Section 10.1 shall use its commercially reasonable efforts (consistent
with its internal policies and Requirements of Law) to change the jurisdiction
of its Lending Office if such a change would reduce or eliminate any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Secured Party, be otherwise
disadvantageous to such Secured Party.
 
(f)           (i) Each Non-U.S. Lender Party, at each of the following times,
shall (v) on or prior to the Closing Date, (w) on or prior to the date such
Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or
prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
(i) and (z) from time to time if requested by the Borrower Representative or
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent and the Borrower Representative that
such Non-U.S. Lender Party is not (1) a “bank” as described in Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrowers as
described in Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” as described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by Requirements of Law certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents with such supplementary
documentation as may be prescribed by Requirements of Law to permit Borrower to
determine the withholding or deduction require to be made.  Unless the Borrower
Representative and Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Non-U.S.
Lender Party are not subject to U.S. withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, the Credit Parties and Agent
shall withhold amounts required to be withheld by applicable Requirements of Law
from such payments.
 
 
104

--------------------------------------------------------------------------------

 
 
(ii)          Each U.S. Lender Party, at each of the following times, shall (v)
on or prior to the Closing Date, (w) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (z)
from time to time if requested by the Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding tax on
payments pursuant to the Loan Documents) or any successor form.
 
(iii)         Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent and
Borrower Representative.
 
(iv)         A Secured Party shall promptly notify each Credit Party if any form
or other documentation previously submitted pursuant to this clause (f) becomes
incorrect or invalid or if such Secured Party otherwise determines that it is no
longer in a position to provide any previously delivered forms or documentation.
 
(g)           If the Credit Parties determine that a reasonable basis exists for
contesting a Tax or Other Tax, each Secured Party shall, subject to maintaining
the confidentiality of confidential information and preserving all applicable
privileges and immunities, reasonably cooperate with the Credit Parties as the
Credit Parties may reasonably request in challenging such Tax or Other Tax,
provided, that the Credit Parties shall (i) pay or reimburse all reasonable
costs and expenses incurred by such Secured Party or any of its Related Persons,
in connection with any such contest (including, without limitation, any
investigation, development, preparation or negotiation arising from such
contest) and (ii) indemnify, hold harmless and defend each Secured Party and its
Related Persons from and against all Liabilities that may be imposed on,
incurred by or asserted against any such Person in any matter arising out of, in
connection with or as a result of any such contest.
 
 
105

--------------------------------------------------------------------------------

 
 
(h)           If Agent, any Lender or any L/C Issuer determines, in its sole and
absolute discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to this Section 10.1, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Agent, such Lender or such L/C
Issuer, as the case may be, and without interest, provided that the Borrowers,
upon the request of Agent or such Lender, agrees to repay the amount paid over
to any Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Agent, such Lender or such L/C Issuer in the
event Agent, such Lender or such L/C Issuer is required to repay such refund to
such Governmental Authority.  This subsection shall not be construed to require
Agent, such Lender or such L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person or to impose on the Agent or any Lender a duty to
pursue or obtain any such refund.
 
(i)           The agreements in this Section 10.1 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
10.2           Illegality.  If after the date hereof any Lender shall determine
that the introduction of any Requirement of Law, or any change in any
Requirement of Law or in the interpretation or administration thereof, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its Lending Office to make LIBOR
Rate Loans, then, on notice thereof by such Lender to the Borrowers through
Agent, the obligation of that Lender to make LIBOR Rate Loans shall be suspended
until such Lender shall have notified Agent and the Borrower Representative that
the circumstances giving rise to such determination no longer exists.
 
(a)           Subject to clause (c) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full
all LIBOR Rate Loans of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
 
(b)           If the obligation of any Lender to make or maintain LIBOR Rate
Loans has been terminated, the Borrower Representative may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
 
 
106

--------------------------------------------------------------------------------

 
 
(c)           Before giving any notice to Agent pursuant to this Section 10.2,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.
 
10.3           Increased Costs and Reduction of Return.
 
(a)           If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any law
or regulation or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the date hereof,
there shall be any increase in the cost to such Lender or L/C Issuer of agreeing
to make or making, funding or maintaining any LIBOR Rate Loans or of issuing or
maintaining any Letter of Credit, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent for the
account of such Lender or L/C Issuer, additional amounts as are sufficient to
compensate such Lender or L/C Issuer for such increased costs; provided, that
the Borrowers shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the increased costs and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
(b)           If any Lender or L/C Issuer shall have determined that:
 
(i)           the introduction of any Capital Adequacy Regulation;
 
(ii)          any change in any Capital Adequacy Regulation;
 
(iii)         any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or
 
(iv)         compliance by such Lender or L/C Issuer (or its Lending Office) or
any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
 
 
107

--------------------------------------------------------------------------------

 
 
in the case of any of clauses (i) – (iv) subsequent to the date hereof, affects
the amount of capital required or expected to be maintained by such Lender or
L/C Issuer or any entity controlling such Lender or L/C Issuer and (taking into
consideration such Lender’s or such entities’ policies with respect to capital
adequacy and such Lender’s or L/C Issuer’s desired return on capital) determines
that the amount of such capital is increased as a consequence of its Revolving
Loan Commitment(s), loans, credits or obligations under this Agreement, then,
within thirty (30) days of demand of such Lender or L/C Issuer (with a copy to
Agent), the Borrowers shall pay to such Lender or L/C Issuer, from time to time
as specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
10.3(b) for any amounts incurred more than 180 days prior to the date that such
Lender or L/C Issuer notifies the Borrower Representative, in writing of the
amounts and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
10.4           Funding Losses.  The Borrowers agree to reimburse each Lender and
to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of:
 
(a)           the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Rate Loan (including payments made after
any acceleration thereof);
 
(b)           the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrower Representative has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;
 
(c)           the failure of the Borrowers to make any prepayment after the
Borrowers have given a notice in accordance with Section 1.7;
 
(d)           the prepayment (including pursuant to Section 1.8) of a LIBOR Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or
 
(e)           the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;
 
 
108

--------------------------------------------------------------------------------

 
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred.  Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
 
10.5           Inability to Determine Rates.  If Agent shall have determined in
good faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, Agent will forthwith give notice of such determination
to the Borrower Representative and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended
until Agent revokes such notice in writing.  Upon receipt of such notice, the
Borrower Representative may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it.  If the Borrower Representative
does not revoke such notice, the Lenders shall make, convert or continue the
Loans, as proposed by the Borrower Representative, in the amount specified in
the applicable notice submitted by the Borrower Representative, but such Loans
shall be made, converted or continued as Base Rate Loans.
 
10.6           Reserves on LIBOR Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the Borrower Representative
shall have received at least fifteen (15) days’ prior written notice (with a
copy to Agent) of such additional interest from the Lender.  If a Lender fails
to give notice fifteen (15) days prior to the relevant Interest Payment Date,
such additional interest shall be payable fifteen (15) days from receipt of such
notice.
 
10.7           Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower
Representative (with a copy to Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.
 
 
109

--------------------------------------------------------------------------------

 
 
ARTICLE XI.
DEFINITIONS
 
11.1           Defined Terms.  The following terms have the following meanings:
 
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.
 
“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.
 
“AEON” means AEON Co., Ltd., a company organized and existing under the laws of
Japan.
 
“AEON Affiliate” means, with respect to AEON, another Person who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with AEON.  A Person shall be deemed to control another
Person if the controlling Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the other
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“AEON Debt” means, collectively, all Indebtedness and other obligations under,
in connection with or relating to (i) the AEON Revolver Facility, (ii) the AEON
Term Loan Facility, (iii) the AEON USA Term Loan Facility, and (iv) any other
arrangements or extensions of credit made by AEON or any of its Affiliates to
the Company and its Subsidiaries.
 
“AEON Revolver Agreement” means that certain Secured Revolving Loan Agreement,
dated as of April 10, 2009, between the Company and AEON, as amended and
restated by that certain Amended and Restated Secured Revolving Loan Agreement,
dated as of December 28, 2009, as further amended, restated, amended and
restated, supplemented, modified, replaced or refinanced from time to time.
 
“AEON Revolver Documents” means the “Loan Documents” under and as defined in the
AEON Revolver Agreement.
 
 
110

--------------------------------------------------------------------------------

 
 
“AEON Revolver Facility” means the revolving credit facility in a principal
amount of $250,000,000 provided to the Company by AEON under the AEON Revolver
Documents.
 
“AEON Term Loan Agreement” means that certain Term Loan Facility Agreement,
dated as of February 25, 2009, between the Company and AEON, as  amended by that
certain First Amendment to Term Loan Facility Agreement, dated as of December
28, 2009, as further amended, restated, amended and restated, supplemented,
modified, replaced or refinanced from time to time.
 
“AEON Term Loan Facility” means the term loan facility in a principal amount of
$200,000,000 provided to the Company by AEON under the AEON Term Loan Documents.
 
“AEON Term Loan Documents” means the “Loan Documents” under and as defined in
the AEON Term Loan Agreement.
 
“AEON USA” means Aeon (U.S.A.), Inc., a Delaware corporation.
 
“AEON USA Term Loan Agreement” means that certain Term Loan Agreement, dated as
of July 16, 2008, between the Company and AEON USA, as amended by that certain
First Amendment to Term Loan Agreement, dated as of March 12, 2009, and as
further amended by that certain Second Amendment to Term Loan Agreement, dated
as of December 28, 2009, as further amended, restated, amended and restated,
supplemented, modified, replaced or refinanced from time to time.
 
“AEON USA Term Loan Documents” means the “Loan Documents” under and as defined
in the AEON USA Term Loan Agreement.
 
“AEON USA Term Loan Facility” means the term loan facility in a principal amount
of $50,000,000 provided to the Company by AEON USA under the AEON USA Term Loan
Documents.
 
“Affected Lender” has the meaning specified in Section 9.22.
 
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person.  Notwithstanding the foregoing, neither
Agent nor any Lender shall be deemed an “Affiliate” of any Credit Party or of
any Subsidiary of any Credit Party solely by reason of the provisions of the
Loan Documents.
 
 
111

--------------------------------------------------------------------------------

 
 
“Affiliated Lenders” means, as to any Lender, such Lender and its Affiliates and
Approved Funds.
 
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
 
“Agent Report” has the meaning specified in Section 8.5(c).
 
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$200,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
 
“Applicable Margin” means:
 
(a)           for the period commencing on the Closing Date through the last day
of first full calendar month following the six month anniversary of the Closing
Date, (i) if a Base Rate Loan, three and one half of one percent (3.50%) per
annum and (b) if a LIBOR Rate Loan, four and one half of one percent (4.50%) per
annum; and
 
(b)           thereafter, the Applicable Margin shall equal the applicable LIBOR
Rate Loan margin or Base Rate Loan margin in effect from time to time determined
as set forth below based upon Average Availability for the immediately preceding
calendar quarter pursuant to the appropriate column under the table below:
 
Revolving Loans and Swing Loans
 
Level
Average Availability
LIBOR Rate
Loan Margin
Base Rate Loan
Margin
       
I
Less than or equal to
$66,500,000
4.50%
3.50%
       
II
Greater than
$66,500,000 but less than
or equal to $133,000,000
4.25%
3.25%
       
II
Greater than
$133,000,000
4.00%
3.00%



 
 
112

--------------------------------------------------------------------------------

 
 
The Applicable Margin shall be subject to increase or decrease on a calendar
quarter basis.  Not more than ten (10) Business Days after the first day of each
calendar quarter, the Agent shall determine the Applicable Margin for such
calendar quarter (which shall be effective as of the first Business Day of such
calendar quarter) based on the Average Availability for the immediately
preceding calendar quarter.  In the event that the Agent is unable to determine
the Applicable Margin for any calendar quarter for any reason (including,
without limitation, the failure of the Borrowers to deliver a Borrowing Base
Certificate), then the Applicable Margin shall be deemed to be set at Level I.


Notwithstanding anything herein to the contrary, Swing Loans may not be LIBOR
Rate Loans.
 
“Approved Armored Car Carrier” means a third party armored car carrier that has
entered into an Armored Car Control Agreement with the Agent for the benefit of
the Secured Parties.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
 
“Armored Car Control Agreement” means an agreement, reasonably satisfactory to
Agent, establishing Agent’s control with respect to the cash, checks or other
items obtained by an armored car carrier from any Credit Party or otherwise
under the armored car carrier’s control, custody or possession pursuant to any
agreement or arrangement with any Credit Party.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by Agent, in substantially in the form of Exhibit 11.1(a) or any
other form approved by Agent.
 
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
 
“Availability” means, at any time, the amount by which (a) the Maximum Borrowing
Availability at such time, exceeds (b) the Aggregate Revolving Exposure at such
time.  Availability shall at all times be calculated based on trade payables
being paid currently in accordance with payment practices for the Borrowers in
effect as of the Closing Date, expenses and liabilities being paid in the
ordinary course of business and without acceleration of sales.
 
 
113

--------------------------------------------------------------------------------

 
 
“Availability Block” means, at any time, an amount equal to the lesser of (a)
ten percent (10.00%) of the Aggregate Revolving Loan Commitment then in effect
and (b) ten percent (10.00%) of the Borrowing Base, based upon the most recent
Borrowing Base Certificate received by Agent.
 
“Average Availability” means, for any period, the average daily Availability
during such period.
 
“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any of its Subsidiaries by GE Capital or any of
its Affiliates or by any Lender or any of its Affiliates: (a) any services
provided from time to time in connection with operating, collections, payroll,
trust, or other depository or disbursement accounts, including automatic
clearinghouse, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft and/or wire transfer
services; (b) commercial credit card and purchasing cards; (c) leases and
letters of credit and (d) other banking products or services approved by the
Agent; provided, however, that, except for Bank Products that have been provided
or arranged by GE Capital or an Affiliate of GE Capital, for any of the
foregoing to be included for purposes of a distribution under Section
1.10(c)(ii)(sixth) and for the purposes of the definition of “Obligations”, the
applicable bank product provider and the applicable Credit Party or Subsidiary
must have provided written notice to Agent of (i) the existence of such Bank
Product, (ii) the maximum dollar amount of obligations arising thereunder ("Bank
Product Amount"), and (iii) the methodology to be used by such parties in
determining the Bank Product Amount owing from time to time.
 
“Bank Product Amount” has the meaning specified in the definition of Bank
Product.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 3.00% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day, plus (y) 1.00%.  Any change in the Base Rate due to a change in any of
the foregoing shall be effective on the effective date of such change in the
Federal Funds Rate or LIBOR for an Interest Period of three months.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
 
114

--------------------------------------------------------------------------------

 
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Borrower” and “Borrowers” has the meaning specified in the preamble to this
Agreement.
 
“Borrower Materials” has the meaning specified in Section 9.10(d).
 
“Borrower Representative” has the meaning specified in Section 1.12.
 
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article I.
 
“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:
 
(a)           up to 85% of the book value of Eligible Credit Card Accounts at
such time;
 
(b)           up to 85% of the book value of Eligible PL Credit Card Accounts at
such time, multiplied by the NOLV Factor for PL Credit Card Receivables from
Private Label Credit Cards;
 
(c)           up to 85% of the book value of Eligible Inventory valued at the
lower of cost or market on a first-in, first-out basis, multiplied by the NOLV
Factor for Inventory; and
 
(d)           up to 85% of the book value of Eligible In-Transit Inventory
valued at the lower of cost or market on a first-in, first-out basis, multiplied
by the NOLV Factor for In-Transit Inventory;
 
in each case less Reserves established by Agent at such time in its Permitted
Discretion.  Notwithstanding the foregoing, in no event shall the amount of the
Borrowing Base comprised of Eligible In-Transit Inventory exceed the lesser of
(x) $25,000,000 and (y) ten percent (10.00%) of the sum of those items
identified in clauses (a) through (d) above.
 
“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Borrower and each Guarantor, in substantially the form of
Exhibit 11.1(b) hereto, duly completed as of a date acceptable to Agent in its
sole discretion.
 
“BPW” means BPW Acquisition Corp., a corporation organized under the laws of
Delaware.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.
 
 
115

--------------------------------------------------------------------------------

 
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
 
“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) or (d) above shall not exceed 365
days.
 
“Change in Control” means the occurrence of any of the following:  (a) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Company and its
Subsidiaries, taken as a whole, to any “person” (as that term is used in Section
13(d)(3) of the Securities Exchange Act of 1934); (b) the adoption by the
shareholders of Company of a plan relating to the liquidation or dissolution of
the Company; (c) the Company (by way of a report or any other filing pursuant to
Section 13(d) of the Securities Exchange Act of 1934, proxy, vote, written
notice or otherwise) becomes aware of the acquisition by any “person” or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, or any successor provision), including any
 
 
116

--------------------------------------------------------------------------------

 
 
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of
1934, or any successor provision), in a single transaction or in a series of
related transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, or any successor provision) of
50% or more of the total voting power of the voting Stock and Stock Equivalents
of the Company; (d) the first day on which a majority of the members of the
Board of Directors of the Company are not Continuing Directors; (e) the Company
consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting Stock and Stock
Equivalents of the Company or such other Person is converted into or exchanged
for cash, securities or other property or (f) except pursuant to a transaction
permitted under Section 5.3, the Company ceases to own, directly or indirectly,
one hundred percent (100%) of the issued and outstanding Stock and Stock
Equivalents of each of the other Borrowers, the other Credit Parties or any
Subsidiary of any of them, in each case, free and clear of all Liens, rights,
options, warrants or other similar agreements or understandings, other than
Liens in favor of Agent, for the benefit of the Secured Parties.
 
“Closing Date” means April 7, 2010.
 
“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.
 
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, that is at any time subject
to a security interest or Lien in favor of Agent, on behalf of itself, the
Lenders and the other Secured Parties, pursuant to the Guaranty and Security
Agreement or any other Collateral Document, in each case, to secure the
Obligations.
 
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the IP Security Agreements, the Mortgages, each Control Agreement, Armored Car
Control Agreement, and all other guaranties, security agreements, pledge
agreements, patent security agreement, trademark security agreements, lease
assignments, bailee agreements, customs broker agreements, guarantees and other
similar agreements, and all amendments, restatements, modifications or
supplements thereof or thereto, by or between any one or more of any Credit
Party and any Lender, L/C Issuer or Agent for the benefit of Agent, the Lenders
and other Secured Parties now or hereafter delivered to the Lenders, L/C Issuers
or Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any Lender, L/C Issuer or Agent for the benefit of Agent, the Lenders
and the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.
 
 
117

--------------------------------------------------------------------------------

 
 
“Collection Account” means that certain account of Agent, account number ending
in xxxx9513 (with account name ”General Electric Capital Corporation CFS CIF
Collection Account”) in the name of Agent at Deutsche Bank Trust Company
Americas (ABA# 021-001-033, or such other account as may be specified in writing
by Agent as the “Collection Account.”
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person.  The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.
 
“Continuing Directors” means, as of any date of determination, those members of
the Board of Directors of the Company, each of whom: (1) was a member of such
Board of Directors on the Closing Date; or (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
 
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, license agreement, document or
agreement to which such Person is a party or by which it or any of its Property
is bound.
 
“Control Account” means each deposit account now or hereafter owned by the
Credit Parties, other than (i) payroll accounts (so long as each such payroll
account is a zero balance account), withholding tax and other fiduciary
accounts, (ii) local store operating accounts with cash or cash equivalents not
exceeding $1,000,000 at any time in the aggregate for all such local store
operating accounts and (iii) deposit accounts not maintained in the United
States with cash or cash equivalents not exceeding $500,000 at any time in the
aggregate for all such accounts.
 
“Control Agreement” means a tri-party deposit account, securities account, or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance satisfactory to Agent and in any event providing
to Agent “control” of such deposit account, securities or commodities account
(including, without limitation, any lockbox or similar arrangements) within the
meaning of Articles 8 and 9 of the UCC, as applicable.
 
 
118

--------------------------------------------------------------------------------

 
 
“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable law in or relating to copyrights and all
mask work, database and design rights, whether or not registered or published,
all registrations and recordations thereof and all applications in connection
therewith.
 
“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of even date herewith, made in favor of Agent, for the benefit of the Secured
Parties, by each applicable Credit Party, as amended from time to time.
 
“Credit Card Agreements” shall mean all agreements or notices, each in form and
substance reasonably satisfactory to Agent, now or hereafter entered into by
Borrowers with any credit card issuer or any credit card processor, as the same
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, including, without limitation, any agreements or notices entered into
in connection with any Private Label Credit Cards; provided, that any such
credit card agreement or notice shall provide, among other things, that each
such credit card processor shall transfer all proceeds due with respect to
credit card charges for sales (net of expenses and chargebacks of the credit
card issuer or processor) by Borrowers received by it (or other amounts payable
by such credit card processor) into a designated concentration account on a
daily basis, or on such other basis as the Agent may agree in writing in the
exercise of its Permitted Discretion.
 
“Credit Card Receivables” shall mean, collectively, all present and future
rights of Borrowers to payment from (a) any major credit card issuer or major
credit card processor arising from sales of goods or rendition of services to
customers who have purchased such goods or services using a credit or debit card
and (b) any major credit card issuer or major credit card processor in
connection with the sale or transfer of Accounts arising pursuant to the sale of
goods or rendition of services to customers who have purchased such goods or
services using a credit card or a debit card, including, but not limited to, all
amounts at any time due or to become due from any major credit card issuer or
major credit card processor under the Credit Card Agreements or otherwise.
 
“Credit Parties” means each Borrower, each Guarantor and each other Person (i)
which executes a guaranty of the Obligations, (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and (iii)
all of the Stock of which is pledged to Agent for the benefit of the Secured
Parties.
 
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
 
 
119

--------------------------------------------------------------------------------

 
 
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(g), and (b) the sale or transfer by a
Borrower or any Subsidiary of a Borrower of any Stock or Stock Equivalent issued
by any Subsidiary of a Borrower and held by such transferor Person.
 
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.
 
“Eligible Credit Card Accounts” means all of the Credit Card Receivables (net of
fees) of the Borrowers that arise in the ordinary course of business, which have
been earned by performance, that are not excluded as ineligible by virtue of one
or more of the criteria set forth below and are reflected in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the
Agent.  None of the following shall be deemed to be Eligible Credit Card
Accounts:
 
(a)           Credit Card Receivables due from major credit card processors that
have been outstanding for more than five (5) Business Days from the date of
sale;
 
(b)           Credit Card Receivables due from major credit card processors with
respect to which a Borrower does not have good, valid and marketable title
thereto, free and clear of any Lien (other than (x) the Liens of the Agent and
(y) Liens permitted by, and subject to the requirements of, subsection 5.1(o)
and subsection 5.1(p));
 
(c)           Credit Card Receivables due from major credit card processors that
are not subject to a first priority perfected security interest in favor of the
Agent, as applicable, for its own benefit and the benefit of the other Lenders;
 
(d)           Credit Card Receivables due from major credit card processors
which are disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted by the related credit card processor (but only to
the extent of such dispute, counterclaim, offset or chargeback);
 
(e)           Credit Card Receivables due from major credit card processors as
to which the credit card processor has the right under certain circumstances to
require the Borrowers to repurchase such Accounts from such credit card
processor;
 
(f)            Except as otherwise approved by the Agent, Credit Card
Receivables due from major credit card processors as to which the Agent has not
received an acceptable Credit Card Agreement;
 
 
120

--------------------------------------------------------------------------------

 
 
(g)           Accounts due from major credit card processors (other than Visa,
Mastercard, American Express, Diners Club and Discover) which the Agent
determines, in its Permitted Discretion, to be unlikely to be collected;
 
(h)           Credit Card Receivables due from major credit card processors
which are not located in the United States of America;
 
(i)             Credit Card Receivables that are not denominated in U.S.
dollars; or
 
(j)             Credit Card Receivables arising from Private Label Credit Cards.
 
Notwithstanding the above, the Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust the criteria set forth above, to
establish new criteria and to adjust the applicable advance rate with respect to
Eligible Credit Card Accounts, in its Permitted Discretion, subject to the
approval of all Lenders in the case of adjustments, new criteria or changes in
the applicable advance rates which have the effect of making more credit
available.  The Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Credit Card Accounts (including, without limitation,
for estimates, chargeback or other accrued liabilities or offsets by credit card
processors and amounts to adjust for claims, offsets, defenses or counterclaims
or other material disputes with an Account Debtor) from time to time in its
Permitted Discretion.
 
“Eligible In-Transit Inventory” means, without duplication of other Eligible
Inventory, all finished goods Inventory owned by a Borrower, which Inventory is
initially located outside of the United States and is in transit for not more
than thirty (30) days directly from the point of shipment to one of such
Borrower’s points of sale located in the continental United States (“In-Transit
Inventory”), provided that (a) a Borrower has title to such In-Transit
Inventory, (b) such In-Transit Inventory is not subject to a negotiable bill of
lading or other negotiable document of title and the shipping documents relating
to such In-Transit Inventory (including, without limitation, so-called
“forwarders cargo receipts” or “non-negotiable seaway bills of lading”)
acceptable to Agent have been delivered to Agent or an agent acting on behalf of
Agent or an agent of such agent and such shipping documents name a Borrower as
owner and shipper and Agent, as secured party, as consignee (or such other
arrangements reasonably satisfactory to the Agent relating to such shipping
documents in respect of such Inventory shall have been made), (c) is insured
under the cargo transit policy identified in Schedule 3.18 or a renewal or
replacement policy with respect thereto that provides substantially the same or
better coverage, (d) such In-Transit Inventory is subject, to the reasonable
satisfaction of Agent, to a first priority perfected security interest in and
lien upon such In-transit Inventory in favor of Agent (except for any possessory
lien upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to such
Credit Party for which Reserves reasonably satisfactory to Agent have been
established with respect thereto) for its own benefit and the benefit of the
other Secured Parties, (e) each relevant freight carrier, freight forwarder,
customs broker and shipping company in possession of such In-Transit Inventory
or, to the extent requested by Agent, documents relating thereto shall have (x)
entered into bailee arrangements satisfactory to Agent, for the benefit of the
Secured Parties and (y) indicated or otherwise acknowledged Agent’s security
interest in such In-Transit Inventory and in any shipping documents issued or
carried by such freight carrier or shipping company (including, without
limitation, waybills, airway bills, seaway bills, receipts, or any similar
document), in each case, in a manner satisfactory to Agent, and (f) otherwise
meets the criteria for “Eligible Inventory” hereunder (other than the
eligibility criteria set forth in clause (f) or (s) of the definition of
“Eligible Inventory”).  Agent shall have the right to establish, modify, or
eliminate Reserves against Eligible In-Transit Inventory from time to time in
its Permitted Discretion.  In addition, Agent reserves the right, at any time
and from time to time after the Closing Date, to adjust any of the applicable
criteria, to establish new criteria and to adjust advance rates with respect to
Eligible In-Transit Inventory in its Permitted Discretion, subject to the
approval of all Lenders in the case of adjustments, new criteria or changes in
advance rates which have the effect of making more credit available.
 
 
121

--------------------------------------------------------------------------------

 
 
“Eligible Inventory” means all of the finished goods Inventory owned by a
Borrower and properly reflected in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent, except any Inventory
to which any of the exclusionary criteria set forth below applies.  Eligible
Inventory shall not include the following Inventory of a Borrower:
 
(a)           Inventory that is excess, obsolete, unsaleable, shopworn, seconds
(other than Inventory fit for sale in the Ordinary Course of Business at its
outlet Store locations) or samples (including, without limitation, Inventory
used for floor planning and marketing purposes or located in any call center or
so-called “sample room”);
 
(b)           Inventory that is damaged or unfit for sale;
 
(c)           Inventory is located at any site if the aggregate book value of
Inventory at any such location is less than $25,000;
 
(d)           Inventory that is placed on consignment;
 
(e)           Inventory that (i) is not located on premises owned, leased or
rented by a Borrower and set forth in Schedule 3.21, (ii) is stored at a leased
location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent, or (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves reasonably satisfactory
to Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent, or (v) is
located at a closed Store;
 
(f)            Inventory that is in transit, except for Inventory in transit
between domestic locations of the Borrowers as to which Agent’s Liens have been
perfected at origin and destination;
 
 
122

--------------------------------------------------------------------------------

 
 
(g)           Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
 
(h)           Inventory that consists of packing or shipping materials, or
manufacturing supplies;
 
(i)            Inventory that consists of tooling or replacement parts;
 
(j)            Inventory that consists of display items (other than such
Inventory which is undamaged and fit for sale in the Ordinary Course of Business
);
 
(k)           Inventory that consists of goods which have been returned to the
vendor;
 
(l)            Inventory that consists of goods which have been returned by any
buyer (other than such Inventory which is undamaged and fit for sale in the
Ordinary Course of Business );
 
(m)           Inventory that consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available;
 
(n)           Inventory that is not covered by insurance reasonably acceptable
to Agent;
 
(o)           Inventory that is not owned by a Borrower or is subject to Liens
other than Permitted Liens described in subsections 5.1(b), (c), (d), (f), (o)
and (p) (provided that, with respect to Permitted Liens described in subsections
5.1(c), (d) and (f), Reserves reasonably satisfactory to Agent have been
established with respect thereto) or rights of any other Person (including the
rights of a purchaser that has made progress payments and the rights of a surety
that has issued a bond to assure a Borrower’s performance with respect to that
Inventory);
 
(p)           Inventory that is not subject to a first priority perfected Lien
in favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves);
 
(q)           Inventory that is covered by a negotiable document of title,
unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties;
 
(r)           Inventory (other than raw materials) that is not of a type held
for sale in the Ordinary Course of Business of such Borrower;
 
(s)           Inventory that is located outside of the United States; or
 
 
123

--------------------------------------------------------------------------------

 
 
(t)            Inventory that consists of raw materials, parts, work-in-process,
subassemblies or other unfinished goods.
 
Agent shall have the right to establish, modify, or eliminate Reserves against
Eligible Inventory from time to time in its Permitted Discretion.  In addition,
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the applicable criteria, to establish new criteria and to
adjust advance rates with respect to Eligible Inventory in its Permitted
Discretion, subject to the approval of all Lenders in the case of adjustments,
new criteria or changes in advance rates which have the effect of making more
credit available.
 
“Eligible PL Credit Card Accounts” means all of the PL Credit Card Receivables
(net of unapplied cash) of Talbots Finance that are purchased in the ordinary
course of business from TCNB pursuant to the Private Label Credit Card
Agreements, that are not excluded as ineligible by virtue of one or more of the
criteria set forth below and are reflected in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to the Agent.  None of the
following shall be deemed to be Eligible PL Credit Card Accounts:
 
(a)            PL Credit Card Receivables that are more than sixty (60) days
past the contractual due date therefor;
 
(b)            PL Credit Card Receivables (i) which have not been originated by
TCNB and sold to Talbots Finance pursuant to the Private Label Credit Card
Agreements, (ii) as to which the sale to Talbots Finance has not been fully
perfected pursuant to arrangements satisfactory to the Agent, (iii) for which
Talbots Finance has not made payment in cash to TCNB pursuant the Private Label
Credit Card Agreements, (iv) which do not constitute “Eligible Receivable” under
the Private Label Credit Card Agreements, and (v) with respect to which Talbots
Finance does not have good, valid and marketable title thereto, free and clear
of any Lien (other than (x) the Liens of the Agent and (y) Liens permitted by,
and subject to the requirements of, subsection 5.1(o) and subsection 5.1(p));
 
(c)            PL Credit Card Receivables that are not subject to a first
priority perfected security interest in favor of the Agent, as applicable, for
its own benefit and the benefit of the other Lenders;
 
(d)            PL Credit Card Receivables which are subject to recourse, are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted (but only to the extent of such dispute, counterclaim, offset
or chargeback);
 
(e)            PL Credit Card Receivables which are evidenced by a promissory
note or other instrument for the payment of money;
 
(f)            [reserved];
 
(g)           PL Credit Card Receivables as to Accounts where the obligor
thereon has died or been declared incompetent, or (i) has voluntarily commenced
any proceeding or filed any petition seeking liquidation, reorganization or
other relief under any federal or state bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) has applied for or consented to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official, (iii) has made a general assignment for the benefit of
creditors, (iv) shall have become unable, admitted in writing its inability or
failed generally to pay his debts as they become due; or (v) an involuntary
proceeding shall have been commenced or an involuntary petition shall be filed
against such obligor seeking any of the foregoing;
 
 
124

--------------------------------------------------------------------------------

 
 
(h)           PL Credit Card Receivables as to Accounts which have been
classified as counterfeit, canceled or fraudulent or for which any card issued
in connection therewith has been stolen or lost;
 
(i)           PL Credit Card Receivables which have been charged-off or should
have been charged-off in accordance with Requirements of Law or in accordance
with the Borrowers usual and customary practices;
 
(j)           PL Credit Card Receivables with respect to which the obligor is
subject to any consumer credit counseling;
 
(k)           PL Credit Card Receivables which the Agent determines, in its
Permitted Discretion, to be unlikely to be collected;
 
(l)           PL Credit Card Receivables due from account debtors which are not
located in the United States of America; or
 
(m)           PL Credit Card Receivables that are not denominated in U.S.
dollars.
 
Notwithstanding the above, the Agent reserves the right, at any time and from
time to time after the Closing Date, to adjust the criteria set forth above, to
establish new criteria and to adjust the applicable advance rate with respect to
Eligible PL Credit Card Accounts, in its Permitted Discretion, subject to the
approval of all Lenders in the case of adjustments, new criteria or changes in
the applicable advance rates which have the effect of making more credit
available.  The Agent shall have the right to establish, modify or eliminate
Reserves against Eligible PL Credit Card Accounts (including, without
limitation, for estimates, chargeback or other accrued liabilities or offsets by
credit card processors and amounts to adjust for material claims, offsets,
defenses or counterclaims or other material disputes with an Account Debtor, and
including any deterioration in the credit quality of TCNB) from time to time in
its Permitted Discretion.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety (including, human, health and safety in the
workplace), the environment and natural resources, and including public
notification requirements and environmental transfer of ownership, notification
or approval statutes.
 
 
125

--------------------------------------------------------------------------------

 
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.
 
“Equity Plan” means The Talbots, Inc. 1993 Executive Stock Based Incentive Plan,
The Talbots, Inc. 2003 Executive Stock Based Incentive Plan (as amended), The
Talbots, Inc. Restated Directors Plan as of February 3, 2007, and any amended,
successor or equity plan that may be approved from time to time by the Board of
Directors of the Compensation Committee of the Company.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.
 
 
126

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning specified in Section 7.1.
 
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.
 
“Excluded Equity Issuance” means Net Issuance Proceeds resulting from the
issuance of (a) Stock or Stock Equivalents by the Company to directors,
management or employees of a Credit Party under any employee stock option or
stock purchase plan or other employee benefits plan in existence from time to
time, (b) Stock or Stock Equivalents by a Wholly-Owned Subsidiary of a Borrower
to a Borrower or another Wholly-Owned Subsidiary of a Borrower constituting an
Investment permitted hereunder, and (c) Stock or Stock Equivalents by a Foreign
Subsidiary of such Foreign Subsidiary to qualify directors where required
pursuant to a Requirement of Law or to satisfy other requirements of applicable
law, in each instance, with respect to the ownership of Stock of Foreign
Subsidiaries.
 
“Excluded Subsidiaries” means TCNB and the J. Jill Entities.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
 
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.
 
 
127

--------------------------------------------------------------------------------

 
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“Fee Letter” means the letter agreement, dated as of December 8, 2009, between
the Borrower Representative and Agent, as amended from time to time.
 
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
 
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
 
“Financial Statement Compliance Certificate” means a certificate of a
Responsible Officer of the Borrower Representative in substantially the form of
Exhibit 4.2(b) hereto.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.
 
“Fiscal Month” means each monthly accounting period of Borrowers calculated in
accordance with the National Retail Federation calendar.
 
“Fiscal Quarter” means successive 13-week periods (each such 13 week period to
begin on a Sunday and end on a Saturday) of Borrowers of any Fiscal Year;
provided that for any 53-week Fiscal Year, the last Fiscal Quarter of such
Fiscal Year shall consist of the successive 14-week period from and including
the first day after the third Fiscal Quarter of such Fiscal Year through and
including the last day of such Fiscal Year.
 
“Fiscal Year” means the annual accounting period of Borrowers ending on the
Saturday nearest to January 31st in each calendar year calculated in accordance
with the National Retail Federation calendar.
 
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines.  Flood Insurance shall be in an amount equal to the full replacement
cost of such Real Estate or as otherwise reasonably required by Agent, with
deductibles reasonably acceptable to Agent.
 
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code,
including but not limited to Talbots (Canada) Corporation.
 
 
128

--------------------------------------------------------------------------------

 
 
“Funds Flow Memorandum” has the meaning specified in Section 2.1(l).
 
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.
 
“Gift Card Reserve” means, at any time of determination, an amount equal to
fifty percent (50%) of the aggregate value at such time of all outstanding gift
certificates and gift cards of the Credit Parties or any of their Subsidiaries
entitling the holder thereof to use all or a portion of the value of any such
gift certificate or gift card to pay all or a portion of the purchase price for
any Inventory of the Credit Parties.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
“Guarantors” means, collectively, the Subsidiaries of the Borrowers listed on
Schedule 3.19 on the Closing Date (other than the Excluded Subsidiaries and the
Merger Subsidiary) and each other Subsidiary of the Borrowers that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 4.13(b).  As of the Closing Date, the Guarantors are Talbots Classics,
Inc.; Talbots Import, LLC; Birch Pond Realty Corporation; Talbots International
Retailing Limited, Inc.; Talbots (U.K.) Retailing Limited; and Talbots (Canada),
Inc.
 
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent, by the Borrowers and the Guarantors in favor of Agent, for
the benefit of the Secured Parties, as the same may be amended, restated and/or
modified from time to time, together with each other guaranty and security
agreement executed and delivered by any other Credit Party in favor of the Agent
and the Secured Parties.
 
“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.
 
 
129

--------------------------------------------------------------------------------

 
 
“Impacted Lender” means any Lender that fails promptly to provide Agent, upon
Agent’s request, satisfactory assurance that such Lender will not become a
Non-Funding Lender.
 
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the scheduled Revolving Termination Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above; provided, that “Indebtedness”
shall not include any assessment, imposition or other governmental charge
relating to Taxes (or any interest or penalties related thereto).
 
“Indemnified Matters” has the meaning specified in Section 9.6.
 
“Indemnitees” has the meaning specified in Section 9.6.
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
 
 
130

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any applicable law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.  For the avoidance of any doubt,
Intellectual Property shall not include any customer lists.
 
“Intercreditor Agreements” means, collectively, the Term Loan B Intercreditor
Agreement and the Supplemental L/C Facility Intercreditor Agreement.
 
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate Loans (including Swing Loans) the first day of each month.
 
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two or three months thereafter, as selected by the
Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:
 
(a)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;
 
(b)           any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 
(c)           no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.
 
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
 
“In-Transit Inventory” has the meaning specified in the definition of “Eligible
In-Transit Inventory”.
 
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.
 
 
131

--------------------------------------------------------------------------------

 
 
“Investments” has the meaning specified in Section 5.4.
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property, other than shrink-wrap licenses or
licenses for off-the-shelf software.
 
“IP Security Agreements” means, collectively, the Patent Security Agreement,
Copyright Security Agreement and Trademark Security Agreement, in each case,
made in favor of Agent, for the benefit of the Secured Parties, by each
applicable Credit Party, as amended from time to time.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.
 
“J. Jill Contingent Obligation Deposit” mean cash, in an aggregate amount not to
exceed $17,000,000, on deposit at deposit account number ending xxxx0180
maintained by the Company with HSBC Bank USA, National Association, provided
that such account shall be subject to a Control Agreement.
 
“J. Jill Entities” means J. Jill, LLC and J. Jill, G.P.
 
“J. Jill Sale” means the sale of the J. Jill Entities, pursuant to that certain
Asset Purchase Agreement, dated as of June 7, 2009, by and among the Company,
Talbots Group, J. Jill, LLC, Birch Pond Realty Corporation and Jill Acquisition
LLC.
 
“Landlord Lien State” means the states of Washington, Virginia, Pennsylvania and
such other state(s) or jurisdictions in which a landlord’s claim for rent or
other obligations has priority over the Lien of Agent in any of the Collateral.
 
“Large Inventory Location” means any distribution center, warehouse,
cross-docking station or storage facility at which Inventory is located.
 
 
132

--------------------------------------------------------------------------------

 
 
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.
 
“L/C Reimbursement Agreement” has the meaning specified in Section 1.1(b)(i)(C).
 
“L/C Reimbursement Date” has the meaning specified in Section 1.1(b)(v).
 
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
 
“L/C Request” has the meaning specified in Section 1.1(b)(ii).
 
“L/C Sublimit” has the meaning specified in Section 1.1(b)(i)(A).
 
“Lender” has the meaning specified in the preamble to this Agreement.
 
“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”),
(a) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, (b) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (c) such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by) the
U.S. government or other Governmental Authority, or (d) such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt.  For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of “Affiliate”.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.
 
“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in subsection 1.1(b) with respect to
any Letter of Credit.  The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.
 
 
133

--------------------------------------------------------------------------------

 
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“LIBOR” means, for each Interest Period, the higher of (a) the offered rate per
annum for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day in such Interest Period or (b) the offered
rate per annum for deposits of Dollars for an Interest Period of three (3)
months that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day of the applicable
Interest Period.  If no such offered rate exists, such rate will be the rate of
interest per annum, as determined by Agent at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.
 
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.
 
“Lien Waiver” means an agreement, in form and substance satisfactory to the
Agent, and otherwise which (a) for any Collateral located on leased premises,
the lessor waives or subordinates any Lien it may have on the Collateral, and
agrees to permit the Agent to enter upon the premises and remove the Collateral
or to use the premises to store or dispose of the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any documents in its possession relating to the Collateral as agent for the
Agent, and agrees to deliver the Collateral to the Agent upon request; and (c)
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Agent’s Lien, waives or subordinates any Lien it may have on
the Collateral, and agrees to deliver the Collateral to the Agent upon request.
 
 
134

--------------------------------------------------------------------------------

 
 
“Loan” means an extension of credit by a Lender to the Borrowers pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.
 
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the L/C
Reimbursement Agreements, the Collateral Documents, the Subordination Agreement,
the Intercreditor Agreements, the Private Label Credit Card Access and
Monitoring Agreement, PLCC Certificate, the Borrowing Base Certificate and all
documents delivered to Agent and/or any Lender in connection with any of the
foregoing.
 
“Local Deposit Accounts” has the meaning specified in Section 4.11.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Borrower or the Credit Parties taken as a
whole; (b) a material impairment of the ability of any Borrower or the Credit
Parties, taken as a whole, to perform in any material respect their respective
obligations under any Loan Document; (c) a material impairment of the rights and
remedies of the Agent or any Lender under any Loan Document or (d) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
of any Loan Document, (ii) the perfection or priority of any Lien granted to the
Lenders or to Agent for the benefit of the Secured Parties under any of the
Collateral Documents or (iii) the realizable value of the Collateral.  Without
limiting the generality of the foregoing, any event or occurrence which results
or would reasonably be expected to result in Liabilities to the Credit Parties
in excess of $25,000,000 individually or in the aggregate shall be deemed to
have a Material Adverse Effect.
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$15,000,000 in the aggregate.
 
“Maximum Borrowing Availability” means, at any time, an amount equal to the
lesser of (a) the Aggregate Revolving Loan Commitment then in effect and (b) the
result of (i) the Borrowing Base at such time minus (ii) the Availability Block
at such time.
 
“Maximum Lawful Rate” has the meaning specified in Section 1.3(d).
 
“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the Borrowers.
 
“Merger Capital” has the meaning specified in Section 2.1(b)(ii).
 
“Merger Documents” means the agreement and plan of merger dated as of December
8, 2009 and in form and substance reasonably satisfactory to the Agent and all
other material documents executed between or among the Credit Parties and their
Affiliates and BPW and its Affiliates in connection with the Merger Transaction,
including, without limitation each of the following documents, each of which
shall be in form and substance reasonably satisfactory to the Agent.
 
 
135

--------------------------------------------------------------------------------

 
 
“Merger Subsidiary” means (a) prior to the consummation of the Merger
Transaction, Tailor Acquisition, Inc., a corporation organized under the laws of
the state of Delaware and a newly-formed, wholly-owned direct Subsidiary of the
Company, and upon the consummation of the Merger Transaction, and (b) at any
time after the consummation of the Merger Transaction, BPW Acquisition Corp, a
corporation organized under the laws of the state of Delaware, as successor by
merger to Tailor Acquisition, Inc.
 
“Merger Transaction” has the meaning specified in Section 2.1(b)(iv).
 
“Minimum TCNB Deposit” means, with respect to the Company, the minimum deposit
balance required to be maintained by the Company on deposit with TCNB pursuant
to Requirements of Law.
 
“MNPI” has the meaning specified in Section 9.10(a).
 
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
 
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
 
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.
 
“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of a
Borrower.
 
“Net Orderly Liquidation Value” means the cash proceeds of Inventory, In-Transit
Inventory and/or Credit Card Receivables of the Borrowers that arise in the
ordinary course of business from Private Label Credit Cards, as applicable,
which could be obtained in an orderly liquidation (net of all liquidation
expenses, costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory,
In-Transit Inventory and/or PL Credit Card Receivables from Private Label Credit
Cards delivered to Agent by an appraiser reasonably acceptable to Agent.
 
 
136

--------------------------------------------------------------------------------

 
 
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Disposition (i) the direct costs relating to
such Disposition excluding amounts payable to a Borrower or any Affiliate of a
Borrower, (ii) sale, use or other transaction taxes paid or payable as a result
thereof, and (iii) amounts required to be applied to repay principal, interest
and prepayment premiums and penalties on Indebtedness secured by a Lien on the
asset which is the subject of such Disposition and (b) in the event of an Event
of Loss, (i) all money actually applied to repair or reconstruct the damaged
Property or Property affected by the condemnation or taking, (ii) all of the
costs and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, and (iii) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments.
 
“NOLV Factor” means at any time (a) with respect to Inventory, the quotient of
the Net Orderly Liquidation Value of Inventory divided by the book value of
Inventory, (b) with respect to PL Credit Card Receivables of the Borrowers that
arise in the Ordinary Course of Business from Private Label Credit Cards, the
quotient of the Net Orderly Liquidation Value of such PL Credit Card Receivables
divided by the book value of such PL Credit Card Receivables, in each case,
expressed as a percentage and (c) with respect to In-Transit Inventory, the
quotient of the Net Orderly Liquidation Value of In-Transit Inventory divided by
the book value of In-Transit Inventory, in each case, as reflected on the most
recent appraisal received by Agent; provided that with respect to Inventory and
In-Transit Inventory in order to more accurately reflect the dates when a sale
of such Inventory or In-Transit Inventory might take place, the Agent may, in
the Agent’s Permitted Discretion, (i) calculate the NOLV Factor based upon the
Net Orderly Liquidation Value of Inventory and/or In-Transit Inventory for the
periods occurring after the date on which the Borrowing Base is being calculated
or (ii) impose reserves to reflect the likely future sale date of such Inventory
and/or In-Transit Inventory.  The NOLV Factor will be increased or reduced
promptly upon receipt by Agent of each updated appraisal.
 
“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due, (b) that has given verbal or written notice to a
Borrower, Agent or any Lender or has otherwise publicly announced that such
Lender believes it will fail to fund all payments required to be made by it or
fund all purchases of participations required to be funded by it under this
Agreement and the other Loan Documents, (c) as to which Agent has a good faith
belief that such Lender or an Affiliate of such Lender has defaulted in
fulfilling its obligations (as a lender, agent or letter of credit issuer) under
one or more other syndicated credit facilities or (d) with respect to which one
or more Lender-Related Distress Events has occurred with respect to such Person
or any Person that directly or indirectly controls such Lender and Agent has
determined that such Lender may become a Non-Funding Lender.  For purposes of
this definition, control of a Person shall have the same meaning as in the
second sentence of the definition of Affiliate.
 
 
137

--------------------------------------------------------------------------------

 
 
“Non-U.S. Lender Party” means each of Agent, each Lender (or any transferee or
assignee thereof), each L/C Issuer, each SPV and each participant, in each case
that is not a United States person as defined in Section 7701(a)(30) of the
Code.
 
“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.
 
“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.
 
“Notice of Conversion/Continuation” has the meaning specified in Section 1.6(a).
 
“Obligations” means (i) all Loans (including Letters of Credit) and other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by any Credit Party to any Lender, Agent, any L/C Issuer, any Secured Swap
Provider or any other Person required to be indemnified, that arises under any
Loan Document or any Secured Rate Contract, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and (ii) all obligations and
liabilities in respect of Bank Products owing by any Credit Party or any of its
Subsidiaries to GE Capital or any of its Affiliates or any Lender or any of its
Affiliates, now existing or hereafter arising and however acquired.
 
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
 
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
 
“Other Taxes” has the meaning specified in Section 10.1(b).
 
“Overadvance” has the meaning specified in Section 1.1(a).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable law in or relating to letters patent and
applications therefor.
 
 
138

--------------------------------------------------------------------------------

 
 
“Patent Security Agreement” means the Patent Security Agreement, dated as of
even date herewith, made in favor of Agent, for the benefit of the Secured
Parties, by each applicable Credit Party, as amended from time to time.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.
 
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Liens” has the meaning specified in Section 5.1.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c), 5.5(d), 5.5(f) or
5.5(g) that (a) has an aggregate outstanding principal amount not greater than
the aggregate principal amount of the Indebtedness being refinanced or extended,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended, (f) in the case of Indebtedness permitted under
subsection 5.5(f) or 5.5(g), the lender party to such Permitted Refinancing
transaction agrees to be bound by the Term Loan B Intercreditor Agreement or the
Supplemental L/C Facility Intercreditor Agreement, as applicable and (g) is
otherwise on terms no less favorable to the Credit Parties, taken as a whole,
than those of the Indebtedness being refinanced or extended; provided, however,
that such Indebtedness shall not constitute a “Permitted Refinancing” if, at the
time such Indebtedness is incurred, created or assumed, a Default or Event of
Default has occurred and is continuing or would result therefrom.
 
“Permitted Store Closures” means (y) the closure or liquidation of a Store in
the United States by the Borrowers or any Subsidiary of the Borrowers; provided
that (a) neither the Borrowers nor any of their Subsidiaries shall close or
liquidate, as of any date of determination, in any Fiscal Year Stores
representing more than 5% of all Stores in the United States at the commencement
of such Fiscal Year and (b) if the number of Stores that the Borrowers or their
Subsidiaries intend to close or liquidate on any date of determination in a
Fiscal Year when aggregated with the number of Stores closed or liquidated by
the Borrowers or their Subsidiaries prior to such date within the same Fiscal
Year exceed thirty (30) Stores in the United States, then all such Stores that
are being closed or liquidated on such date plus any Stores closed or liquidated
on any date thereafter in the same Fiscal Year shall be closed or liquidated by
a liquidator or under the supervision of a consultant (such liquidator or
consultant shall be reasonably acceptable to the Agent) and pursuant to
liquidation or consulting arrangements reasonably acceptable to Agent and (z)
the closure or liquidation of a Store outside of the United States.
 
 
139

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
 
“PLCC Certificate” means the Certificate regarding Private Label Credit Card
Agreements, dated as of the Closing Date, from the Borrowers and TCNB to the
Agent.
 
“PL Credit Card Receivables” shall mean, collectively, all present and future
Accounts and rights to payment owned by Talbots Finance, and as to which Talbots
Finance has title, arising from sales of goods or rendition of services in the
ordinary course of business, which have been earned by performance, to customers
who have purchased such goods or services using a Private Label Credit Card.
 
“Private Label Credit Card” shall mean a credit card that bears the Company’s
trademark and/or logo and is issued and administered pursuant to the Private
Label Credit Card Agreements.
 
“Private Label Credit Card Agreements” shall mean each of the documents set
forth on Schedule 1.1(d) governing the arrangements among the Borrowers and
their Subsidiaries with respect to each Private Label Credit Card, each as in
effect on the Closing Date.
 
“Private Label Credit Card Access and Monitoring Agreement” shall mean the
Private Label Credit Card Access and Monitoring Agreement, dated as of the
Closing Date, between Agent, the Borrowers and TCNB.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
“Rate Contract Reserve” means the aggregate amount of reserves established by
the Agent from time to time in its Permitted Discretion in respect of the
Obligations of the Credit Parties under any Secured Rate Contract.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
 
 
140

--------------------------------------------------------------------------------

 
 
“Register” has the meaning specified in Section 1.4(b).
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
 
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Rent and Charges Reserve” means the aggregate of (a) all rent and other amounts
owing by any Credit Party, that is not paid within ten (10) days of the due date
therefor, to any landlord, warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person who possesses any Collateral or could
assert a Lien on any Collateral, and (b) in the case of Inventory located at a
leased premise located in a jurisdiction that permits the imposition of a
landlord’s lien that is senior or superior to the Liens of Agent on such
Inventory or at a Large Inventory Location, a reserve at least equal to two
months rent payable to any such Person, unless such Person has executed a Lien
Waiver satisfactory to the Agent.
 
“Required Lenders” means, as of any date of determination (a) at any time there
shall be less than four non-Affiliated Lenders, all Lenders and (b) at any time
there shall be four or more non-Affiliated Lenders, at least three
non-Affiliated Lenders then holding more than fifty percent (50%) of the sum of
the Aggregate Revolving Loan Commitment then in effect, or if the Aggregate
Revolving Loan Commitments have terminated, at least three non-Affiliated
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
 
 
141

--------------------------------------------------------------------------------

 
 
“Replacement Lender” has the meaning specified in Section 9.22.
 
“Reserves” means, with respect to the Borrowing Base, (a) the Rent and Charges
Reserve, (b) the Gift Card Reserve, (c) the Rate Contract Reserve, (d) reserves
in respect of Bank Products established by Agent in its Permitted Discretion,
(e) reserves in respect of “freight-in” charges or other similar charges, costs
or expenses established by Agent in its Permitted Discretion and (e) such
additional reserves established by Agent, in its Permitted Discretion, from time
to time against Eligible Credit Card Accounts, Eligible PL Credit Card Accounts,
Eligible Inventory or Eligible In-Transit Inventory (including, without
limitation, in respect of merchandise credits, shrink, customs charges in
respect of in-transit Inventory, customer refunds due, freight or insurance
claims, ad valorem taxes, sales taxes and other taxes and any other claims or
liabilities that are or could become senior in priority to the security
interests and Liens of the Agent (in any case, whether or not a Default or Event
of Default results from the failure to pay any of the foregoing)).  Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued interest expenses or Indebtedness shall be deemed to be an
exercise of Agent’s Permitted Discretion.
 
“Responsible Officer” means the chief executive officer or the president of a
Borrower or Borrower Representative, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of a Borrower or Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility.
 
“Restricted Payments” has the meaning specified in Section 5.11.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans plus (b)
the aggregate outstanding Letter of Credit Obligations of such Lender plus (c)
an amount equal to its Revolving Loan Commitment Percentage of the aggregate
principal amount of Overadvances and Swing Loans outstanding at such time.
 
“Revolving Loan” has the meaning specified in Section 1.1(a).
 
“Revolving Loan Commitment” has the meaning specified in Section 1.1(a).
 
“Revolving Loan Commitment Percentage” means, as to any Lender, the percentage
equivalent of such Lender’s Revolving Loan Commitment, divided by the Aggregate
Revolving Loan Commitment.
 
“Revolving Note” means a promissory note of the Borrowers payable to the order
of a Lender in substantially the form of Exhibit 11.1(d) hereto, evidencing
Indebtedness of the Borrowers under the Revolving Loan Commitment of such
Lender.
 
“Revolving Termination Date” means the earlier to occur of: (a) October 7, 2013;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
 
 
142

--------------------------------------------------------------------------------

 
 
“Sale” has the meaning specified in Section 9.9(b).
 
“Second Priority Collateral” means, collectively, (i) in the case of the Term
Loan B and the Supplemental L/C Facility, all Intellectual Property and Real
Estate owned by any Borrower or any Guarantor and (ii) in the case of the
Supplemental L/C Facility only, Supplemental L/C Facility Cash Collateral;
provided, however, that all such Second Priority Collateral shall be subject to
the Intercreditor Agreements in all respects.
 
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and each provider of Bank Products.
 
“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (a) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (b) Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder after the applicable Lender or Affiliate of
a Lender and the applicable Credit Party or Subsidiary have provided written
notice to Agent of (i) the existence of such Rate Contract, (ii) the maximum
dollar amount of obligations arising thereunder, and (iii) the methodology to be
used by such parties in determining the Bank Product Debt owing from time to
time.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
 
“Settlement Date” has the meaning specified in Section 1.11(b).
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
 
 
143

--------------------------------------------------------------------------------

 
 
“Specified Secured Debt” means secured Indebtedness of the Credit Parties set
forth on Schedule 1.1(b).
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Store” means any retail department store operated by the Company or any of its
Subsidiaries.
 
“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
 
“Subordination Agreement” means, collectively, each subordination agreement by
and among Agent, the applicable Credit Parties, the applicable Subsidiaries of
the Credit Parties and the holders of Subordinated Indebtedness, each in form
and substance satisfactory to Agent and each evidencing and setting forth the
priority of the Obligations over such Subordinated Indebtedness, as the same may
be amended, restated and/or modified from time to time subject to the terms
thereof.
 
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.  For the avoidance of doubt, BPW is a Subsidiary of the
Company on the Closing Date.
 
 “Supplemental L/C Facility” means a letter of credit facility provided by the
Supplemental L/C Facility Issuers and the Supplemental L/C Facility Lenders to
the Borrowers in the maximum principal amount acceptable to the Agent.
 
“Supplemental L/C Facility Agent” means agent (if any) for the Supplemental L/C
Facility Issuers and the Supplemental L/C Facility Lenders under the
Supplemental L/C Facility Documents.
 
“Supplemental L/C Facility Agreement” means a letter of credit facility
agreement by and among the Borrowers, the Supplemental L/C Facility Agent, the
Supplemental L/C Facility Issuers, the Supplemental L/C Facility Lenders and the
other parties thereto (if any), in form and substance, and on terms and
conditions, reasonably satisfactory to the Agent.
 
 
144

--------------------------------------------------------------------------------

 
 
“Supplemental L/C Facility Cash Collateral” means cash and Cash Equivalent
collateral in an amount not to exceed 105% of the maximum face amount of the
outstanding letters of credit issued under the Supplemental L/C Facility;
provided, however, that all such Supplemental L/C Facility Cash Collateral shall
be subject to the Supplemental L/C Facility Intercreditor Agreement in all
respects
 
“Supplemental L/C Facility Documents” means the letter of credit facility
documents under or relating to the Supplemental L/C Facility (including the
Supplemental L/C Facility Agreement), as modified, amended, supplemented or
restated, and in effect from time to time in accordance with the terms hereof
and of the Supplemental L/C Facility Intercreditor Agreement, all in form and
substance, and on terms and conditions, reasonably acceptable to the Agent.
 
“Supplemental L/C Facility Intercreditor Agreement” means the intercreditor
agreement by and between Agent, the Supplemental L/C Facility Agent, the
Supplemental L/C Facility Issuers and/or the Supplemental L/C Facility Lenders
(as the case may be), the Credit Parties and the other parties thereto (if any),
in form and substance, and on terms and conditions, reasonably acceptable to the
Agent and the Required Lenders, as amended, restated, supplemented, or otherwise
modified from time to time; provided that (i) the priority of the Liens (if any)
securing the Supplemental L/C Facility Obligations shall be subject in all
respects to the Liens securing the Obligations except that such Liens securing
the Supplemental L/C Facility Obligations may have priority over the Liens
securing the Obligations solely with respect to Supplemental L/C Facility Cash
Collateral and the Second Priority Collateral (it being understood that the
Agent shall retain a second priority Lien on such Supplemental L/C Facility Cash
Collateral and a Lien on such Second Priority Collateral, subject only to the
Liens under the Term Loan B Documents and the Supplemental L/C Facility
Documents), all on terms and conditions reasonably acceptable to the Agent and
the Required Lenders and (ii) the Agent and Lenders shall be granted (x) an
irrevocable, non-exclusive, royalty free, worldwide license to use, assign,
license or sublicense all Second Priority Collateral for purposes of enabling
the Agent and the Lenders to administer, and exercise any rights and remedies
with respect to, the Collateral and (y) access rights, in scope and pursuant to
access agreements reasonably satisfactory to the Agent and the Required Lenders,
to all Second Priority Collateral for purposes of enabling the Agent and the
Lenders to administer, and exercise any rights and remedies with respect to, the
Collateral, in each case, on terms and conditions reasonably acceptable to Agent
and the Required Lenders.
 
“Supplemental L/C Facility Issuers” means the letter of credit issuers under the
Supplemental L/C Facility Agreement.
 
“Supplemental L/C Facility Lenders” means the lenders under and as defined in
the Supplemental L/C Facility Agreement.
 
 
145

--------------------------------------------------------------------------------

 
 
“Supplemental L/C Facility Obligations” means the obligations in respect of the
Supplemental L/C Facility.
 
“Swingline Commitment” means $20,000,000.
 
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrowers, to act as the Swingline Lender hereunder.
 
“Swingline Note” means a promissory note of the Borrowers payable to the order
of the Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrowers to the Swingline Lender resulting
from the Swing Loans made to the Borrowers by the Swingline Lender.
 
“Swingline Request” has the meaning specified in clause (ii) of subsection
1.1(c).
 
“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(c).
 
“Syndication Termination Date” means the earlier to occur of (i) 45 days after
the Closing Date or (ii) completion of primary syndication as determined by
Agent.
 
“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.
 
“Tax Returns” has the meaning specified in Section 3.10.
 
“Taxes” has the meaning specified in Section 10.1(a).
 
“TCNB” means Talbots Classics National Bank.
 
“Term Loan B” means a term loan from the Term Loan B Lenders to the Borrowers in
the original principal amount of $50,000,000 pursuant to the Term Loan B
Documents.
 
“Term Loan B Agent” means such Person from time to time party to the Term Loan B
Document acting in its capacity as agent for the Term Loan B Lenders.
 
“Term Loan B Agreement” means a loan agreement with respect to the Term Loan B,
by and among the Borrowers, the Term Loan B Agent and the Term Loan B Lenders.
 
“Term Loan B Documents” means the loan documents under or relating to the Term
Loan B (including the Term Loan B Agreement), as modified, amended, supplemented
or restated, and in effect from time to time in accordance with the terms hereof
and of the Term Loan B Intercreditor Agreement, all in form and substance
reasonably acceptable to the Agent.
 
 
146

--------------------------------------------------------------------------------

 
 
“Term Loan B Intercreditor Agreement” means an intercreditor agreement by and
between Agent, the Term Loan B Agent and/or the Term Loan B Lenders (as the case
may be), the Credit Parties and the other parties thereto (if any), in form and
substance, and on terms and conditions, reasonably acceptable to the Agent and
the Required Lenders, as amended, restated, supplemented, or otherwise modified
from time to time; provided that (i) the priority of the Liens (if any) securing
the obligations under the Term Loan B Documents shall be subject in all respects
to the Liens securing the Obligations except that such Liens securing the
obligations under the Term Loan B Documents may have priority over the Liens
securing the Obligations solely with respect to the Second Priority Collateral
(it being understood that the Agent shall retain a Lien on such Second Priority
Collateral, subject only to the Liens under the Term Loan B Documents and the
Supplemental L/C Facility Documents), all on terms and conditions reasonably
acceptable to the Agent and the Required Lenders and (ii) the Agent and Lenders
shall be granted (x) an irrevocable, non-exclusive, royalty free, worldwide
license to use, assign, license or sublicense all Second Priority Collateral for
purposes of enabling the Agent and the Lenders to administer, and exercise any
rights and remedies with respect to, the Collateral and (y) access rights, in
scope and pursuant to access agreements reasonably satisfactory to the Agent and
the Required Lenders, to all Second Priority Collateral of the Credit Parties
for purposes of enabling the Agent and the Lenders to administer, and exercise
any rights and remedies with respect to, the Collateral, in each case, on terms
and conditions reasonably acceptable to Agent and the Required Lenders.
 
“Term Loan B Lenders” means the “Lenders” under and as defined in the Term Loan
B Agreement.
 
“Term Loan B Obligations” means the “Term Loan B Obligations” under and as
defined in the Term Loan B Intercreditor Agreement.
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Total Facility Unused Ratio” means, for any period, the percentage derived by
dividing (a) the result of (i) the average daily Aggregate Revolving Loan
Commitment during such period minus (ii) the sum of (x) average daily balance of
all Revolving Loans outstanding during such period plus (y) the average daily
amount of Letter of Credit Obligations during such period, by (b) the average
daily Aggregate Revolving Loan Commitment during such period.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any applicable law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
 
147

--------------------------------------------------------------------------------

 
 
“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of even date herewith, made in favor of Agent, for the benefit of the Secured
Parties, by each applicable Credit Party, as amended from time to time.
 
“Transactions Expenses” means all costs and expenses incurred by the Credit
Parties in connection with (i) the transactions under the Loan Documents, (ii)
the transactions under the Term Loan B Documents, (iii) the repayment in full of
all AEON Debt and (iv) the Merger Transaction.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“United States” and “U.S.” each means the United States of America.
 
“Unused Commitment Fee” has the meaning specified in Section 1.9(b).
 
“Unused Commitment Fee Rate” means, for any calendar month, the applicable
percentage per annum set forth below determined by reference to the Total
Facility Unused Ratio for the prior calendar month:
 
 
Level
 
Total Facility Unused
Ratio
 
Unused
Commitment
Fee Rate
I
Greater than 75%
1.00%
II
Greater than 50% but
less than or equal to
75%
0.75%
III
Less than or equal to
50%
0.50%



Prior to the beginning of the first full calendar month following the six month
anniversary of the Closing Date, the Unused Commitment Fee Rate shall be
determined as if Level I were applicable.  Thereafter, the Unused Commitment Fee
Rate shall be subject to increase or decrease on a calendar month basis.  Not
more than ten (10) Business Days after the first day of each calendar month, the
Agent shall determine the Unused Commitment Fee Rate for such calendar month
(which shall be effective as of the first Business Day of such calendar month)
based on the Total Facility Unused Ratio for the prior calendar month.
 
 
148

--------------------------------------------------------------------------------

 
 
“U.S. Lender Party” means each of Agent, each Lender (or any transferee or
assignee thereof), each SPV and each participant, in each case that is a United
States person as defined in Section 7701(a)(30) of the Code.
 
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
 
11.2           Other Interpretive Provisions.
 
(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.
 
(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.
 
(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”
 
(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.” If any provision of this Agreement or any other Loan Document refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
 
 
149

--------------------------------------------------------------------------------

 
 
(f)           Laws.  References to any statute or regulation are to be construed
as including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
(g)           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
11.3           Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Company shall be given effect for purposes of measuring compliance with any
provision of Article V or VI unless the Borrowers, Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.”  A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.
 
11.4           Payments.  Agent may set up standards and procedures to determine
or redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer.  Any such
determination or redetermination by Agent shall be conclusive and binding for
all purposes, absent manifest error.  No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted.  Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
 
 
150

--------------------------------------------------------------------------------

 
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
151

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 

  BORROWERS:           THE TALBOTS, INC.                  
 
By:
/s/ Michael Scarpa     Name: Michael Scarpa     Title: Chief Operating Officer,
Chief Financial Officer and Treasurer     FEIN:     

 
 

 
THE TALBOTS GROUP, LIMITED
PARTNERSHIP.
                 
 
By:
/s/ Michael Scarpa     Name: Michael Scarpa     Title: Chief Operating Officer,
Chief Financial Officer and Treasurer     FEIN:     

                              
 

 
TALBOTS CLASSICS FINANCE
COMPANY, INC.
               
 
By:
/s/ Richard T. O'Connell, Jr.     Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  BORROWER REPRESENTATIVE:           THE TALBOTS, INC.                  
 
By:
/s/ Michael Scarpa      Name: Michael Scarpa     Title: Chief Operating Officer,
Chief Financial Officer and Treasurer            
Address for wire transfers:
                           

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  OTHER CREDIT PARTIES:           TALBOTS CLASSICS, INC.                  
 
By:
/s/ Richard T. O'Connell, Jr.     Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 

  TALBOTS IMPORT, LLC                
 
By:
/s/ Richard T. O'Connell, Jr.     Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 

  BIRCH POND REALTY CORPORATION                
 
By:
/s/ Richard T. O'Connell, Jr.     Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  OTHER CREDIT PARTIES (cont’d):          
TALBOTS INTERNATIONAL
RETAILING LIMITED, INC.
               
 
By:
/s/ Richard T. O'Connell, Jr.      Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 

 
TALBOTS (U.K.) RETAILING
LIMITED
               
 
By:
/s/ Richard T. O'Connell, Jr.      Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 

  TALBOTS (CANADA), INC.                
 
By:
/s/ Richard T. O'Connell, Jr.      Name: Richard T. O'Connell, Jr.     Title:
Vice President     FEIN:     

 
 

  Address for notices for all Credit Parties:           c/o The Talbots, Inc.  
        One Talbots Drive     Hingham, MA 02043           Attn:    Chief
Operating Officer and Chief Financial Officer     Facsimile:      

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, Swingline
Lender and as a Lender
               
 
By:
/s/ Mark J. Forti      Name: Mark J. Forti     Title: Duly Authorized Signatory
            Address for Notices:           General Electric Capital Corporation
10 Riverview Drive, 4th Floor
Danbury, CT  06810
Attention: Talbots Account Manager
Facsimile: ( 203 )  749 - 4666
          With a copy to:          
General Electric Capital Corporation 
201 Merritt 7
PO Box 5201
Norwalk, CT. 06851 
Attention: Talbot's Counsel/John Pistocchi 
Facsimile:  ( 203)  956 - 4002
          Address for payments:          
ABA No. 021-001-033
Account Number 50279513
Deutsche Bank Trust Company Americas
New York, New York
Account Name: General Electric Capital
Corporation CFS CIF Collection Account
Reference: CFK1324/The Talbots, Inc.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  Lenders:           HSBC BUSINESS CREDIT (USA) INC.                
 
By:
/s/ Robert Mello      Name: Robert Mello     Title: Vice President            
Address for notices:     425 Fifth Avenue 5th Floor     New York, NY 10018      
    Attn:     Robert Mello      Facsimile:              Lending office:     425
Fifth Avenue     New York, NY 10018        

 
 

  TD BANK, N.A.                
 
By:
/s/ William H. Moul, Jr.      Name: William H. Moul, Jr.      Title: Vice
President             Address for notices:     317 Madison Avenue     New York,
NY 10017           Attn:     Richard Scala     Facsimile:              Lending
office:     317 Madison Avenue     New York, NY 10017        

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  SIEMENS FINANCIAL SERVICES, INC.                
 
By:
/s/ Anthony Casciano      Name: Anthony Casciano     Title: Managing Director  
         
By:
/s/ James Tregillies     Name: James Tregillies     Title: Vice President      
      Address for notices:     Siemens Financial Services, Inc.     P.O. Box 342
    Mansfield, MA 02048     Attn:     Mark Schafer     Facsimile:             
Lending office:     Siemens Financial Services, Inc.     170 Wood Avenue South  
  Iselin, NJ 08830  

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(b)
TO
CREDIT AGREEMENT


FORM OF L/C REQUEST




THE L/C ISSUER under the Credit Agreement referred to below


and


GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent under the Credit Agreement referred to below
_________ __, 20__
 
Re:           The Talbots, Inc., Talbots Classics Finance Company, Inc. and The
Talbots Group, Limited Partnership (the “Borrowers”)
 
Reference is made to the Credit Agreement, dated as of April 7, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, The Talbots, Inc., as
Borrower Representative, each other “Credit Party” that is a party thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”) and General Electric Capital Corporation, as administrative agent
for the Lenders (in such capacity and together with its successors and permitted
assigns, the “Agent”).  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
The Borrower Representative, on behalf of the Borrowers, hereby gives you
notice, irrevocably, pursuant to Section 1.1(b)(ii) of the Credit Agreement, of
its request for your Issuance of a Letter of Credit, in the form attached
hereto, for the benefit of ___________________________, in the amount of
$________, to be issued on ________, 20__ (the “Issue Date”) with an expiration
date of _________, 20__.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:
 
(i)           the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties which are already qualified or
modified by materiality in the text thereof) with the same effect as through
made on and as of such Issue Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) as of such earlier date;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          the Aggregate Revolving Exposure does not exceed the Maximum
Borrowing Availability; and
 
(iii)         no Default or Event of Default has occurred and is continuing.
 


 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  THE TALBOTS, INC., as   Borrower Representative            
 
By:
      Name:    Title:     

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
[None.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1(c)
TO
CREDIT AGREEMENT


FORM OF SWINGLINE REQUEST




GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below
 
_________ __, 20__
 
Re:           The Talbots, Inc., Talbots Classics Finance Company, Inc. and The
Talbots Group, Limited Partnership (the “Borrowers”)
 
Reference is made to the Credit Agreement, dated as of April 7, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, The Talbots, Inc., as
Borrower Representative, each other “Credit Party” that is a party thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”) and General Electric Capital Corporation, as administrative agent
for the Lenders (in such capacity and together with its successors and permitted
assigns, the “Agent”).  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice pursuant to Section 1.1(c)(ii) of the Credit Agreement that
it requests Swing Loans under the Credit Agreement (the “Proposed Advance”) and,
in connection therewith, sets forth the following information:
 
A.          The date of the Proposed Advance is __________, 20__ (the “Funding
Date”).
 
B.           The aggregate principal amount of Proposed Advance is $_________.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:
 
(i)           the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties which are already qualified or
modified by materiality in the text thereof) with the same effect as though made
on and as of such Funding Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) as of such earlier date;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          the Aggregate Revolving Exposure does not exceed the Maximum
Borrowing Availability; and
 
(iii)         no Default or Event of Default is continuing.
 


 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

  Sincerely,       THE TALBOTS, INC., as   Borrower Representative            
 
By:
      Name:    Title:     

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
 
[None.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1.6
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION/CONTINUATION
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below
 
_________ __, 20__
 
Re:           The Talbots, Inc., Talbots Classics Finance Company, Inc. and The
Talbots Group, Limited Partnership (the “Borrowers”)
 
Reference is made to the Credit Agreement, dated as of April 7, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, The Talbots, Inc., as
Borrower Representative, each other “Credit Party” that is a party thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”) and General Electric Capital Corporation, as administrative agent
for the Lenders (in such capacity and together with its successors and permitted
assigns, the “Agent”).  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.6 of the Credit Agreement of its
request for the following (the “Proposed Conversion/Continuation”):
 
(i)     a continuation, on ________, 20__, as LIBOR Rate Loans having an
Interest Period of ___ months of Loans in an aggregate outstanding principal
amount of $____________ having an Interest Period ending on the proposed date
for such continuation;
 
(ii)    a conversion, on ________, 20__, to LIBOR Rate Loans having an Interest
Period of ___ months of Loans in an aggregate outstanding principal amount of
$_________; and1
 
(iii)   a conversion, on ________, 20__, to Base Rate Loans, of Loans in an
aggregate outstanding principal amount of $_________.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Conversion/Continuation:
 
(i)     the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties which are already qualified or
modified by materiality in the text thereof) with the same effect as though made
on and as of the date of such Proposed Conversion/Continuation, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties which are already qualified or
modified by materiality in the text thereof) as of such earlier date;
 

--------------------------------------------------------------------------------

1   Interest Periods shall not exceed a period of one month at any time prior to
the Syndication Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)    the Aggregate Revolving Exposure does not exceed the Maximum Borrowing
Availability; and
 
(iii)   no Default or Event of Default is continuing.
 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



  Sincerely,       THE TALBOTS, INC., as   Borrower Representative            
 
By:
      Name:    Title:     

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
[None.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.1
TO
CREDIT AGREEMENT


CLOSING CHECKLIST


[On File With Agent]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.2(b)
TO
CREDIT AGREEMENT


FINANCIAL STATEMENT COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, 20__
 
To:           General Electric Capital Corporation, as Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of April 7, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among The Talbots, Inc., a Delaware corporation (the
“Company”), Talbots Classics Finance Company, Inc., a Delaware corporation
(“Talbots Finance”) and The Talbots Group, Limited Partnership, a Massachusetts
limited partnership (“Talbots Group”, and together with the Company and Talbots
Finance, collectively, the “Borrowers”), each other “Credit Party” that is a
party thereto, the Lenders from time to time party thereto, and General Electric
Capital Corporation, as administrative agent for the Lenders (in such capacity
and together with its successors and permitted assigns, the “Agent”).
 
The undersigned Responsible Officer2 hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the Agent,
the L/C Issuers and each Lender on the behalf of the Borrowers, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Company has delivered the year-end audited financial statements
required by Section 4.1(a) of the Credit Agreement for the Fiscal Year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Company has delivered the unaudited financial statements
required by Section 4.1(b) of the Credit Agreement for the Fiscal Quarter of the
Company ended as of the above date.  Such financial statements are complete and
correct and fairly present, in all material respects, in accordance with GAAP,
the financial position and the results of operations of Borrowers and their
Subsidiaries, subject to normal year-end audit adjustments and the absence of
footnote disclosures.
 
[Use following paragraph 1 for fiscal month-end financial statements]
 

--------------------------------------------------------------------------------

2           This certificate should be from the chief financial officer or
treasurer of the Borrower Representative, or any other officer have
substantially the same authority and responsibility.
 
 
 

--------------------------------------------------------------------------------

 
 
1.           The Company has delivered the unaudited financial statements
required by Section 4.1(c) of the Credit Agreement for the Fiscal Month of the
Company ended as of the above date. Such financial statements are complete and
correct and fairly present, in all material respects, in accordance with GAAP,
the financial position and the results of operations of Borrowers and their
Subsidiaries, subject to normal year-end audit adjustments and the absence of
footnote disclosures.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the Borrowers and their Subsidiaries during
the accounting period covered by such financial statements.
 
3.           A review of the activities of the Borrowers and their Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
performed and observed all its obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period each Credit
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
 
4.           The representations and warranties of the Credit Parties contained
in Article III of the Credit Agreement and all representations and warranties of
any Loan Party that are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct in all material
respect (except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties which are already qualified or modified by materiality in the
text thereof) as of such earlier date.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________________ ___, 20___.
 
 



  THE TALBOTS, INC., as   Borrower Representative            
 
By:
      Name:    Title:     

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT, dated as of the Effective Date, is entered into between
___________ (“the Assignor”) and ___________ (“the Assignee”).
 
The parties hereto hereby agree as follows:
 
Borrower:
 
The Talbots, Inc., a Delaware corporation, The Talbots Group, Limited
Partnership, a Massachusetts limited partnership, and Talbots Classics Finance
Company, Inc., a Delaware corporation (together, the “Borrowers”)
     
Agent:
 
General Electric Capital Corporation, as administrative agent for the Lenders
referred to below (in such capacity and together with its successors and
permitted assigns, the “Agent”)
     
Credit Agreement:
 
Credit Agreement, dated as of April 7, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, The Talbots, Inc., as Borrower Representative,
each other “Credit Party” that is a party thereto, the financial institutions
from time to time party thereto as lenders (collectively, the “Lenders”) and the
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definition are used as defined in the Credit Agreement)
     
[Trade Date:
 
_________, ____]3
     
Effective Date:
 
_________, ____4



 
 
 



--------------------------------------------------------------------------------

3   Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.
 
4   To be filled out by Agent upon entry in the Register.
 
 
 

--------------------------------------------------------------------------------

 
 
Aggregate Revolving
Loan Commitments
for all Lenders
 
Revolving Loan
Commitment5 assigned6
 
Percentage Assigned7
 
$_________
$_________
__.____%
$_________
$_________
__.____%
$_________
$_________
__.____%



[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

5   Including Loans and interests, participations and obligations to participate
in Letter of Credit Obligations and Swing Loans.
 
6   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.
 
7   Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the Aggregate Revolving Loan Commitment.  This percentage is set forth for
informational purposes only and is not intended to be binding.  The assignments
are based on the amounts assigned not on the percentages listed in this column.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.   Assignment.  Assignor hereby sells and assigns to Assignee,
and  Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).
 
Section 2.   Representations, Warranties and Covenants of Assignors.  Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims
and (iii) by executing, signing and delivering this assignment via ClearPar® or
any other electronic settlement system designated by the Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is
an authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Assignment, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Revolving Loan Commitments, the percentage of the Loans and Revolving
Loan Commitments represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability or genuineness of any Loan Document or any
document or information provided in connection therewith and the existence,
nature or value of any Collateral, (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any
Credit Party or the performance or nonperformance by any Credit Party of any
obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Agent exchange such Notes for
new Notes in accordance with Section 1.2 of the Credit Agreement.
 
Section 3.   Representations, Warranties and Covenants of Assignees.  Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not an Affiliate or an Approved Fund of a Lender][an Affiliate or an
Approved Fund of _______, a Lender]8 and (iii) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either Assignee or the Person exercising discretion
in making the decision for such assignment is experienced in acquiring assets of
such type, (iv) by executing, signing and delivering this Assignment via
ClearPar® or any other electronic settlement system designated by the Agent, the
Person signing, executing and delivering this Assignment on behalf of the
Assignor is an authorized signatory for the Assignor and is authorized to
execute, sign and deliver this Agreement, (b) appoints and authorizes the Agent
to take such action as administrative agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(c) shall perform in accordance with their terms all obligations that, by the
terms of the Loan Documents, are required to be performed by it as a Lender,
(d) confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and shall continue to make its own credit decisions in taking or not
taking any action under any Loan Document independently and without reliance
upon Agent, any L/C Issuer, any Lender or any other Indemnitee and based on such
documents and information as it shall deem appropriate at the time,
(e) acknowledges and agrees that, as a Lender, it may receive material
non-public information and confidential information concerning the Credit
Parties and their Affiliates and their Stock and agrees to use such information
in accordance with Section 9.10 of the Credit Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Agent an assignment fee in the amount of $3,500 to the extent such
fee is required to be paid under Section 9.9 of the Credit Agreement and (h) to
the extent required pursuant to Section 10.1(f) of the Credit Agreement,
attaches two completed originals of Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if
applicable, a portfolio interest exemption certificate.
 

--------------------------------------------------------------------------------

8 Delete as appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.   Determination of Effective Date; Register.  Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrowers, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register.  The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register.  The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.
 
Section 5.   Effect.  As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Aggregate Revolving Loan Commitments and
payment in full of the Obligations) and be released from its obligations under
the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.
 
Section 6.   Distribution of Payments.  On and after the Effective Date, the
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.
 
Section 7.   Miscellaneous.  (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby.  This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.
 
(b)    On and after the Effective Date, this Assignment shall be binding upon,
and inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.
 
(c)    This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)    This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
(e)    Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart.  Delivery of an executed signature page of
this Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.
 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
 
 

  [NAME OF ASSIGNOR], as   Assignor           By:         Name:   Title:      
[NAME OF ASSIGNEE],as   Assignee                 By:          Name:   Title:    
      Lending Office for LIBOR Rate Loans:      
[Insert Address (including contact name, fax
number and e-mail address)]
          Lending Office (and address for notices)   for any other purpose:    
     
[Insert Address (including contact name, fax
number and e-mail address)]

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

ACCEPTED and AGREED this __ day of ______ 20__:  
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent
  By:     Name: Title:     [LENDER], as L/C Issuer   By:     Name: Title:    
[THE TALBOTS, INC., as the Borrower Representative]7   By:     Name: Title:

 
 
 
 
 
 

--------------------------------------------------------------------------------

7   Include only if required pursuant to Section 9.9 of the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(b)
TO
CREDIT AGREEMENT
 
FORM OF BORROWING BASE CERTIFICATE
 
The Talbots, Inc.
 
Form of Borrowing Base Certificate - Exhibit 11.1(b)
The Talbots, Inc.
REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION AT COST
[DATE]
 
ACCOUNTS RECEIVABLE
           
Eligible Credit Card
Accounts                                                                                                                                               
  $ -        
Advance Rate
    85.0 %      
(A) Credit Card Availability
          $ -                    
Eligible PL Credit Card
Accounts                                                                                                                                 
                
  $ -          
NOLV Factor per [_______] Appraisal
               
NOLV Of Eligible PL Credit Card Accounts
  $ -          
Advance Rate
    85.0 %        
(B) PL Credit Card Accounts Availability
          $ -                    
INVENTORY
               
Eligible Inventory (Excluding
In-Transit)                                                                                                                      
               
  $ -          
NOLV Factor per [________] Appraisal
               
NOLV Of Eligible Inventory
  $ -          
Advance Rate
    85.0 %        
(C) Available Inventory
          $ -                    
In-Transit Inventory - Lesser
of:                                                                                                                                              
               
Eligible In-Transit Inventory
  $ -          
NOLV Factor per [________] Appraisal
               
NOLV Of Eligible In-Transit Inventory
  $ -          
Advance Rate
    85.0 %        
(D) Available In-Transit Inventory
  $ -          
(E) $25,000,000 CAP
  $ 25,000,000                            
(F) Lesser Of (D) Or (E)
  $ -          
(G) 10% Of (A+B+C+H)
  $ (0 )                          
(H) Available In-Transit Inventory  (Lesser Of (F) Or (G))
          $ (0 )                  
(I) Borrowing Base Before Reserves (A+B+C+H)
          $ (0 )                  
Reserves
               
50% Of Gift Cards And Merchandise Credits
               
100% Of Customer Refunds Due
               
Freight/Duty on In Transit
               
Mass Tax Lien
               
Landlord Lien And Texas Ad Valorem
               
(J) Total Reserves
          $ -                    
(K) Borrowing Base (I-J)
          $ (0 )
(L) Availability Block - Lesser Of 10% Of Borrowing Base Or Aggregate Revolving
Loan Commitment
    $ (0 )
(M) Borrowing Base Less Availability Block (K-L)
          $ (0 )
(N) Aggregate Revolving Loan Commitment
          $ 200,000,000                    
(O) Maximum Borrowing Availability (Lesser Of (M) Or (N))
          $ (0 )                  
(P) Aggregate Revolving Exposure (Revolving Loans)
          $ 0                    
(Q) Availability (O-P)
          $ (0 )
% Availability
            100 %

 
Reference is hereby made to the Credit Agreement, dated as of April 7, 2010, by
and among the undersigned (the "Borrower Representative"), the other Credit
Parties from time to time party thereto, General Electric Capital Corporation,
as Agent, the Lenders and the other parties thereto (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement"). Capitalized terms
used herein without definition are so used as defined in the Credit Agreement.
This Certificate is provided by the Borrower Representative pursuant to
subsection 4.2(d) of the Credit Agreement.
 
The undersigned Responsible Officer is duly authorized to execute and deliver
this Borrowing Base Certificate on behalf of the Borrowers. By executing this
Certificate such officer of Borrower Representative hereby certifies to Agent
and Lenders on behalf of the Credit Parties that the Borrowing Base calculated
herein is true and correct in all respects and all calculations are made in
accordance with the Credit Agreement. The Borrower Representative understands
that the Agent and the Lenders will extend Loans to the Borrowers in reliance
upon the information contained herein.
 

 By:      Title:  

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below
 
_______________ __, 20__
 
Re:           The Talbots, Inc., Talbots Classics Finance Company, Inc. and The
Talbots Group, Limited Partnership (the “Borrowers”)
 
Reference is made to the Credit Agreement, dated as of April 7, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, The Talbots, Inc., as
Borrower Representative, each other “Credit Party” that is a party thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”) and General Electric Capital Corporation, as administrative agent
for the Lenders (in such capacity and together with its successors and permitted
assigns, the “Agent”).  Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 1.5 of the Credit Agreement of its
request of a Borrowing (the “Proposed Borrowing”) under the Credit Agreement
and, in that connection, sets forth the following information:
 
A.          The date of the Proposed Borrowing is __________, 20__ (the “Funding
Date”).
 
B.           The aggregate principal amount of requested Loans is $_________, of
which $________ consists of Base Rate Loans and $________ consists of LIBOR Rate
Loans9 having an initial Interest Period of ______  months.
 
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:
 
(i)           the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties which are already qualified or
modified by materiality in the text thereof) with the same effect as though made
on and as of such Funding Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties which are already qualified or modified by
materiality in the text thereof) as of such earlier date;
 

--------------------------------------------------------------------------------

9 Interest Periods shall not exceed a period of one month at any time prior to
the Syndication Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)        the Aggregate Revolving Exposure does not exceed the Maximum
Borrowing Availability; and
 
(ii)          no Default or Event of Default is continuing.
 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 



  Sincerely,       THE TALBOTS, INC., as   Borrower Representative            
 
By:
      Name:    Title:     

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT
 
FORM OF REVOLVING NOTE
 


Lender:  [NAME OF LENDER] New York, New York
Principal
Amount:  $_______ 
___________, 20__


FOR VALUE RECEIVED, the undersigned, The Talbots, Inc., a Delaware corporation
(the “Company”), Talbots Classics Finance Company, Inc., a Delaware corporation
(the “Talbots Finance”) and The Talbots Group, Limited Partnership, a
Massachusetts limited partnership (the “Talbots Group”, and together with the
Company and Talbots Finance, collectively, the “Borrowers”), hereby jointly and
severally promise to pay to the Lender set forth above (the “Lender”) the
Principal Amount set forth above, or, if less, the aggregate unpaid principal
amount of all Loans (as defined in the Credit Agreement referred to below) of
the Lender to the Borrowers, payable at such times and in such amounts as are
specified in the Credit Agreement.
 
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Loans from the date made until such principal amount is
paid in full, payable at such times and at such interest rates as are specified
in the Credit Agreement.  Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of April 7, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, The Talbots, Inc., as Borrower Representative,
each other “Credit Party” that is a party thereto, the Lender and the other
financial institutions from time to time party thereto as lenders and General
Electric Capital Corporation, as administrative agent for the Lender and such
other financial institutions (in such capacity and together with its successors
and permitted assigns, the “Agent”).  Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Loans
by the Lender to the Borrowers in an aggregate amount not to exceed at any time
outstanding the Principal Amount set forth above, the indebtedness of the
Borrowers resulting from such Loans being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial),
9.23 (Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 

      THE TALBOTS, INC.           By:         Name:   Title:      
TALBOTS CLASSICS FINANCE
COMPANY, INC.
          By:          Name:   Title:      
THE TALBOTS GROUP, LIMITED
PARTNERSHIP
          By:       Name:   Title:    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 11.1(e)
TO
CREDIT AGREEMENT
 
FORM OF SWINGLINE NOTE
 
 

Swingline Lender:  General Electric Capital Corporation New York, New York
Principal Amount:  $20,000,000 __________, 20__

 
FOR VALUE RECEIVED, the undersigned, The Talbots, Inc., a Delaware corporation
(the “Company”), Talbots Classics Finance Company, Inc., a Delaware corporation
(the “Talbots Finance”) and The Talbots Group, Limited Partnership, a
Massachusetts limited partnership (the “Talbots Group”, and together with the
Company and Talbots Finance, collectively, the “Borrowers”), hereby jointly and
severally promise to pay to the Swingline Lender set forth above (the “Swingline
Lender”) the Principal Amount set forth above, or, if less, the aggregate unpaid
principal amount of all Swing Loans (as defined in the Credit Agreement referred
to below) of the Swingline Lender to the Borrowers, payable at such times and in
such amounts as are specified in the Credit Agreement.
 
The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Swing Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Credit Agreement.  Demand, diligence, presentment, protest and
notice of non-payment and protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of April 7, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, The Talbots, Inc., as Borrower Representative,
each other “Credit Party” that is a party thereto, the Swingline Lender and the
other financial institutions from time to time party thereto as lenders and
General Electric Capital Corporation, as administrative agent for the Swingline
Lender and such other financial institutions (in such capacity and together with
its successors and permitted assigns, the “Agent”).  Capitalized terms used
herein without definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Swing
Loans by the Swingline Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Swing Loans being evidenced by
this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.23
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 
[remainder of page left intentionally blank]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 

      THE TALBOTS, INC.           By:         Name:   Title:      
TALBOTS CLASSICS FINANCE
COMPANY, INC.
          By:          Name:   Title:      
THE TALBOTS GROUP, LIMITED
PARTNERSHIP
          By:       Name:   Title:    

 
 

--------------------------------------------------------------------------------


 